Exhibit 10.2

THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL TO, BUT HAS NOT BEEN
APPROVED BY, THE BANKRUPTCY COURT. THIS IS NOT A SOLICITATION OF ACCEPTANCES OR
REJECTIONS OF THE PLAN. ACCEPTANCES OR REJECTIONS OF THE PLAN MAY NOT BE
SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
COURT. UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x In re : : : : : Chapter
11 Aegerion Pharmaceuticals, Inc., et al.,1 Case No. 19-11632 (MG) Debtors.
(Jointly Administered) -------------------------------------------------------x
DISCLOSURE STATEMENT FOR DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN Dated: New
York, New York July [ ], 2019 WILLKIE FARR & GALLAGHER LLP 787 Seventh Avenue
New York, New York 10019 (212) 728-8000 Counsel for the Debtors and Debtors in
Possession 1 The Debtors in these chapter 11 cases and the last four digits of
each Debtor’s federal taxpayer identification number are Aegerion
Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals Holdings, Inc.
(1331). The Debtors’ executive headquarters are located at 245 First Street,
Riverview II, 18th Floor, Cambridge, MA 02142.

GRAPHIC [g128141kgi001.gif]

 



IMPORTANT NOTICE THIS DISCLOSURE STATEMENT AND ITS RELATED DOCUMENTS ARE THE
ONLY DOCUMENTS AUTHORIZED BY THE BANKRUPTCY COURT TO BE USED IN CONNECTION WITH
THE SOLICITATION OF VOTES TO ACCEPT THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
FOR AEGERION PHARMACEUTICALS, INC. AND AEGERION PHARMACEUTICALS HOLDINGS, INC.
(THE “PLAN”). NO REPRESENTATIONS HAVE BEEN AUTHORIZED BY THE BANKRUPTCY COURT
CONCERNING THE DEBTORS, THEIR BUSINESS OPERATIONS OR THE VALUE OF THEIR ASSETS,
EXCEPT AS EXPLICITLY SET FORTH IN THIS DISCLOSURE STATEMENT. THE DEBTORS URGE
YOU TO READ THIS DISCLOSURE STATEMENT CAREFULLY FOR A DISCUSSION OF VOTING
INSTRUCTIONS, RECOVERY INFORMATION, CLASSIFICATION OF CLAIMS, THE HISTORY OF THE
DEBTORS AND THE CHAPTER 11 CASES, THE DEBTORS’ BUSINESSES, PROPERTIES AND
RESULTS OF OPERATIONS, HISTORICAL AND PROJECTED FINANCIAL RESULTS AND A SUMMARY
AND ANALYSIS OF THE PLAN. ALL CAPITALIZED TERMS IN THIS DISCLOSURE STATEMENT NOT
OTHERWISE DEFINED HEREIN HAVE THE MEANINGS GIVEN TO THEM IN THE PLAN, A COPY OF
WHICH IS ATTACHED TO THIS DISCLOSURE STATEMENT AS EXHIBIT 1. INFORMATION
CONTAINED HEREIN IS SUBJECT TO COMPLETION OR AMENDMENT. THE DEBTORS RESERVE THE
RIGHT, SUBJECT TO THE PARTIES’ RIGHTS UNDER THE RSA AND THE PLAN FUNDING
AGREEMENT, TO FILE AN AMENDED PLAN AND RELATED DISCLOSURE STATEMENT FROM TIME TO
TIME. THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE AN OFFER TO SELL, OR THE
SOLICITATION OF AN OFFER TO BUY, NOR WILL THERE BE ANY DISTRIBUTION OF ANY OF
THE SECURITIES DESCRIBED HEREIN UNTIL THE EFFECTIVE DATE OF THE PLAN. THIS
DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF THE
BANKRUPTCY CODE AND RULE 3016(C) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE.
THE PLAN AND THIS DISCLOSURE STATEMENT WERE NOT REQUIRED TO BE PREPARED IN
ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER APPLICABLE
NONBANKRUPTCY LAW. DISSEMINATION OF THIS DISCLOSURE STATEMENT IS CONTROLLED BY
BANKRUPTCY RULE 3017. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
THIS DISCLOSURE STATEMENT WAS PREPARED TO PROVIDE PARTIES IN INTEREST IN THESE
CASES WITH “ADEQUATE INFORMATION” (AS DEFINED IN SECTION 1125 OF THE BANKRUPTCY
CODE) SO THAT THOSE CREDITORS WHO ARE ENTITLED TO VOTE WITH RESPECT TO THE PLAN
CAN MAKE AN INFORMED JUDGMENT REGARDING SUCH VOTE ON THE PLAN. i

GRAPHIC [g128141kgi002.gif]

 



THIS DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN. THIS DISCLOSURE
STATEMENT IS NOT INTENDED TO REPLACE A CAREFUL AND DETAILED REVIEW AND ANALYSIS
OF THE PLAN; RATHER THIS DISCLOSURE STATEMENT IS INTENDED ONLY TO AID AND
SUPPLEMENT SUCH REVIEW. THIS DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY
BY REFERENCE TO THE PLAN, THE PLAN SUPPLEMENT, AND THE EXHIBITS ATTACHED THERETO
AND THE AGREEMENTS AND DOCUMENTS DESCRIBED THEREIN. IF THERE IS A CONFLICT
BETWEEN THE PLAN AND THIS DISCLOSURE STATEMENT, THE PROVISIONS OF THE PLAN WILL
GOVERN. YOU ARE ENCOURAGED TO REVIEW THE FULL TEXT OF THE PLAN AND PLAN
SUPPLEMENT AND TO READ CAREFULLY THE ENTIRE DISCLOSURE STATEMENT, INCLUDING ALL
EXHIBITS, BEFORE DECIDING HOW TO VOTE WITH RESPECT TO THE PLAN. THE VOTING
DEADLINE TO ACCEPT OR REJECT THE PLAN IS 4:00 P.M. (PREVAILING EASTERN TIME) ON
[AUGUST 15, 2019], UNLESS EXTENDED BY THE DEBTORS (THE “VOTING DEADLINE”). TO BE
COUNTED, BALLOTS MUST BE RECEIVED BY THE VOTING AGENT (AS DEFINED HEREIN) ON OR
BEFORE THE VOTING DEADLINE. THE EFFECTIVENESS OF THE PLAN IS SUBJECT TO MATERIAL
CONDITIONS PRECEDENT. THERE IS NO ASSURANCE THAT THESE CONDITIONS WILL BE
SATISFIED OR WAIVED. IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE
EFFECTIVE DATE OCCURS, ALL HOLDERS OF CLAIMS AGAINST, AND HOLDERS OF INTERESTS
IN, THE DEBTORS (INCLUDING, WITHOUT LIMITATION, THOSE HOLDERS OF CLAIMS OR
INTERESTS WHO DO NOT SUBMIT BALLOTS TO ACCEPT OR REJECT THE PLAN OR WHO ARE NOT
ENTITLED TO VOTE ON THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND THE
TRANSACTIONS CONTEMPLATED THEREBY. THIS DISCLOSURE STATEMENT HAS NOT BEEN FILED
WITH OR REVIEWED BY, AND THE SECURITIES TO BE ISSUED ON OR AFTER THE EFFECTIVE
DATE WILL NOT HAVE BEEN THE SUBJECT OF, OR REGISTERED PURSUANT TO, A
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
“SEC”) UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
WITH ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE UNDER ANY STATE SECURITIES
OR “BLUE SKY” LAWS, OR ANY OTHER GOVERNMENTAL AUTHORITY OR REGULATORY BODY. THE
PLAN HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY OTHER SECURITIES
REGULATORY AUTHORITY, OR ANY STATE SECURITIES COMMISSION, AND NEITHER THE SEC
NOR ANY STATE SECURITIES COMMISSION HAS PASSED UPON THE ACCURACY OR ADEQUACY OF
THE INFORMATION CONTAINED HEREIN. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE. THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE AN OFFER OR
SOLICITATION IN ANY STATE OR OTHER JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION IS NOT AUTHORIZED. ii

GRAPHIC [g128141kgi003.gif]

 



THE DEBTORS BELIEVE THAT THE SOLICITATION OF VOTES ON THE PLAN MADE BY THIS
DISCLOSURE STATEMENT, AND THE OFFER OF CERTAIN NEW SECURITIES THAT MAY BE DEEMED
TO BE MADE PURSUANT TO THE SOLICITATION, ARE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT AND RELATED STATE STATUTES BY REASON OF THE EXEMPTION PROVIDED BY
SECTION 1145(A)(1) OF THE BANKRUPTCY CODE, AND EXPECT THAT THE OFFER AND
ISSUANCE OF THE SECURITIES UNDER THE PLAN WILL BE EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT AND RELATED STATE STATUTES BY REASON OF THE APPLICABILITY OF
SECTION 1145(a)(1) OF THE BANKRUPTCY CODE. EXCEPT AS OTHERWISE SET FORTH HEREIN,
THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE BY THE DEBTORS AS
OF THE DATE HEREOF, AND THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT,
UNDER ANY CIRCUMSTANCES, CREATE ANY IMPLICATION THAT THE INFORMATION CONTAINED
HEREIN IS CORRECT AT ANY TIME SUBSEQUENT TO THE DATE HEREOF OR CREATE ANY DUTY
TO UPDATE SUCH INFORMATION. NO PERSON HAS BEEN AUTHORIZED BY THE DEBTORS IN
CONNECTION WITH THE PLAN OR THE SOLICITATION TO GIVE ANY INFORMATION OR TO MAKE
ANY REPRESENTATION OTHER THAN AS CONTAINED IN THIS DISCLOSURE STATEMENT, THE
PLAN AND THE EXHIBITS, NOTICES AND SCHEDULES ATTACHED TO OR INCORPORATED BY
REFERENCE OR REFERRED TO IN THIS DISCLOSURE STATEMENT AND/OR THE PLAN, AND, IF
GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION MAY NOT BE RELIED UPON AS
HAVING BEEN AUTHORIZED BY THE DEBTORS. IT IS THE DEBTORS’ POSITION THAT THIS
DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN TO
DETERMINE WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN, AND NOTHING STATED
HEREIN SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PERSON, OR
BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER PERSON, OR BE
DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN ON THE
DEBTORS OR HOLDERS OF CLAIMS OR INTERESTS. EXCEPT WHERE SPECIFICALLY NOTED, THE
FINANCIAL INFORMATION CONTAINED HEREIN HAS NOT BEEN AUDITED BY A CERTIFIED
PUBLIC ACCOUNTANT AND HAS NOT BEEN PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES. HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT
CONSTRUE THE CONTENTS OF THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL,
BUSINESS, FINANCIAL OR TAX ADVICE. EACH HOLDER SHOULD CONSULT WITH ITS OWN
LEGAL, BUSINESS, FINANCIAL AND TAX ADVISOR(S) WITH RESPECT TO ANY SUCH MATTERS
CONCERNING THIS DISCLOSURE STATEMENT, THE SOLICITATION OF VOTES TO ACCEPT THE
PLAN, THE PLAN, THE PLAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY. iii

GRAPHIC [g128141kgi004.gif]

 



FORWARD-LOOKING STATEMENTS: THIS DISCLOSURE STATEMENT CONTAINS FORWARD-LOOKING
STATEMENTS BASED PRIMARILY ON THE CURRENT EXPECTATIONS OF THE DEBTORS AND
PROJECTIONS ABOUT FUTURE EVENTS AND FINANCIAL TRENDS AFFECTING THE FINANCIAL
CONDITION OF THE DEBTORS’ AND THE REORGANIZED DEBTORS’ BUSINESSES. IN
PARTICULAR, STATEMENTS USING WORDS SUCH AS “BELIEVE,” “MAY,” “ESTIMATE,”
“CONTINUE,” “ANTICIPATE,” “INTEND,” “EXPECT” AND SIMILAR EXPRESSIONS IDENTIFY
THESE FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING STATEMENTS ARE SUBJECT
TO A NUMBER OF RISKS, UNCERTAINTIES AND ASSUMPTIONS, INCLUDING THOSE DESCRIBED
BELOW UNDER ARTICLE XI. IN LIGHT OF THESE RISKS AND UNCERTAINTIES, THE
FORWARD-LOOKING EVENTS AND CIRCUMSTANCES DISCUSSED IN THE DISCLOSURE STATEMENT
MAY NOT OCCUR, AND ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THOSE ANTICIPATED
IN THE FORWARD-LOOKING STATEMENTS. CONSEQUENTLY, THE PROJECTED FINANCIAL
INFORMATION AND OTHER FORWARD-LOOKING STATEMENTS CONTAINED HEREIN SHOULD NOT BE
REGARDED AS REPRESENTATIONS BY ANY OF THE DEBTORS, THE REORGANIZED DEBTORS,
THEIR ADVISORS OR ANY OTHER PERSON THAT THE PROJECTED FINANCIAL CONDITIONS OR
RESULTS OF OPERATIONS CAN OR WILL BE ACHIEVED. EXCEPT AS OTHERWISE REQUIRED BY
LAW, NEITHER THE DEBTORS NOR THE REORGANIZED DEBTORS UNDERTAKE ANY OBLIGATION TO
UPDATE OR REVISE PUBLICLY ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF
NEW INFORMATION, FUTURE EVENTS OR OTHERWISE FOLLOWING APPROVAL OF THIS
DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT. THE DEBTORS AND THE PLAN SUPPORT
PARTIES SUPPORT CONFIRMATION OF THE PLAN, AND URGE ALL HOLDERS OF CLAIMS WHOSE
VOTES ARE BEING SOLICITED TO ACCEPT THE PLAN. FOR THE AVOIDANCE OF DOUBT, THE
PLAN SUPPORT PARTIES DO NOT INCLUDE THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS (THE “COMMITTEE”). THE COMMITTEE CONTINUES TO DISCUSS CERTAIN PLAN
PROVISIONS WITH THE DEBTORS AND INVESTIGATE CLAIMS. THE COMMITTEE HAS NOT MADE A
DETERMINATION AT THIS TIME AS TO WHETHER IT DOES OR DOES NOT SUPPORT THE PLAN.
iv

GRAPHIC [g128141kgi005.gif]

 



TABLE OF CONTENTS Page ARTICLE I. 1.1. 1.2. 1.3. 1.4. 1.5. INTRODUCTION
.............................................................................................1
General.
..............................................................................................................1
The Confirmation Hearing.
................................................................................3
Classification of Claims and
Interests................................................................4
Voting; Holders of Claims Entitled to Vote.
.....................................................4 Important
Matters...............................................................................................7
ARTICLE II. SUMMARY OF PLAN AND CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS THEREUNDER..................8 General.
..............................................................................................................8
Summary of Treatment of Claims and Interests Under the Plan.
......................9 2.1. 2.2. ARTICLE III. 3.1. 3.5. BUSINESS DESCRIPTION;
HISTORICAL INFORMATION.....................19 General Background, History and
Key Product Lines.....................................19 Debtors’ Prepetition
Capital Structure.............................................................26
ARTICLE IV. EVENTS LEADING TO CHAPTER 11
FILING...........................................28 ARTICLE V. REASONS FOR THE
SOLICITATION; RECOMMENDATION ................36 ARTICLE VI. 6.1. 6.2. 6.3. 6.4.
6.5. 6.6. THE PLAN
......................................................................................................36
Overview of Chapter
11...................................................................................36
Resolution of Certain Inter-Creditor and Inter-Debtor Issues.
........................37 Overview of the Plan.
......................................................................................38
Classification of Claims and
Interests..............................................................43
Treatment of Claims and Interests.
..................................................................44 Acceptance
or Rejection of the Plan; Effect of Rejection by One or More Classes of Claims
or Interests. ...............................................................49
Means for Implementation.
..............................................................................50
Executory Contracts and Unexpired Leases.
...................................................57 Binding Effect.
.................................................................................................61
Discharge of Claims Against and Interests in the Debtors.
.............................61 Term of Pre-Confirmation Injunctions or Stays.
.............................................62 Injunction Against Interference
with the Plan. ................................................63 Injunction.
........................................................................................................63
Releases............................................................................................................64
Exculpation and Limitation of Liability.
.........................................................68 Injunction Related
to Releases and Exculpation..............................................68
Retention of Causes of Action/Reservation of Rights.
....................................68 Indemnification Obligations.
...........................................................................69
6.7. 6.8. 6.9. 6.10. 6.11. 6.12. 6.13. 6.14. 6.15. 6.16. 6.17. 6.18. v

GRAPHIC [g128141kgi006.gif]

 



ARTICLE VII. 7.1. 7.2. 7.3. 7.4. 7.5. 7.6. 7.7. 7.8. 7.9. 7.10. 7.11. 7.12.
CONFIRMATION OF THE PLAN OF REORGANIZATION ......................69 Confirmation
Hearing.
.....................................................................................69
Confirmation.
...................................................................................................72
Standards Applicable to Releases.
...................................................................77
Classification of Claims and
Interests..............................................................78
Consummation.
................................................................................................79
Exemption from Certain Transfer Taxes.
........................................................79 Retiree
Benefits................................................................................................79
Dissolution of the Committee.
.........................................................................79
Termination of Professionals.
..........................................................................79
Amendments.
...................................................................................................80
Revocation or Withdrawal of the
Plan.............................................................80
Post-Confirmation Jurisdiction of the Bankruptcy Court.
...............................80 ARTICLE VIII. ALTERNATIVES TO CONFIRMATION AND
CONSUMMATION OF THE PLAN
................................................................................................82
Liquidation Under Chapter 7 of the Bankruptcy Code.
...................................82 Alternative Plan(s) of Reorganization.
............................................................82 Dismissal of the
Chapter 11
Cases...................................................................83 8.1.
8.2. 8.3. ARTICLE IX. SUMMARY OF VOTING PROCEDURES
...................................................84 ARTICLE X. 10.1. 10.2.
10.3. 10.4. 10.5. 10.6. 10.7. 10.8. 10.9. 10.10. 10.11. 10.12. DESCRIPTION AND
HISTORY OF CHAPTER 11 CASES........................84 General Case
Background................................................................................84
Procedural Motions.
.........................................................................................85
Retention of Professionals.
..............................................................................85
Employment Obligations.
................................................................................86
Continuing Supplier and Customer
Relations..................................................86 Cash Management
System.
..............................................................................87
Tax
Motion.......................................................................................................87
Utilities.............................................................................................................87
Schedules and Statements.
...............................................................................87
Bar
Dates..........................................................................................................88
The DIP
Facility...............................................................................................88
Motion to Approve Certain Bid Protections Contained in the Plan Funding
Agreement.
........................................................................................88
Motion to Approve Payment of Certain Prepetition Government Settlement Claims.
...........................................................................................88
Motion to Assume the Shared Services Agreements.
......................................89 Appointment of an Official Committee of
Unsecured Creditors.....................89 10.13. 10.14. 10.15. ARTICLE XI.
11.1. 11.2. 11.3. CERTAIN RISK FACTORS TO BE CONSIDERED
....................................90 Certain Bankruptcy Considerations.
................................................................90 Risks
Relating to the Capital Structure of the Reorganized Debtors. ..............94
Risks Relating to Tax Consequences of the
Plan.............................................97 vi

GRAPHIC [g128141kgi007.gif]

 



11.4. 11.5. Risks Associated with the Debtors’
Businesses...............................................97 Risks Associated
with the Plan Investor’s Businesses. .................................104
ARTICLE XII. 12.1. 12.2. 12.3. RIGHTS OFFERING PROCEDURES
.........................................................107 Overview of Rights
Offering.
........................................................................107 The
Rights Offering Procedures.
...................................................................108 Backstop
Commitment...................................................................................108
ARTICLE XIII. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
PLAN....................................109
Introduction....................................................................................................109
Federal Income Tax Consequences to the
Debtors........................................110 Federal Income Tax
Consequences to the Plan Investor. ..............................112 Federal
Income Tax Consequences to Holders of Certain Claims. ...............113 Federal
Income Tax Consequences to Non-U.S. Holders. ............................123
13.1. 13.2. 13.3. 13.4. 13.5. ARTICLE XIV. CERTAIN UNITED KINGDOM INCOME TAX
CONSEQUENCES OF THE PLAN
..............................................................................................125
ARTICLE XV. 15.1. 15.2. 15.3. SECURITIES LAW MATTERS
...................................................................127 General.
..........................................................................................................127
Initial Offer and Sale of Securities Under Federal Securities Laws.
.............127 Subsequent Transfers.
....................................................................................128
ARTICLE XVI. 16.1. 16.2. 16.3. 16.4. 16.5. 16.6. 16.7. 16.8. 16.9. 16.10. 16.11.
16.12. 16.13. 16.14. 16.15. 16.16. PROCEDURES FOR DISTRIBUTIONS UNDER THE
PLAN...................130
Distributions...................................................................................................130
No Postpetition Interest on Claims.
...............................................................131 Date of
Distributions......................................................................................131
Distribution Record Date.
..............................................................................131
Disbursing Agent.
..........................................................................................131
Delivery of Distribution.
................................................................................132
Unclaimed Property.
......................................................................................133
Satisfaction of Claims.
...................................................................................134
Manner of Payment Under
Plan.....................................................................134
Fractional Shares; De Minimis Cash Distributions.
......................................134 Distributions on Account of Allowed
Claims Only.......................................134 No Distribution in Excess
of Amount of Allowed Claim..............................134 Exemption from
Securities
Laws...................................................................134
Setoffs and
Recoupments...............................................................................135
Withholding and Reporting Requirements.
...................................................135 Hart-Scott Rodino
Antitrust Improvements Act. ...........................................136
ARTICLE XVII. 17.1. 17.2. PROCEDURES FOR RESOLVING CLAIMS
.............................................136 Claims Process.
..............................................................................................136
Amendment to Claims.
..................................................................................136
vii

GRAPHIC [g128141kgi008.gif]

 



17.3. 17.4. Disputed
Claims.............................................................................................137
Estimation of
Claims......................................................................................137
viii

GRAPHIC [g128141kgi009.gif]

 



Annexed as exhibits to this Disclosure Statement are copies of the following
documents: • Plan (Exhibit 1) • Liquidation Analysis (Exhibit 2) Reorganized
Debtors’ Projected Financial Information (Exhibit 3) • • Rights Offering
Procedures and Subscription Form (Exhibit 4) • Restructuring Support Agreement
(Exhibit 5) Plan Funding Agreement (Exhibit 6) • ix

GRAPHIC [g128141kgi010.gif]

 



ARTICLE I. INTRODUCTION 1.1. General. Aegerion Pharmaceuticals, Inc. and
Aegerion Pharmaceuticals Holdings, Inc. (collectively, the “Debtors”), in
chapter 11 cases pending before the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), hereby transmit this
disclosure statement (as may be amended, supplemented or otherwise modified from
time to time, the “Disclosure Statement”), pursuant to section 1125 of title 11
of the United States Code (the “Bankruptcy Code”), in connection with the
Debtors’ solicitation of votes to confirm the Debtors’ Joint Chapter 11 Plan,
dated as of May 20, 2019 (as may be amended, supplemented or otherwise modified
from time to time, the “Plan”). All Plan Documents are subject to revision and
modification from time to time prior to the Effective Date (subject to the terms
of the Plan and the parties’ rights under the RSA and the Plan Funding
Agreement), which may result in material changes to the terms of the Plan
Documents. On the Effective Date, the Plan, all Plan Documents and all other
agreements entered into or instruments issued in connection with the Plan and
any Plan Document, shall become effective and binding in accordance with their
respective terms and conditions upon the parties thereto and shall be deemed to
become effective simultaneously. The purpose of this Disclosure Statement is to
set forth information: (i) regarding the history of the Debtors and their
businesses; (ii) describing the Chapter 11 Cases; (iii) concerning the Plan;
(iv) advising the holders of Claims and Interests of their rights under the
Plan; (v) providing information regarding eligibility and participation in the
Rights Offering for New Common Stock; and (vi) assisting the holders of Claims
entitled to vote on the Plan in making an informed judgment regarding whether
they should vote to accept or reject the Plan. The Debtors filed the Debtors’
Motion for Order: (I) Approving Disclosure Statement; (II) Establishing Date of
Confirmation Hearing; (III) Establishing Procedures for Solicitation and
Tabulation of Votes to Accept or Reject Plan, Including (A) Approving Form and
Manner of Solicitation Packages, (B) Approving Form and Manner of Notice of
Confirmation Hearing, (C) Establishing Record Date and Approving Procedures for
Distribution of Solicitation Packages, (D) Approving Forms of Ballots, (E)
Establishing Deadline for Receipt of Ballots, and (F) Approving Procedures for
Vote Tabulations; (IV) Establishing Deadline and Procedures for Filing
Objections to Confirmation of Plan; (V) Approving Rights Offering Procedures;
and (VI) Granting Related Relief [Docket No. 63] requesting that the Bankruptcy
Court schedule a hearing to approve this Disclosure Statement as containing
“adequate information” within the meaning of section 1125(a) of the Bankruptcy
Code and the solicitation of votes on the Plan as being in compliance with
section 1126 of the Bankruptcy Code on July 11, 2019 at 9:00 a.m. (prevailing
Eastern time). At such a hearing, after providing requisite notice thereof, the
Debtors will seek entry of an order by the Bankruptcy Court (the “Disclosure
Statement Order”) to, among other things: (i) approve this Disclosure Statement
as containing “adequate information” to enable a hypothetical, reasonable
investor typical of holders of Claims against the Debtors to make an informed
judgment as to whether to accept or reject the Plan; and (ii) authorize the
Debtors to use this Disclosure Statement in 1

GRAPHIC [g128141kgi011.gif]

 



connection with the solicitation of votes to accept or reject the Plan. Pursuant
to the proposed Disclosure Statement Order, the Debtors will seek to establish
August 15, 2019 at 4:00 p.m. (prevailing Eastern time) as the voting deadline
for the return of Ballots accepting or rejecting the Plan (the “Voting
Deadline”). APPROVAL OF THIS DISCLOSURE STATEMENT WILL NOT, HOWEVER, CONSTITUTE
A DETERMINATION BY THE BANKRUPTCY COURT AS TO THE FAIRNESS OR MERITS OF THE
PLAN. The Disclosure Statement Order sets forth in detail the deadlines,
procedures and instructions for voting to accept or reject the Plan and to
participate in the Rights Offering, and for filing objections to confirmation of
the Plan, the record date for voting purposes and the applicable standards for
tabulating Ballots. In addition, detailed voting instructions accompany each
Ballot. Each holder of a Claim entitled to vote on the Plan should read this
Disclosure Statement and the exhibits hereto, including the Plan, as well as the
instructions accompanying the Ballot in their entirety before voting on the
Plan. These documents contain important information concerning the
classification of Claims and Interests for voting purposes and the tabulation of
votes. No solicitation of votes may be made except pursuant to this Disclosure
Statement, once approved by the Bankruptcy Court, and section 1125 of the
Bankruptcy Code. In voting on the Plan, holders of Claims entitled to vote
should not rely on any information relating to the Debtors and their businesses
other than the information contained in this Disclosure Statement, the Plan and
all exhibits hereto and thereto. PURSUANT TO THE RSA, THE PLAN SUPPORT PARTIES,
REPRESENTING 100% IN DOLLAR AMOUNT AND NUMBER OF HOLDERS OF CLASS 3 AND CLASS 4
CLAIMS, AND IN EXCESS OF 67% IN DOLLAR AMOUNT OF CLASS 6B CLAIMS — THE ONLY
CLASSES ENTITLED TO VOTE ON THE PLAN — HAVE AGREED TO SUPPORT AND VOTE TO ACCEPT
THE PLAN AFTER THE ENTRY OF THE DISCLOSURE STATEMENT ORDER AND THE SOLICITATION
OF VOTES ON THE PLAN. FOR THE AVOIDANCE OF DOUBT, THE COMMITTEE IS NOT A “PLAN
SUPPORT PARTY” AND HAS NOT MADE A DETERMINATION AT THIS TIME AS TO WHETHER IT
DOES OR DOES NOT SUPPORT THE PLAN. THE DEBTORS RECOMMEND THAT HOLDERS OF CLAIMS
IN CLASSES 3, 4 AND 6B VOTE TO ACCEPT THE PLAN. Additional copies of this
Disclosure Statement (including exhibits) are available upon request to the
Debtors’ claims and voting agent, Prime Clerk LLC (“Prime Clerk”), at the
following address: Aegerion Ballot Processing c/o Prime Clerk LLC One Grand
Central Place 60 East 42nd Street, Suite 1440 New York, NY 10165 They may also
be obtained by contacting Prime Clerk via telephone at 844-627-5368 or for
international calls at 347-292-3524. Additional copies of this Disclosure
Statement 2

GRAPHIC [g128141kgi012.gif]

 



(including exhibits) can also be accessed free of charge from the following
website: http://cases.primeclerk.com/Aegerion. A Ballot for voting to accept or
reject the Plan is enclosed with this Disclosure Statement for the holders of
Claims that are entitled to vote to accept or reject the Plan. If you are a
holder of a Claim entitled to vote on the Plan and did not receive a Ballot,
received a damaged Ballot or lost your Ballot, or if you have any questions
concerning the procedures for voting on the Plan, please contact Prime Clerk at
the address above. In addition, holders of Class 4 and Class 6B Claims will also
receive a subscription form with accompanying instructions for participating in
the Rights Offering. Detailed procedures with respect to the Rights Offering are
attached as Exhibit 4 to this Disclosure Statement and will also be provided
separately to parties entitled to participate in the Rights Offering. The
deadline to participate in the Rights Offering is [August 15, 2019] at 4:00 p.m.
(prevailing Eastern time). Each holder of a Claim entitled to vote on the Plan
should read this Disclosure Statement, the Plan, the other exhibits attached
hereto and thereto and the instructions accompanying the Ballots in their
entirety before voting on the Plan. These documents contain important
information concerning the classification of Claims and Interests for voting
purposes and the tabulation of votes. 1.2. The Confirmation Hearing. In
accordance with the Disclosure Statement Order and section 1128 of the
Bankruptcy Code, a hearing will be held before the Honorable Martin Glenn,
United States Bankruptcy Judge for the Southern District of New York, United
States Bankruptcy Court, 1 Bowling Green, New York, New York 10004, on
[September 5, 2019] at [ ] [ ].m. (prevailing Eastern time), to consider
confirmation of the Plan. Objections, if any, to confirmation of the Plan must
be served and filed so that they are received on or before [August 22, 2019] at
4:00 p.m. (prevailing Eastern time), in the manner set forth in the Disclosure
Statement Order. The hearing on confirmation of the Plan may be adjourned from
time to time without further notice except for the announcement of the adjourned
date and time at the hearing on confirmation or any adjournment thereof or an
appropriate filing with the Bankruptcy Court. At the Confirmation Hearing, the
Bankruptcy Court will, among other things: • determine whether sufficient
majorities in number and amount from each Class entitled to vote have delivered
properly executed votes to approve the Plan; • hear and determine objections, if
any, to the Plan and to confirmation of the Plan that have not been previously
disposed of; • determine whether the Plan meets the confirmation requirements of
the Bankruptcy Code; and determine whether to confirm the Plan. • 3

GRAPHIC [g128141kgi013.gif]

 



1.3. Classification of Claims and Interests. The following table designates the
Classes of Claims against and Interests in the Debtors, and specifies which
Classes are: (a) impaired or unimpaired by the Plan; (b) entitled to vote to
accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code; or (c) deemed to accept or reject the Plan. 1.4. Voting; Holders of Claims
Entitled to Vote. (a) General Voting Procedures. Pursuant to the provisions of
the Bankruptcy Code, only holders of allowed claims or equity interests in
classes of claims or equity interests that are “impaired” and that are not
deemed to have rejected a chapter 11 plan are entitled to vote to accept or
reject such proposed plan. Generally, a claim or interest is “impaired” under a
plan if the holder’s legal, equitable or contractual rights are altered under
such plan. Classes of claims or equity interests under a chapter 11 plan in
which the holders of claims or equity interests are unimpaired are presumed to
have accepted such plan and are not entitled to vote to accept or reject the
proposed plan. In addition, classes of claims or equity interests in which the
holders of claims or equity interests will not receive or retain any property on
account of their claims or equity interests are deemed to have rejected the
chapter 11 plan and are not entitled to vote to accept or reject such plan.
Under the Plan: • Claims in Classes 3, 4 and 6B are impaired, will receive a
distribution on account of such Claims to the extent provided in the Plan and
are entitled to vote to accept or reject the Plan; 4 Class Designation
Impairment Entitled to Vote Class 1 Priority Non-Tax Claims No No (Presumed to
accept) Class 2 Other Secured Claims No No (Presumed to accept) Class 3 Bridge
Loan Claims Yes Yes Class 4 Novelion Intercompany Loan Claims Yes Yes Class 5
Government Settlement Claims No No (Presumed to accept) Class 6A Ongoing Trade
Claims No No (Presumed to accept) Class 6B Other General Unsecured Claims Yes
Yes Class 7 Existing Securities Law Claims Yes No (Deemed to reject) Class 8
Existing Interests Yes No (Deemed to reject)

GRAPHIC [g128141kgi014.gif]

 



• Claims in Classes 1, 2, 5 and 6A are unimpaired and, as a result, holders of
such Claims are presumed to have accepted the Plan and are not entitled to vote
to accept or reject the Plan; and • Claims and Interests in Classes 7 and 8 are
impaired and the holders of such Claims and Interests will not receive any
distribution under the Plan on account of such Claims and Interests. As a
result, the holders of Claims and Interests in those Classes are deemed to have
rejected the Plan and are not entitled to vote to accept or reject the Plan. The
Bankruptcy Code defines “acceptance” of a plan by a class of claims as
acceptance by creditors in that class that hold at least two-thirds (2/3) in
dollar amount and more than one-half (1/2) in number of the claims that cast
ballots for acceptance or rejection of the chapter 11 plan. Your vote on the
Plan is important. The Bankruptcy Code requires as a condition to confirmation
of a chapter 11 plan that each class that is impaired and entitled to vote under
a plan vote to accept such plan, unless the requirements of section 1129(b) of
the Bankruptcy Code are satisfied. If a Class of Claims entitled to vote on the
Plan rejects the Plan, the Debtors reserve the right, subject to the parties’
rights under the RSA and the Plan Funding Agreement, to amend the Plan and/or to
request confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy
Code with respect to such Class. Section 1129(b) of the Bankruptcy Code permits
the confirmation of a chapter 11 plan notwithstanding the non-acceptance of such
plan by one or more impaired classes of claims or equity interests, so long as
at least one impaired class of claims or interests votes to accept such plan
(excluding any votes of insiders). Under that section, a chapter 11 plan may be
confirmed by a bankruptcy court if it does not “discriminate unfairly” and is
“fair and equitable” with respect to each non-accepting class. If you are
entitled to vote to accept or reject the Plan, a Ballot is enclosed for the
purpose of voting on the Plan. This Disclosure Statement, the exhibits attached
hereto, the Plan and the related documents are the only materials the Debtors
are providing to creditors for their use in determining whether to vote to
accept or reject the Plan, and it is the Debtors’ position that such materials
may not be relied upon or used for any purpose other than to vote to accept or
reject the Plan. Please complete and sign your Ballot(s) and, unless you are
sending your Ballot to an Intermediary (as defined below) for inclusion in a
master Ballot, return such Ballot to the Debtors’ claims and voting agent (the
“Voting Agent”) at the applicable address below: Aegerion Ballot Processing c/o
Prime Clerk LLC One Grand Central Place 60 East 42nd Street, Suite 1440 New
York, NY 10165 Phone: 844-627-5368 (U.S. toll free) or 347-292-3524
(international) 5

GRAPHIC [g128141kgi015.gif]

 



TO BE COUNTED, YOUR ORIGINAL BALLOT INDICATING ACCEPTANCE OR REJECTION OF THE
PLAN MUST BE ACTUALLY RECEIVED BY THE VOTING AGENT NO LATER THAN 4:00 P.M.,
PREVAILING EASTERN TIME, ON [AUGUST 15, 2019], UNLESS EXTENDED BY THE DEBTORS.
YOUR BALLOT MAY BE SENT VIA MAIL, OVERNIGHT COURIER OR MESSENGER. FAXED COPIES
AND VOTES SENT ON OTHER FORMS WILL NOT BE ACCEPTED EXCEPT IN THE DEBTORS’ SOLE
DISCRETION. ALL BALLOTS MUST BE SIGNED. IF YOU ARE SENDING YOUR BALLOT TO AN
INTERMEDIARY FOR INCLUSION IN A MASTER BALLOT, THE INTERMEDIARY MUST RECEIVE
YOUR PROPERLY COMPLETED BALLOT BY SUCH TIME AND DATE AS SPECIFIED BY THE
INTERMEDIARY THAT ALLOWS THE INTERMEDIARY SUFFICIENT TIME TO PROCESS THE
BALLOTS. The Ballots have been specifically designed for the purpose of
soliciting votes on the Plan from the Classes entitled to vote thereon.
Accordingly, in voting on the Plan, please use only the Ballots sent to you with
this Disclosure Statement or provided by the Voting Agent. Pursuant to the
proposed Disclosure Statement Order, the Debtors intend to fix 5:00 p.m.
(prevailing Eastern time) on [July 11, 2019] (the “Voting Record Date”) as the
time and date for the determination of the Persons who are entitled to receive a
copy of this Disclosure Statement and all of the related materials and to vote
whether to accept or reject the Plan. Accordingly, only holders of Claims of
record as of the Voting Record Date that are entitled to vote on the Plan will
receive a Ballot and may vote on the Plan. All properly completed Ballots
received prior to the Voting Deadline will be counted for purposes of
determining whether a voting Class of impaired Claims has accepted the Plan.
Under the Bankruptcy Code, for the Plan to be “accepted,” a specified majority
vote is required for each Class of impaired Claims entitled to vote on the Plan.
If no votes are received with respect to any Class of impaired Claims entitled
to vote on the Plan, then such Class shall be deemed to have accepted the Plan.
If any impaired Class fails to have any Allowed Claims or Claims temporarily
Allowed by the Court as of the date of the Confirmation Hearing, such Class or
Classes will be deemed eliminated from the Plan for all purposes. The Voting
Agent will prepare and file with the Bankruptcy Court a certification of the
results of the balloting with respect to the Classes entitled to vote. (b)
Voting Through Intermediaries. In accordance with Bankruptcy Rule 3017(e), the
Debtors will send Ballots to transfer agents, registrars, servicing agents or
other intermediaries for, or acting on behalf of, beneficial holders of certain
Claims (collectively, the “Intermediaries”). Specifically, the Debtors will send
Ballots to Intermediaries for certain holders of Class 6B Other General
Unsecured Claims (i.e., holders of Convertible Notes Claims). Each Intermediary
will be entitled to receive, upon request to the Debtors, a sufficient number of
Ballots to distribute to the beneficial owners of the Claims for which it is an
Intermediary. Each Intermediary who will be tabulating votes of beneficial
holders in a summary “master” ballot in the form approved by the Bankruptcy
Court (the “Master Ballot”) will tabulate only those votes of its beneficial
holders that are received by such Intermediary by such time and date (as
specified by the Intermediary) that would allow it to tabulate and return the
results to the Voting Agent by the Voting Deadline. 6

GRAPHIC [g128141kgi016.gif]

 



Any Intermediaries submitting Master Ballots must certify that none of its
beneficial holders has cast more than one vote with respect to any given Claim,
even if such holder holds securities of the same type in more than one account.
However, persons who hold Claims in more than one voting Class will be entitled
to vote their Claims in each such Class, subject to the applicable voting rules.
For more information on voting procedures, please see Article IX of this
Disclosure Statement. 1.5. Important Matters. This Disclosure Statement contains
projected financial information and certain other forward-looking statements,
all of which are based on various estimates and assumptions and will not be
updated to reflect events occurring after the date hereof. Such information and
statements are subject to inherent uncertainties and to a wide variety of
significant business, economic and competitive risks, including, among others,
those described herein. Consequently, actual events, circumstances, effects and
results may vary significantly from those included in or contemplated by such
projected financial information and such other forward-looking statements. The
projected financial information contained herein and in the exhibits annexed
hereto, therefore, is not necessarily indicative of the future financial
condition or results of operations of the Debtors, which in each case may vary
significantly from those set forth in such projected financial information.
Consequently, the projected financial information and other forward-looking
statements contained herein should not be regarded as representations by any of
the Debtors, the Reorganized Debtors, their advisors, or any other Person that
the projected financial conditions or results of operations can or will be
achieved. 7 IMPORTANT - Voting by Intermediary Timing: If your vote is being
processed by an Intermediary, please allow sufficient time for transmission of
your ballot to your Intermediary for preparation and delivery to the Voting
Agent of a Master Ballot reflecting your vote and the votes of the holders of
other Claims tabulated by the Intermediary. To be counted, your vote must be
received either (a) directly by the Voting Agent on or before the Voting
Deadline, or (b) if your vote is processed by an Intermediary, by your
Intermediary by such time and date as specified by such Intermediary that allows
such Intermediary sufficient time to process your Ballot. Receipt of your Ballot
by the Intermediary on or close to the Voting Deadline may not allow sufficient
time for the Intermediary to include your vote in the Master Ballot that it must
deliver to the Voting Agent by the Voting Deadline. Questions on Voting
Procedures: If you have a question concerning the voting procedures, please
contact your Intermediary or the Voting Agent.

GRAPHIC [g128141kgi017.gif]

 



ARTICLE II. SUMMARY OF PLAN AND CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS THEREUNDER 2.1. General. The overall purpose of the Plan is to provide
for the restructuring of the Debtors’ liabilities in a manner designed to
maximize recovery to stakeholders and to enhance the financial viability of the
Reorganized Debtors. Generally, the Plan provides for: (a) the Plan Investor to
acquire 100% of the equity interests of reorganized Aegerion in exchange for New
Common Stock of the Plan Investor in the amounts set forth in the Plan and the
Plan Funding Agreement; (b) a balance sheet restructuring regarding the Debtors’
current debt obligations under the Novelion Intercompany Loan Credit Agreement,
the Convertible Notes Indenture, and the Bridge Loan Credit Agreement; (c) the
unimpairment of the Debtors’ ongoing trade creditors and all Government
Settlement Claims; (d) conversion of the Novelion Intercompany Loan and Other
General Unsecured Claims (which include, among other things, the Convertible
Notes Claims, Claims held by former officers, directors, or employees of the
Debtors for indemnification, contribution or advancement expenses, and contract
rejection damages Claims) into the new equity of the Plan Investor and New
Convertible Notes, pursuant to the terms of the Plan and as described herein,
subject to dilution on account of any management incentive plan, the Rights
Offering, the Plan Investor Equity Raise, conversion of the New Convertible
Notes, and any contingent value rights issued to existing shareholders of the
Plan Investor; (e) refinancing of the Bridge Loan into a new secured term loan
facility of reorganized Aegerion, with an extended maturity date of five years;
(f) a new equity raise of $60 million— $42 million of which is on account of the
Rights Offering conducted under the Plan and $18 million of which is on account
of the supplemental equity raise conducted by the Plan Investor for shares of
New Common Stock in the Plan Investor— all of which is being backstopped by the
Backstop Parties;2 and 2 The Backstop Parties consist of those funds managed by
Highbridge, Athyrium, Whitebox and UBS that are party to the Backstop Commitment
Agreement. Notwithstanding any language to the contrary contained in the
Disclosure Statement, Plan, Confirmation Order, and/or Plan Documents, the
Backstop Parties shall not be allowed to participate in the Rights Offering in
an amount greater than their respective Allowed Claims. 8

GRAPHIC [g128141kgi018.gif]

 



(g) no recovery to the holders of Existing Securities Law Claims or Existing
Interests on account of their respective Claims and Interests. 2.2. Summary of
Treatment of Claims and Interests Under the Plan. The following table classifies
Claims against, and Interests in, the Debtors into separate Classes and
summarizes the treatment of each Class under the Plan. The table also identifies
which Classes are entitled to vote on the Plan based on the provisions of the
Bankruptcy Code. Finally, the table indicates the estimated recovery for each
Class. The summaries in this table are qualified in their entirety by the
description and the treatment of such Claims and Interests in the Plan. As
described in Article XI below, the Debtors’ businesses are subject to a number
of risks. The uncertainties and risks related to the Reorganized Debtors make it
difficult to determine a precise value of the New Common Stock distributed under
the Plan. The recoveries and estimates described in the table represent the
Debtors’ best estimates given the information available on the date of this
Disclosure Statement and the value ascribed to the New Common Stock by the Plan
Investor and the other Plan Support Parties. All statements relating to the
aggregate amount of Claims and Interests in each Class are only estimates based
on information known to the Debtors as of the date hereof, and the final amounts
of Allowed Claims in any particular Class may vary significantly from these
estimates. In addition, and as set forth in the Plan Funding Agreement, the
Debtors, in the exercise of their fiduciary duties, are in the process of
pursuing alternative transactions that may be superior to the Proposed
Restructuring Transaction. To the extent the Debtors seek approval of a Company
Superior Proposal (as such term is defined in the Plan Funding Agreement) in the
event such a proposal emerges as part of the marketing process, the Proposed
Restructuring Transaction will not be pursued and the Plan will need to be
modified or a new plan proposed. In accordance with section 1123(a)(1) of the
Bankruptcy Code, DIP Claims, Administrative Expense Claims, Fee Claims, U.S.
Trustee Fees and Priority Tax Claims have not been classified, and the holders
thereof are not entitled to vote on the Plan. Except as specifically noted
therein, the Plan does not provide for payment of postpetition interest on any
Allowed Claims. 9

GRAPHIC [g128141kgi019.gif]

 



3 The amounts set forth in this chart reflect the Debtors’ most current
estimates of projected claim amounts. 4 Estimated recoveries for those classes
receiving New Common Stock under the Plan are based on the implied equity value
of the combined reorganized company of $370.7 million, as set forth in Schedule
1.92 of Exhibit 1 hereto. 10 Class Description Treatment Entitled to Vote
Estimated Amount of Claims in Class3 Estimated Recovery4 N/A (unclassified) DIP
Claims On the Effective Date, the DIP Claims shall be Allowed and shall not be
subject to any avoidance, reductions, setoff, offset, recoupment,
recharacterization, subordination (whether equitable, contractual, or
otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
objection, or any other challenges under any applicable law or regulation by any
Person. In full satisfaction, settlement, release and discharge of the Allowed
DIP Claims, on the Effective Date, Allowed DIP Claims shall (a) be paid in Cash
to the greatest extent possible from available Cash of the Debtors (as
reasonably agreed by the Debtors and the DIP Lenders), and (b) to the extent the
Allowed DIP Claims are not paid in N/A $10,000,000 100% Important Note on
Estimates The estimates in the tables and summaries in this Disclosure Statement
may differ from actual distributions because of variations in the asserted or
estimated amounts of Allowed Claims, the existence of Disputed Claims and other
factors. Statements regarding projected amounts of Claims or distributions (or
the value of such distributions) are estimates by the Debtors based on current
information and are not representations as to the accuracy of these amounts.
Except as otherwise indicated, these statements are made as of the date of this
Disclosure Statement, and the delivery of this Disclosure Statement will not,
under any circumstances, imply that the information contained in this Disclosure
Statement is correct at any other time. Any estimates of Claims or Interests in
this Disclosure Statement may vary from the final amounts of Claims or Interests
allowed by the Bankruptcy Court and such estimates are subject to material
additions by the Debtors.

GRAPHIC [g128141kgi020.gif]

 



11 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery4 full in Cash on the Effective Date, receive New
Convertible Notes in an amount equal to the amount of the Allowed DIP Claims not
receiving Cash pursuant to the foregoing clause (a). Distributions on account of
Allowed DIP Claims other than Cash will not be distributed to the DIP
Administrative Agent but instead shall be distributed directly to the DIP
Lenders as reflected on the registry maintained by the DIP Administrative Agent
as of the Confirmation Date. The Debtors will request such registry from the DIP
Administrative Agent. Upon satisfaction of the Allowed DIP Lender Claims as set
forth in Section 3.1 of the Plan, all Liens and security interests granted to
secure such obligations, whether in the Chapter 11 Cases or otherwise, shall be
terminated and of no further force or effect. N/A (unclassified) Administrative
Expense Claims Except to the extent that a holder of an Allowed Administrative
Expense Claim agrees to a different treatment, on, or as soon thereafter as is
reasonably practicable, the later of the Effective Date and the first Business
Day after the date that is thirty (30) calendar days after the date an
Administrative Expense Claim becomes an Allowed Claim, the holder of such
Allowed Administrative Expense Claim shall receive from the applicable
Reorganized Debtor Cash in an amount equal to such Allowed Claim; provided,
however, that Allowed Administrative Expense Claims representing liabilities
incurred in the ordinary course of business by any of the Debtors, as debtors in
possession, shall be paid by the applicable Reorganized Debtor in the ordinary
course of business, consistent with past practice and in accordance with the
terms and subject to the conditions of any orders or agreements governing,
instruments evidencing, or N/A $4,000,000 100%

GRAPHIC [g128141kgi021.gif]

 



12 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery4 other documents relating to, such liabilities. Any
Claim related to fees and expenses, contribution or indemnification obligations,
payable or owing by the Debtors to the Ad Hoc Group, the Plan Investor, or the
Backstop Parties under the RSA, the Backstop Commitment Agreement, the Plan
Funding Agreement, or the PFA Order shall constitute an Allowed Administrative
Expense Claim and shall be paid in Cash on the Effective Date or as soon
thereafter as is reasonably practicable without the need to file a proof of such
Claim with the Bankruptcy Court in accordance with Section 3.2(a) of the Plan
and without further order of the Bankruptcy Court. Any Claim then payable or
owing by the Debtors to Novelion or Novelion Services, USA, Inc. arising out of
or related to the Shared Services Agreements shall be paid in Cash on the
Effective Date from Plan Cash, without the need to file a proof of such Claim
with the Bankruptcy Court in accordance with Section 3.2(a) of the Plan and
without further order of the Bankruptcy Court. N/A (unclassified) Fee Claims Any
Professional Person seeking allowance of a Fee Claim shall file with the
Bankruptcy Court its final application for allowance of compensation for
services rendered and reimbursement of expenses incurred prior to the Effective
Date and in connection with the preparation and prosecution of such final
application no later than forty-five (45) calendar days after the Effective Date
or such other date as established by the Bankruptcy Court. Objections to such
Fee Claims, if any, must be filed and served no later than sixty-five (65)
calendar days after the Effective Date or such other date as established by the
Bankruptcy Court. N/A $15,000,000 100%

GRAPHIC [g128141kgi022.gif]

 



13 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery4 N/A (unclassified) U.S. Trustee Fees The Debtors or
Reorganized Debtors, as applicable, shall pay all outstanding U.S. Trustee Fees
of a Debtor on an ongoing basis on the date such U.S. Trustee Fees become due,
until such time as a final decree is entered closing the applicable Chapter 11
Case, the applicable Chapter 11 Case is converted or dismissed, or the
Bankruptcy Court orders otherwise. N/A $300,000 100% N/A (unclassified) Priority
Tax Claims Except to the extent that a holder of an Allowed Priority Tax Claim
agrees to different treatment, each holder of an Allowed Priority Tax Claim
shall receive, in the Debtors’ or Reorganized Debtors’ discretion, either: (a)
on, or as soon thereafter as is reasonably practicable, the later of the
Effective Date and the first Business Day after the date that is thirty (30)
calendar days after the date a Priority Tax Claim becomes an Allowed Claim, Cash
in an amount equal to such Claim; or (b) deferred Cash payments following the
Effective Date, over a period ending not later than five (5) years after the
Petition Date, in an aggregate amount equal to the Allowed amount of such
Priority Tax Claim (with any interest to which the holder of such Priority Tax
Claim may be entitled calculated in accordance with section 511 of the
Bankruptcy Code); provided, however, that all Allowed Priority Tax Claims that
are not due and payable on or before the Effective Date shall be paid in the
ordinary course of business as they become due. N/A $100,000 100% Class 1
Priority Non-Tax Claims The legal, equitable and contractual rights of the
holders of Priority Non-Tax Claims are unaltered by the Plan. Except to the
extent that a holder of an Allowed Priority Non-Tax Claim agrees to a different
treatment, on the applicable Distribution Date, each holder of an Allowed
Priority Non-Tax Claim shall receive Cash from the applicable Reorganized Debtor
in an No (Presumed to accept) $50,000 100%

GRAPHIC [g128141kgi023.gif]

 



14 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery4 amount equal to such Allowed Claim. Class 2 Other
Secured Claims The legal, equitable and contractual rights of the holders of
Other Secured Claims are unaltered by the Plan. Except to the extent that a
holder of an Allowed Other Secured Claim agrees to a different treatment, on the
applicable Distribution Date each holder of an Allowed Other Secured Claim shall
receive, at the election of the Reorganized Debtors: (i) Cash in an amount equal
to such Allowed Claim; or (ii) such other treatment that will render such Other
Secured Claim unimpaired pursuant to section 1124 of the Bankruptcy Code;
provided, however, that Other Secured Claims incurred by a Debtor in the
ordinary course of business may be paid in the ordinary course of business in
accordance with the terms and conditions of any agreements relating thereto, in
the discretion of the applicable Debtor or Reorganized Debtor without further
notice to or order of the Bankruptcy Court. Each holder of an Allowed Other
Secured Claim shall retain the Liens securing its Allowed Other Secured Claim as
of the Effective Date until full and final satisfaction of such Allowed Other
Secured Claim is made as provided in the Plan. On the full payment or other
satisfaction of each Allowed Other Secured Claim in accordance with the Plan,
the Liens securing such Allowed Other Secured Claim shall be deemed released,
terminated and extinguished, in each case without further notice to or order of
the Bankruptcy Court, act or action under applicable law, regulation, order or
rule or the vote, consent, authorization or approval of any Person. No (Presumed
to accept) $0 100% Class 3 Bridge Loan The Bridge Loan Claims shall be Allowed
under the Plan, and shall not Yes $77,500,000 100%

GRAPHIC [g128141kgi024.gif]

 



5 The Bankruptcy Code provides that an oversecured creditor is entitled to
postpetition interest on its claim. See 11 U.S.C. § 506(b). Accordingly, because
the Bridge Loan Lenders are oversecured creditors (i.e., the value of the
collateral securing the Bridge Loan Claims greatly exceeds the value of such
claims), the Plan provides that the New Money Bridge Loan Claim (see Plan at §
1.97) and the Roll Up Loan Claim (see Plan at § 1.144) shall include accrued and
unpaid fees and interest through the Effective Date. 6 This amount assumes no
reduction on account of any Prepetition Shared Services Adjustments plus the
Prepetition Transaction Proceeds Adjustment. 15 Class Description Treatment
Entitled to Vote Estimated Amount of Claims in Class3 Estimated Recovery4 Claims
be subject to any avoidance, reductions, setoff, offset, recoupment,
recharacterization, subordination (whether equitable, contractual, or
otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
objection, or any other challenges under any applicable law or regulation by any
Person. Except to the extent that a holder of a Bridge Loan Claim agrees to
different treatment with respect to such holder’s Claim, on the applicable
Distribution Date, or as soon as practicable thereafter, each holder of a Bridge
Loan Claim shall receive, subject to the terms of the Plan, in full and final
satisfaction, settlement, release and discharge of its Bridge Loan Claim: (i)
New Money Bridge Loan Claim: receipt of New Term Loan Facility Obligations on a
dollar for dollar basis on account of its New Money Bridge Loan Claim. (ii) Roll
Up Loan Claim: receipt of New Convertible Notes on a dollar for dollar basis on
account of its Roll Up Loan Claim.5 Class 4 Novelion Intercompany Loan Claims
The Novelion Intercompany Loan Claim shall be Allowed under the Plan, and shall
not be subject to any avoidance, reductions, setoff, offset, recoupment,
recharacterization, subordination (whether equitable, Yes $36,340,1736 83.5%

GRAPHIC [g128141kgi025.gif]

 



16 Class Description Treatment Entitled to Vote Estimated Amount of Claims in
Class3 Estimated Recovery4 contractual, or otherwise), counterclaims,
cross-claims, defenses, disallowance, impairment, objection, or any other
challenges under any applicable law or regulation by any Person. Except to the
extent that the holder of the Novelion Intercompany Loan Claim agrees to
different treatment, on the applicable Distribution Date, or as soon as
practicable thereafter, the holder of the Novelion Intercompany Loan Claim shall
receive, in full and final satisfaction, release and discharge of the Novelion
Intercompany Loan Claim, the Class 4 New Common Stock Distribution. For the
avoidance of doubt, in satisfaction of the Novelion Intercompany Loan Claim in
accordance with Section 5.4 of the Plan, Novelion shall waive and release any
and all Other Novelion Claims, and Novelion shall not be entitled to any
distribution or consideration on account thereof, except as provided in the
Shared Services Agreements pursuant to Section 7.16 of the Plan. Class 5
Government Settlement Claims Except to the extent that a holder of a Government
Settlement Claim agrees to a different treatment, Government Settlement Claims
shall be unimpaired by the Plan and shall remain obligations of the Reorganized
Debtors to the extent not satisfied and/or paid on or before the Effective Date.
The Government Settlement Agreements shall be deemed assumed by the Debtors, and
binding upon the Reorganized Debtors and the applicable parties thereto as of
and following the Effective Date (provided that the foregoing shall not
constitute a determination whether such agreements are executory contracts
subject to section 365 of the Bankruptcy Code). Notwithstanding the foregoing,
and unless the applicable parties to the No (Presumed to accept) $22,700,000
100%

GRAPHIC [g128141kgi026.gif]

 



7 The governmental units that are parties to the Government Settlement
Agreements have not at this time sought to accelerate or increase payments under
those agreements as a result of the filing of these Chapter 11 Cases or the
consummation of the transactions contemplated by the Plan and the Plan
Documents. However, the parties to the Government Settlement Agreements reserve
all rights under those agreements, including all rights regarding acceleration,
at this time. The Debtors and certain of the governmental units that are parties
to the Government Settlement Agreements are in discussions regarding the
intentions of those parties regarding acceleration of the Debtors’ payment
obligations under the Government Settlement Agreements. The Debtors and these
parties to the Government Settlement Agreements anticipate reaching resolution
on this issue before the Plan is confirmed. 8 This amount includes estimated
Cure Amounts related to Ongoing Trade Claims. 17 Class Description Treatment
Entitled to Vote Estimated Amount of Claims in Class3 Estimated Recovery4
Government Settlement Agreements object in writing to such treatment prior to
the deadline established by the Bankruptcy Court to object to confirmation of
the Plan, the monetary obligations under the Government Settlement Agreements
shall not be accelerated or increased as a result of the commencement of the
Chapter 11 Cases or the consummation of the transactions contemplated by the
Plan, the Plan Funding Agreement and/or the other Transaction Documents,
including the occurrence of any Fundamental Transaction (as defined in the
Government Settlement Agreements), by virtue of the consummation of any such
transactions or the failure of the New Common Stock of the Plan Investor to be
listed on the NASDAQ or other US stock exchange. Nothing in the foregoing
paragraph affects or limits the provisions of Section 12.6(d)-(e) of the Plan.7
Class 6A Ongoing Trade Claims Except to the extent that a holder of an Allowed
Ongoing Trade Claim agrees to a different treatment, on the applicable
Distribution Date each holder of an Allowed Ongoing Trade Claim shall, at the
election of the Reorganized Debtors, and to the extent that such Allowed Ongoing
Trade Claim was not previously paid pursuant to an order of the Bankruptcy
Court: No (Presumed to accept) $12,000,0008 100%

GRAPHIC [g128141kgi027.gif]

 



9 This amount does not include (a) estimated Claims based on damages arising
from the rejection of an executory contract or unexpired lease, or (b) estimated
contingent or unliquidated Claims. 10 This estimation (a) assumes that the DIP
facility will be drawn in the currently projected amount and that the DIP Claims
will be paid in full in New Convertible Notes on the Effective Date pursuant to
Section 3.1 of the Plan, and (b) is based on the Debtors’ books and records. The
deadline for filing proofs of claim against the Debtors is July 3, 2019, and it
is possible that the ultimate allowed amount of claims may be materially
different than the Debtors’ estimate. The Debtors currently are engaged in the
process of reviewing the 89 proofs of claim that were asserted prior to the
general bar date. 18 Class Description Treatment Entitled to Vote Estimated
Amount of Claims in Class3 Estimated Recovery4 (i) be paid in full in Cash on
the applicable Distribution Date, plus postpetition interest at the Applicable
Interest Rate, computed daily from the Petition Date through the Effective Date,
from Plan Cash, (ii) as to any Ongoing Trade Claim incurred in the ordinary
course of business and on normal credit terms where payment comes due following
the Effective Date, receive such treatment that leaves unaltered the legal,
equitable, or contractual rights to which the holder of such Allowed Ongoing
Trade Claim is entitled, or (iii) such other treatment that would render such
Ongoing Trade Claim Unimpaired. Class 6B Other General Unsecured Claims Except
to the extent that a holder of an Allowed Other General Unsecured Claim agrees
to less favorable treatment, each holder of an Allowed Other General Unsecured
Claim shall receive, on the applicable Distribution Date and in full and final
satisfaction, settlement and release of such Allowed Other General Unsecured
Claim, its Pro Rata Share of: (i) New Convertible Notes in the principal amount
of $125,000,000 less the portion of New Convertible Notes distributed to (x)
holders of DIP Claims (to the extent the DIP Claims are not repaid in full in
Cash and receive a distribution of New Convertible Notes pursuant to Section 3.1
of the Plan), and (y) the holders of Roll Up Loan Claims pursuant to Section
5.3(a)(ii) of the Plan; and (ii) Yes $305,000,000 9 80.7%10

GRAPHIC [g128141kgi028.gif]

 



The recoveries set forth above are estimates and are contingent upon approval of
the Plan as proposed. ARTICLE III. BUSINESS DESCRIPTION; HISTORICAL INFORMATION
3.1. General Background, History and Key Product Lines. The Debtors, together
with their non-Debtor affiliates, including their non-Debtor-parent Novelion
Therapeutics Inc. (collectively, the “Company”), comprise a rare-disease
biopharmaceutical company dedicated to developing and commercializing
prescription drug products for individuals living with rare diseases.
Headquartered in Cambridge, Massachusetts, the Debtors maintain operations in
the United States, Canada, Europe, certain countries in Latin America and Japan.
While the Debtors derive the majority of their revenue from sales in the United
States, the Debtors also generate revenues, directly or through third party
distributors and other providers, from countries in the European Union, Turkey
and Latin America, among others, and outlicense11 their products in certain
jurisdictions in exchange for royalties or other payments. 11 The Debtors own
and license intellectual property rights to certain drugs. “Outlicensing” refers
to arrangements in which the Debtors license these rights to third parties, who
then sell the drug. The Debtors regularly obtain protection for their products
and proprietary technology by means of U.S. and foreign patents, trademarks, and
contractual arrangements. As of the Petition Date, the Debtors own or hold
licenses to many U.S. and foreign patents and trademarks, and have a variety of
U.S. and foreign patent applications pending. 19 Class Description Treatment
Entitled to Vote Estimated Amount of Claims in Class3 Estimated Recovery4 the
Class 6B New Common Stock Distribution (including any New Common Stock issuable
upon exercise of the New Warrants). Class 7 Existing Securities Law Claims
Holders of Existing Securities Law Claims shall not receive or retain any
distribution under the Plan on account of such Existing Securities Law Claims.
No (Deemed to reject) $0 0% Class 8 Existing Interests Existing Interests shall
be discharged, cancelled, released and extinguished, and holders thereof shall
not receive or retain any distribution under the Plan on account of such
Existing Interests. No (Deemed to reject) N/A 0%

GRAPHIC [g128141kgi029.gif]

 



On November 29, 2016, Aegerion entered into a merger transaction with non-Debtor
Novelion Therapeutics Inc. (formerly QLT Inc.) (“Novelion”), a publicly-traded
company formed under the laws of the Province of British Columbia. As a result
of that transaction, Aegerion became an indirect wholly-owned subsidiary of
Novelion. Aegerion serves as the operating business of the Company and
substantially all of the assets and operations reside at Aegerion and its
non-debtor foreign subsidiaries. As discussed in more detail below, through
Aegerion, the Company develops and commercializes two products — lomitapide and
metreleptin — which treat individuals with rare diseases. Despite the Company’s
global presence, the majority of its revenue is derived from the sale of these
drugs in the United States. For example, in 2018 the Company’s net revenues from
lomitapide and metreleptin were approximately $130.4 million (of which $96
million was attributable to the Debtors). $83.4 million of the net revenue was
derived from prescriptions written in the United States with the remainder
derived from sales and royalties on sales outside of the U.S. i. Lomitapide. The
Debtors’ first product, lomitapide, is a cholesterol-lowering drug designed to
treat patients, on an adjunct basis, with a rare disease: homozygous familial
hypercholesterolemia (“HoFH”). Lipids are a variety of naturally occurring fats
that serve important biological functions, including energy storage, signaling
and acting as structural components of cell membranes. Within the class of
lipids is cholesterol. HoFH is a serious, rare genetic disease that impairs the
function of the receptor responsible for removing low-density lipoprotein
cholesterol (i.e., bad cholesterol) from blood. An impairment of the low density
lipoprotein receptor function results in significant elevation of blood
cholesterol levels, which can be the source of several diseases for HoFH
patients. For example, patients with HoFH often develop premature and
progressive atherosclerosis (i.e., a narrowing or blocking of the arteries) and
are at a very high risk of experiencing premature cardiovascular events, such as
heart attack or stroke. Lomitapide is marketed in the United States under the
brand name JUXTAPID. Following regulatory approval, Aegerion launched JUXTAPID
in the United States in 2013. The drug is also approved in the European Union,
Japan, Canada, Colombia, and Argentina, among other countries. The Debtors also
supply lomitapide on a named patient sales basis in countries, such as Brazil,
where such sales are permitted before regulatory approval in such country as a
result of approval in the U.S. or EU.12 The Debtors also receive sales
milestones and royalties on net sales of lomitapide in the European Union and
certain other jurisdictions from Amryt Pharma Plc (i.e., the Plan Investor) to
whom, as more fully described below, Aegerion outlicenses the rights to
commercialize the product in those jurisdictions. As discussed in more detail
below, the Debtors also licensed the exclusive rights to commercialize JUXTAPID
in Japan to Recordati Rare Diseases Inc. for the current marketed indication (in
addition to an exclusive right of first negotiation to any new indications that
may be developed by Aegerion), in 12 In August 2018, the Company filed for
marketing authorization in Brazil for JUXTAPID and anticipates approval in 2019.
20

GRAPHIC [g128141kgi030.gif]

 



exchange for an upfront payment and various milestone and royalty payments for
net sales in Japan. The Company generated net revenues from sales of lomitapide
of approximately $59.1 million in 2018 ($41.6 million of which was attributable
to the Debtors), which marked a $12.9 million decline from the previous year. As
discussed in more detail below, this decline was primarily attributable to the
availability of competing products (known as “PCSK9 inhibitors”) in the
marketplace, restrictions on insurance reimbursement, and patients not adhering
to the lomitapide therapy. ii. Metreleptin. The Debtors acquired their second
product, metreleptin, in January 2015 pursuant to an asset purchase agreement
with Amylin Pharmaceuticals, LLC and AstraZeneca Pharmaceuticals LP. Metreleptin
is a recombinant analog of human leptin designed to treat the complications of
leptin deficiency in patients with lipodystrophy. Lipodystrophy is the medical
disease involving an abnormal distribution of fat in the body which can lead to
an abnormal accumulation of fat tissue, lipotoxicity, organ damage, and extreme
insulin resistance and associated complications. As a result of the deficiency
of leptin associated with lipodystrophy, patients experience fatigue and
unregulated appetite, among other abnormalities, which are typically resistant
to conventional treatments. There are two forms of lipodystrophy. Generalized
lipodystrophy (“GL”), which is characterized by a near complete lack of adipose
tissue and, consequently, leads to early and significant morbidity and
mortality. Differentiation of GL (versus partial lipodystrophy, “PL”) is made
based on the anatomical distribution of fat loss, which is widespread in GL
patients, as well as the younger age and greater rapidity of onset and severity
of the metabolic abnormalities. The severe metabolic abnormalities associated
with GL may result in premature diabetic nephropathy, retinopathy,
cardiomyopathy, recurrent attacks of acute pancreatitis, hepatomegaly, and organ
failure. These complications themselves increase morbidity and mortality due to
their known long term impacts. The other form of lipodystrophy is PL, which is
characterized by a less uniform loss of fat cells and with a later age of onset.
There can be considerable heterogeneity in the extent of fat cell loss, levels
of leptin, and degree of metabolic abnormalities. In PL patients with relative
or near complete leptin deficiency, the metabolic abnormalities and longer
impact on disease progression can closely mirror that of patients with GL.
Metreleptin is marketed in the United States under the brand name MYALEPT.
MYALEPT is approved in the U.S. as an adjunct to diet as replacement therapy to
treat the complications of leptin deficiency in patients with congenital or
acquired GL. Metreleptin is also approved in the European Union, where it has
been approved as an adjunct treatment to treat the complications of leptin
deficiency for patients with GL and PL.13 Metreleptin is also supplied through
expanded access programs in countries where permitted by applicable law and
generate revenues in certain markets, such as Brazil, where named patient sales
are permitted based on the approval of metreleptin in the U.S. or EU. In 2018,
the Company generated revenues from metreleptin of approximately $71.4 million
($54.5 million of which was 13 The Company has also submitted market access
dossiers in key EU countries, including Germany. 21

GRAPHIC [g128141kgi031.gif]

 



attributable to the Debtors). The Debtors also receive royalties and other
payments pursuant to an outbound license with Shionogi & Co., Ltd., which has
the rights, through an outlicense, to commercialize metreleptin in Japan, South
Korea and Taiwan. 3.2. The Debtors’ Supply Chain & Regulatory Obligations. The
Debtors’ operations are extensively regulated, primarily by the United States
Food and Drug Administration (the “FDA”). The FDA imposes substantial
requirements on the clinical development, manufacture, and marketing of the
Debtors’ pharmaceutical products and product candidates. The FDA and other
federal, state and local agencies regulate the Debtors’ research and development
activities and many aspects of their products, including their testing,
packaging, distribution, labeling, and storage. Even after a drug is approved by
the FDA, the Debtors must comply with risk evaluation and mitigation strategy
requirements as well as other post-marketing requirements imposed by the FDA,
the Federal Anti-Kickback Statute, the federal False Claims Act, and other state
and federal laws and regulations governing prescription drug manufacturers. The
Debtors must also comply with laws relating to, among other things, the
marketing of their products, their relationships with treating physicians, data
protection, safe working conditions, patient safety, and the transport of
potentially hazardous substances. The Debtors do not have any manufacturing
capability. Rather, they outsource the manufacturing of proprietary products to
pharmaceutical manufacturing facilities operated by third-party contractors.
Outsourcing manufacturing and distribution allows the Debtors to focus on the
development and commercialization of drugs, minimize fixed costs and capital
expenditures, and gain access to advanced manufacturing process capabilities and
expertise. The Debtors’ manufacturers are all approved by the FDA to fabricate
pharmaceutical products, and their facilities comply with, among other
regulations, the FDA’s Current Good Manufacturing Practices regulations. The
Debtors’ supply chain is comprised of several integral phases: (a) storing
master and working cell banks that form the starting material for the Debtors’
metreleptin products; (b) manufacturing the raw materials for the Debtors’
products (i.e., the active pharmaceutical ingredients, or “API”); (c) contract
manufacturing organizations (each a “CMO”) manufacturing the API into consumable
pharmaceuticals (i.e., dosage forms and capsules in the case of lomitapide, or
vials for injection in the case of metreleptin); (d) API manufacturers, CMO’s
and/or third-party vendors testing the pharmaceuticals and conducting both
analytical release and stability studies; (e) packaging and labeling the
commercial products for the Debtors’ various markets; and (f) distribution
through specialty pharmacies to ensure that the Debtors’ commercial products
make their way to end-users (i.e., patients). Given the Debtors’ size, the
Debtors also utilize third-party vendors with considerable experience with and
knowledge of the Debtors’ products to (a) help the Debtors negotiate and obtain
drug formulary access, (b) provide critical third-party data on regions, doctors
and market activity, including wholesaler inventory and sales, to help the
Debtors increase market penetration, (c) consolidate and report internal data to
ensure compliance with federal and state regulations, (d) assist patients who
are experiencing difficulty gaining access to the Debtors’ products, and (e)
operate a critical call center for patients if they are experiencing any issues
or concerns with the Debtors’ products. 22

GRAPHIC [g128141kgi032.gif]

 



In addition, and in connection with the FDA approval of the Debtors’ products,
the FDA determined that the Debtors are required to conduct post-marketing
studies and clinical trials to continue gathering safety information about their
products. In fact, the Debtors are subject to post-marketing regulatory
requirements from the FDA governing the testing, labeling, packaging, storage,
advertising, promotion, recordkeeping and submission of safety information for
their products. Some of these requirements could have an impact on the Debtors’
labeling, marketing authorizations or approval. 3.3. Shared Services Agreements.
In an effort to minimize costs and take advantage of synergies, the Debtors
entered into shared services agreements with Novelion and its subsidiary
Novelion Services USA, Inc., dated as of December 1, 2016, but effective as of
November 29, 2016 (the “Shared Services Agreements”), pursuant to which the
Debtors provide to Novelion and Novelion provides to the Debtors, certain
services, including, but not limited to administrative support, human resources,
information technology support, accounting, finance, and legal services. To
facilitate the Proposed Restructuring Transaction, the Debtors negotiated and
executed an amendment to the Shared Services Agreements, which the Debtors
intend to assume pursuant to a motion filed with the Bankruptcy Court [Docket
No. 16].14 On June 27, 2019, the Bankruptcy Court approved the motion on an
interim basis [Docket No. 151] (the “Shared Services Interim Order”). The Shared
Services Interim Order makes clear that nothing therein ratifies any prepetition
payments made by Aegerion thereunder, and all rights of the Committee with
respect to the agreements are preserved pending the outcome of the Committee’s
investigation (discussed in Section 10.15 below). Pursuant to Section 7.16 of
the Plan, the Shared Services Agreements shall terminate on the Effective Date.
Novelion and Novelion Services USA, Inc. filed proofs of claim against the
Debtors for approximately $7.6 million and $40 million on account of
intercompany amounts, shared services, and other claims. These claims shall be
treated as set forth in the Plan; provided, however, to the extent the Plan is
not confirmed, Novelion is entitled to pursue the full amount of such claims
against the Debtors and all parties to the RSA reserve all rights with respect
thereto. 14 While the Debtors originally sought to assume the amended Shared
Services Agreements on a final basis during the preliminary stages of the
Chapter 11 Cases, pursuant to an agreement with the Committee [Docket No. 108]
the Debtors agreed to seek interim authority to continue operating under the
Shared Services Agreements during the pendency of the Chapter 11 Cases and to
delay seeking authority to assume such agreements until the expiration of the
Committee’s challenge period under the DIP Order. 23

GRAPHIC [g128141kgi033.gif]

 



3.4. Government Investigations and Settlements. Aegerion has been the subject of
several investigations and legal proceedings relating to its marketing and sales
activities of JUXTAPID in the United States, compliance with the FDA-mandated
Risk Evaluation and Mitigation Strategy (“REMS”) program, compliance with the
Health Insurance Portability and Accountability Act (“HIPAA”), and statements to
securities markets regarding the prevalence of HoFH and other JUXTAPID
performance metrics. As explained more fully below, following numerous
settlements and judgments with various government agencies, Aegerion agreed to
pay approximately $40.1 million in aggregate penalties, plus interest, over
three years, and to implement a number of enhancements relating to Aegerion’s
compliance program and the implementation of the JUXTAPID REMS program.15 As of
the Petition Date, the remaining amount due under the government settlements and
judgments totaled approximately $26.5 million in the aggregate with the Debtors’
installment payments scheduled to expire in 2021.16 Specifically, in 2013
Aegerion received a subpoena from the Department of Justice regarding its
marketing and sale of JUXTAPID in the United States. In connection with the DOJ
investigation, Aegerion entered into a Plea Agreement (the “Plea Agreement”), a
Deferred Prosecution Agreement (the “DPA”), a civil settlement agreement,
certain state settlement agreements, a Consent Decree of Permanent Injunction
(the “FDA Consent Decree”), and a Corporate Integrity Agreement (the “CIA”) with
the Department of Human Services Officer of the Inspector General (“OIG”). Under
the court-approved Plea Agreement, Aegerion pled guilty to two misdemeanor
misbranding violations of the Federal Food, Drug, and Cosmetic Act (“FDCA”) and
on February 27, 2018, following a hearing on January 30, 2018, a U.S. District
Court Judge accepted Aegerion’s plea and sentenced Aegerion. The court did not
impose a criminal fine and instead ordered Aegerion to pay restitution, in the
amount of $7.2 million payable over three years, plus interest on any unpaid
balance at a rate of 1.75% per annum, into a fund managed by an independent
claims administrator. Approximately $3.3 million remained due under the Plea
Agreement as of the Petition Date. As part of the court order, Aegerion was
sentenced to a three year term of probation, requiring Aegerion to, among other
things, comply with the DPA (pursuant to which Aegerion must cooperate with the
DPA and the FDA Consent Decree, each as further described below) and the CIA (as
further described below). 15 The settlements did not resolve government
investigations into and lawsuits against certain individuals, investigations
into certain of Aegerion’s donations to patient assistance programs, or
investigations into whether Aegerion’s activities in Brazil violated the Foreign
Corrupt Practices Act. 16 In addition, under certain circumstances, Aegerion is
required under its bylaws, indemnification agreements and/or other documents
(e.g., undertakings) to advance reasonable legal costs and expenses of certain
former executives and directors in connection with such investigations and
lawsuits and to indemnify such officers and directors. Within the discretion of
its board of directors, Aegerion was similarly permitted to indemnify and
advance reasonable costs and expenses to certain non-officer employees. Pursuant
to the terms of the Plan, the Debtors are rejecting such commitments going
forward and, in accordance with Section 5.7 of the Plan, holders of Claims
arising out of such obligations shall be treated as part of Class 6B (Other
General Unsecured Claims). 24

GRAPHIC [g128141kgi034.gif]

 



Under the terms of the DPA with the DOJ, Aegerion admitted to engaging in
conduct that constituted a conspiracy to violate HIPAA. The DPA provides that
Aegerion must continue to cooperate fully with the DOJ concerning its
investigation into other individuals or entities. The DPA also provides that
Aegerion must maintain a robust compliance and ethics program that includes
significant certification, training, monitoring, and other requirements.
Aegerion, as well as the Board of Directors of the Company (or a designated
committee thereof), must also conduct regular reviews of Aegerion’s compliance
and ethics program, provide certifications to the DOJ that the program is
believed to be effective, and notify the DOJ of any probable violations of
HIPAA. Aegerion also entered into a consent decree with the DOJ and the FDA to
resolve a separate civil complaint alleging that Aegerion violated the FDCA by
failing to comply with the JUXTAPID REMS program and the requirement to provide
adequate directions for all of the uses for which it distributed JUXTAPID. The
FDA Consent Decree requires Aegerion to, among other things: comply with the
JUXTAPID REMS program; retain a qualified independent auditor to conduct annual
audits of its compliance with the JUXTAPID REMS program; and remediate any
noncompliance identified by the auditor within specified timeframes. The FDA
Consent Decree was approved and entered by the relevant court on March 20, 2019.
Aegerion separately entered into the CIA with OIG, which requires Aegerion to,
among other things: maintain a robust compliance program with significant
requirements relating to training, monitoring, annual risk assessment and
mitigation processes; independent review of Aegerion’s compliance and other
activities; a disclosure program; and an executive financial recoupment program.
Under the CIA, Aegerion, as well as the Board of Directors of the Company (or a
designated committee thereof), must also conduct regular reviews of Aegerion’s
compliance program and provide an annual resolution or certification to OIG that
the program is believed to be effective. Further, Aegerion has additional
certification and reporting obligations under the CIA related to its compliance
with federal healthcare programs, FDA requirements, and the CIA itself. In 2014,
the SEC issued a subpoena as well, and subsequently filed a complaint against
Aegerion alleging securities violations related to statements made by Aegerion
regarding the conversion rate for JUXTAPID prescriptions. On September 25, 2017,
a court entered a final judgment with the SEC, which imposed a civil penalty in
the amount of $4.1 million to be paid in installments over three years, plus
interest, approximately $1.2 million of which remained due as of the Petition
Date. In addition to the criminal settlement and plea agreement and the SEC
final judgment, Aegerion also entered into a civil settlement agreement with the
DOJ (the “DOJ Civil Settlement Agreement”) to resolve allegations that false
claims for JUXTAPID were submitted to governmental healthcare programs. The
settlement requires Aegerion to pay a civil fine in the amount of $28.8 million
(which includes up to $4.9 million designated for relators who had commenced a
civil qui tam action against the Debtors, as described below, and up to $2.7
million designated for certain states to resolve claims under state law
analogues to the federal False Claims Act) to be paid in installments over three
years, plus interest, approximately $22 million of which remained due as of the
Petition Date. In connection with the DOJ Civil Settlement 25

GRAPHIC [g128141kgi035.gif]

 



Agreement, Aegerion also entered into separate settlement agreements with
twenty-eight state agencies to resolve claims under state law analogues to the
federal False Claims Act. The terms of the state settlement agreements are
substantially similar to those set forth in the DOJ Civil Settlement Agreement.
Finally, in March 2014, an amended qui tam complaint was filed in the District
of Massachusetts against Aegerion and certain former executive officers and
employees.17 Following resolution of the government settlements described above,
a second amended complaint was filed against Aegerion, naming additional
individuals as defendants. Pursuant to the DOJ Civil Settlement Agreement, on
February 20, 2018 the complaint against Aegerion was dismissed, though the
lawsuit remains ongoing as to other defendants. The governmental units that are
parties to the Government Settlement Agreements have not at this time sought to
accelerate or increase payments under those agreements as a result of the filing
of these Chapter 11 Cases or the consummation of the transactions contemplated
by the Plan and the Plan Documents. However, the parties to the Government
Settlement Agreements reserve all rights under those agreements, including all
rights regarding acceleration, at this time. 3.5. Debtors’ Prepetition Capital
Structure. As of the Petition Date, the Debtors had approximately $450 million
of consolidated outstanding indebtedness, which includes approximately $414
million of institutional debt that matures in 2019. The components of the
Debtors’ outstanding indebtedness are summarized below. (a) Convertible Notes.
In August 2014, Aegerion entered into that certain Indenture (as amended,
restated or otherwise modified) with The Bank of New York Mellon, as indenture
trustee, pursuant to which Aegerion issued 2% senior unsecured convertible notes
in the original aggregate principal amount of $325 million due [August 15, 2019]
(the “Convertible Notes”). The principal amount was subsequently reduced to
$302.5 million upon consummation of the Roll Up Loan (as defined below) under
the Bridge Loan facility, as described in more detail below. As of the Petition
Date, approximately $304.1 million remained outstanding under the Convertible
Notes, including interest and fees. (b) Novelion Intercompany Loan. In
connection with Novelion’s merger with Aegerion, on June 14, 2016 Aegerion and
Novelion entered into that certain Loan and Security Agreement (as amended,
restated or otherwise modified, including that certain Amended and Restated Loan
and Security Agreement dated as of March 15, 2018, the “Novelion Intercompany
Loan Credit Agreement”), pursuant to which Novelion provided a senior secured
term loan to Aegerion in the principal amount of $40 million, bearing
paid-in-kind interest at 8% and maturing on July 1, 2019 (the “Novelion 17 The
initial qui tam complaint was filed under seal in July 2013. 26

GRAPHIC [g128141kgi036.gif]

 



Intercompany Loan”). The Novelion Intercompany Loan is secured by, among other
things, Aegerion’s intellectual property and all of Aegerion’s equity interests
(including up to 65% of Aegerion’s equity interests of any first-tier foreign
subsidiary). In November 2018, the terms of the Novelion Intercompany Loan
Credit Agreement were amended further in connection with the closing of the
Bridge Loan (as defined below). As of the Petition Date, approximately $36.1
million remained outstanding under the Novelion Intercompany Loan, including
interest and fees. (c) Bridge Loan. On November 8, 2018, Aegerion entered into
that certain Bridge Credit Agreement (as amended, restated or otherwise
modified, the “Bridge Loan Credit Agreement”) with certain funds managed by
Highbridge Capital Management, LLC and Athyrium Capital Management, LP as
lenders (the “Bridge Loan Lenders”), Cantor Fitzgerald Securities as agent,
Aegerion as borrower, and Debtor Aegerion Pharmaceuticals Holdings, Inc. as
guarantor. Pursuant to the Bridge Loan Credit Agreement, the Debtors borrowed
secured first lien term loans in the aggregate principal amount of $50 million
(collectively, the “New Money Bridge Loan”) and $22.5 million of secured term
loans that were funded to repurchase and retire, at par, an equal amount of
Convertible Notes held by the Bridge Loan Lenders (collectively, the “Roll Up
Loan” and together with the New Money Bridge Loan, the “Bridge Loan”). The New
Money Bridge Loan accrues interest at the rate of 11% per annum and the Roll Up
Loan accrues interest at the rate of 2% per annum. Interest accrues and
compounds quarterly in arrears and is not payable in cash until maturity. The
Bridge Loan is secured by a lien on substantially all of the assets of the
Debtors, including a pledge of 65% of the obligors’ first-tier foreign
subsidiaries’ equity interests and substantially all of the intellectual
property and related rights in respect of MYALEPT and JUXTAPID, subject to
certain exclusions set forth in the governing documents. The liens granted to
secure the obligations under the New Money Bridge Loan are senior to the liens
granted to secure the Debtors’ obligations under the Novelion Intercompany Loan,
however, the liens granted to secure the Roll Up Loan are junior to those
granted under the Novelion Intercompany Loan. In addition to working capital
needs, the proceeds of the Bridge Loan were used to: (a) repurchase and cancel
certain Convertible Notes with the proceeds of the Roll Up Loan; (b) retire, at
par, the amounts outstanding under a secured term loan provided to Aegerion by
certain former shareholders of the Company, in an aggregate principal amount of
approximately $21.2 million (the “Shareholder Term Loan”); and (c) repay $3.5
million of principal on the Intercompany Loan. Moreover, upon consummation of
the Bridge Loan, Novelion, as lender, (a) consented to the Debtors’ incurrence
of the Bridge Loan and repayment of the Shareholder Term Loan, (b) amended the
Intercompany Credit Agreement, and (c) entered into an intercreditor agreement
pursuant to which (i) the Intercompany Loan and related liens are subordinated
to the New Money Loan, (ii) the Intercompany Loan and related liens are senior
to the Roll Up Loan, and (iii) the Bridge Lenders agreed not to challenge $25
million of the Intercompany Loan amount. 27

GRAPHIC [g128141kgi037.gif]

 



The Bridge Loan had an initial maturity of February 15, 2019, subject to the
Debtors’ right to extend. On January 31, 2019, Aegerion sent notice to the agent
under the Bridge Loan Credit Agreement electing to extend the initial maturity
date to June 30, 2019, as permitted under and in accordance with the terms of
the Bridge Loan Credit Agreement. As of the Petition Date, approximately $73.8
million remained outstanding under the Bridge Loan, including interest and fees.
(d) Trade Claims. In addition to the Debtors’ funded debt, the Debtors estimate
that, as of the Petition Date, they had approximately $12 million in unpaid
trade and other ordinary course obligations. (e) Equity Ownership. Novelion, the
Debtors’ non-Debtor ultimate parent, owns 100% of the outstanding equity
interests in Aegerion. As of the Petition Date, Novelion had 19,017,310 shares
of common stock outstanding, which are listed on NASDAQ. ARTICLE IV. EVENTS
LEADING TO CHAPTER 11 FILING Despite the revenues generated from the Debtors’
underlying products and management’s best efforts to stabilize operations, the
Debtors’ business performance has significantly declined in recent years.
Several factors contributed to the Debtors’ recent struggles. First, the Debtors
formerly engaged in practices denounced by the DOJ and SEC, incurring
substantial fines and exposing the Debtors to ongoing litigation, which led to a
corresponding decline in revenues and profitability. Due to these past
practices, the Debtors have significant ongoing legal costs in the form of $40.1
million of fines imposed under the DOJ and SEC settlements (approximately $26.4
million of which remained outstanding as of the Petition Date) that have placed
a significant financial burden on the Debtors. As a result of the government
settlements, Aegerion must also comply with a series of rigorous compliance
obligations commensurate with the admissions it made during the investigations
and the conduct at issue in the investigations. To date, Aegerion has timely
made all settlement payments on their respective due dates. The results of the
government investigations have appropriately limited the marketplace for
JUXTAPID to adult HoFH patients, as required by the prescribing information for
JUXTAPID, which, along with the introduction of PCSK9 inhibitors, as described
below, has dramatically reduced the number of patients in the U.S. on JUXTAPID
in recent years. The investigations also had other adverse effects, including:
reputational harm; diverted resources (both in terms of people and costs) away
from developing and commercializing products; increased compliance obligations
and requirements; increased government, industry and public scrutiny and
criticism; reduced physicians’ inclinations to prescribe the Debtors’ products;
diverted management’s attention away from operating the 28

GRAPHIC [g128141kgi038.gif]

 



business; and resulted in employee attrition and, similarly, made it more
difficult to attract qualified employees. Second, the pharmaceutical industry is
highly competitive and is characterized by rapidly changing markets and
technology, emerging industry standards and frequent introduction of new
products. In particular, the market for cholesterol lowering therapeutics is
large and competitive with many drug classes. Most significantly, the
introduction of PCSK9 inhibitors in the United States in 2015 (which are much
less expensive and have fewer side effects than lomitapide) has, along with
attrition of patients who were likely not HoFH patients, dramatically impacted
sales of JUXTAPID. Since that time, healthcare professionals have been placing
substantially all newly-diagnosed HoFH patients on a PCSK9 inhibitor product
before prescribing JUXTAPID. In fact, many healthcare payers require as a
condition precedent that HoFH patients have not achieved an adequate cholesterol
response on PCSK9 inhibitor products before access to JUXTAPID is approved.
Moreover, while MYALEPT is the only product approved in the United States for
the treatment of leptin deficiency in patients with GL, there are a number of
other approved therapies to treat these complications independently (that are
not specific to generalized lipodystrophy). In addition, both JUXTAPID and
MYALEPT are subject to enhanced REMS programs, which are FDA drug safety
programs that impose certification, counseling, prescription and documentation
requirements, which increase the steps necessary for patients to enroll onto
these therapies and may delay or impact patients starting or staying on these
therapies. Also, both of these products treat very rare diseases and are not
widely prescribed. Thus, any decline in the number of patients or adherence to
prescribed dosages is magnified. The competitive effects and dynamics described
above exacerbate the challenges for rare disease products given the very limited
pool of patients who are eligible for treatment with these products. Third, the
Debtors have been unable to replace key revenue generators. The Debtors’
business depends on the success of only two commercial products. Hampered by the
restrictions set forth above, among others, and the cost and operational
structure that has historically been misaligned with revenues, the Company has
incurred losses each year since inception, having suffered a net loss of $103.8
million in 2018 alone. Such losses created a vicious cycle — as operations
deteriorated, the Debtors were unable to deploy sufficient operating and
management resources associated with developing and commercializing their
existing products, or exploring new revenue-generating products. While the
Debtors took many steps to increase revenues and limit losses, the Debtors were
unable to generate sufficient profits and revenues to prevent their bankruptcy
filing and to restructure their substantial debt outside of bankruptcy. Fourth,
the Debtors have substantial indebtedness under their long-term credit
facilities. As of the Petition Date, the Debtors’ capital structure has
approximately $414 million of consolidated outstanding indebtedness related to
the Debtors’ credit facilities, a significant portion of which is secured by
liens on substantially all assets of the Debtors, and all of which matures in
2019. 29

GRAPHIC [g128141kgi039.gif]

 



4.1. Debtors’ Efforts to Negotiate a Comprehensive Restructuring. With the
concerns discussed above in mind, and with an impending liquidity crisis at the
Debtors, the Debtors retained the following advisors to assist the Debtors with
respect to refinancing and restructuring alternatives: in late 2017, Moelis &
Company LLC (“Moelis”) to explore potential sale transactions (and subsequently,
in September 2018, as investment banker in connection with the Proposed
Restructuring Transaction); in early 2018, Willkie Farr & Gallagher LLP as
counsel; and in August 2018, AlixPartners, LLP as restructuring advisor (and
subsequently, in February 2019, as Chief Restructuring Officer).18 With the aid
of their advisors, the Debtors began exploring and evaluating strategic business
opportunities to enhance liquidity, including debt refinancing, cost savings
initiatives, proceeds-generating transactions (such as the divestiture or
outlicense of certain assets), mergers and acquisitions activities, and other
strategic opportunities. Given, among other things, their substantial leverage,
the near term liquidity issues and the continuing pressure on the Debtors’
business and the related impact on retention of key personnel, in early 2018 the
Debtors, in consultation with their advisors, conducted a comprehensive
liquidity analysis and considered several potential restructuring alternatives,
including a refinancing of the Convertible Notes. In conjunction therewith, in
March 2018 the Debtors entered into the $20 million Shareholder Term Loan, which
provided funds for ongoing development of metreleptin in additional indications
and for general corporate purposes. After negotiations to refinance the
Convertible Notes fell apart, the Debtors determined that a targeted sales
process was the best option to maximize value for all stakeholders. To that end,
in or around June 2018, Moelis commenced a targeted marketing process, focused
on those potential acquiring parties for which the Debtors’ business represented
a strategic opportunity and that possessed the capability of entering into and
consummating a transaction. In addition, during 2018, the Debtors pursued
significant cost-saving initiatives and business opportunities to enhance
liquidity, including (a) a cost reduction plan initiated in January 2018, and
(b) a more significant workforce reduction in August 2018 designed to streamline
the Company’s business, deliver profitability and limit negative impact on
revenue growth, yet extend its cash runway. The reduction in workforce
eliminated 39 employees, which accounted for 36% of the Company’s global
workforce. While this reduced overhead expenses, the initiative also resulted in
the loss of long-term employees with institutional knowledge and expertise,
depleted commercial resources, and also suspended many key clinical development
activities. With the prospects of facing a potential liquidity crisis in late
2018 despite management’s ongoing efforts, and with a comprehensive capital
restructuring out of reach, the Debtors engaged in negotiations with several
parties, including the majority holders of the Convertible Notes (Highbridge and
Athyrium), about the possibility of providing interim financing to provide
sufficient breathing room to implement a restructuring transaction. Following an
extensive marketing process, the Debtors consummated the Bridge Loan in 18 The
Debtors also engaged other financial advisors during this time in connection
with their restructuring efforts, however, such advisors are no longer engaged
by the Debtors. 30

GRAPHIC [g128141kgi040.gif]

 



November 2018. During this time, AlixPartners also worked with management to
update the Debtors’ multi-year projections, budget and business plan to
facilitate detailed engagement with the Debtors’ primary stakeholders. In
addition, and pursuant to a formal process, on February 5, 2019, the Debtors
entered into a license agreement with Recordati Rare Diseases Inc. to grant the
exclusive rights to commercialize JUXTAPID in Japan to Recordati for the current
marketed indication for HoFH (in addition to an exclusive right of first
negotiation to any new indications that may be developed by Aegerion) in
exchange for an upfront payment of $25 million and various milestone and royalty
payments for net sales in Japan.19 The upfront payment, coupled with the
proceeds of the Bridge Loan, provided the Debtors with necessary working capital
and extended the runway to consummate a restructuring transaction. During the
first quarter of 2019, the Debtors and their advisors resumed detailed
restructuring discussions with various stakeholders in the capital structure,
which included Novelion, the Bridge Lenders, and certain potential strategic M&A
partners. Following an extensive, months-long multi-track negotiation process,
the Debtors entered into an exclusivity agreement with one of the interested
parties — Amryt Pharma Plc (“Amryt” or the “Plan Investor”).20 Ultimately, the
Debtors determined that the most value-maximizing approach was to proceed with a
restructuring involving an all-stock investment by the Plan Investor through a
chapter 11 restructuring in exchange for which the Plan Investor would receive
100% of the equity of Aegerion (the “Proposed Restructuring Transaction”). 19
Pursuant to the terms of the Bridge Loan Credit Agreement, (a) Aegerion was
entitled to retain $15 million of the upfront payment, and (b) the remaining $10
million of the upfront payment was paid to, and all future net cash proceeds
under the license agreement would be paid to, (i) Novelion to repay a portion of
the outstanding Novelion Intercompany Loan and (ii) the Bridge Lenders to repay
a portion of the outstanding Bridge Loan, on a 42% and 58% basis, respectively.
20 Prior to the Petition Date, beginning in July 2018, the Debtors’ advisors
initiated a competitive sales process to sell all or a portion of the Debtors.
See Declaration of Ashish Contractor in Support of Debtors’ Motion for Order:
(A) Approving and Authorizing Certain Plan Investor Protections; and (B)
Granting Related Relief, ¶¶ 10-11 [Docket No. 119, Ex. A]. During that process,
Moelis contacted more than fifty parties regarding their potential interest in a
transaction. Id. at ¶ 11. Twenty-five of these parties expressed interest in the
Debtors and their businesses and executed a confidentiality agreement. Id. In
connection with their marketing efforts, Moelis created a data room with
relevant documents and prepared a comprehensive confidential presentation, which
was distributed to twenty-four potential transaction parties. Id. After twelve
of the twenty-four parties that received presentations elected to participate
in, and participated in, management presentations, six of these parties
submitted final proposals to the Debtors. Id. at ¶ 12. Four of these twelve
parties submitted partial asset proposals and chose not to advance in the
process because of feedback they received from the Debtors in response to these
proposals. Id. at ¶ 13. After receiving detailed presentations from the
remaining two parties, the Debtors ultimately chose to pursue the reverse merger
with the Plan Investor as the best approach available and entered into an
exclusivity agreement with the Plan Investor on April 11, 2019. Id. Ultimately,
the Debtors determined that the Plan Investor’s proposal represented the best
proposal available at the time. See Declaration of Barak Klein in Support of
Debtors’ Motion for Order: (A) Approving and Authorizing Certain Plan Investor
Protections; and (B) Granting Related Relief, ¶ 10 [Docket No. 119, Ex. B]. The
related bid protections for the Plan Investor were negotiated at arm’s length
between the Debtors and the Plan Investor. Id. at ¶¶ 10, 12. 31

GRAPHIC [g128141kgi041.gif]

 



The Debtors entered into the Plan Funding Agreement with the Plan Investor,
which contains a “Go-Shop Period” that enables the Debtors to solicit an
alternative transaction for fifty-five (55) days from the date the PFA Order is
entered. The Committee intends to be actively involved in the “Go-Shop Period.”
Under the PFA Order, the Committee was granted various consultation and
information rights, including, the Debtors’ obligation to provide the Committee
with: (i) access to all Company Alternative Proposals and related developments;
(ii) access to non-public information granted to all Persons and Representatives
in connection with Section 6.9 of the Plan Funding Agreement; and (iii)
participation rights in discussions with any party that has made a proposal or
been solicited. 4.2. The Proposed Restructuring Transaction. To effectuate the
Proposed Restructuring Transaction, the Debtors entered into the RSA with the
Plan Investor, Novelion, and certain prepetition lenders representing (i) 100%
in principal amount and number of holders under the Bridge Loan, and (ii) in
excess of 67% in principal amount of the Convertible Notes. The RSA, which
serves as the roadmap for the Debtors’ successful reorganization, provides that
the RSA parties will support, and vote in favor of, a chapter 11 plan proposed
by the Debtors (subject to certain terms and conditions set forth therein).
Among other documents, the RSA parties also heavily negotiated the terms of the
Plan, this Disclosure Statement, and the Plan Funding Agreement — all of which
were filed with the Bankruptcy Court on the Petition Date. The benefits of the
Proposed Restructuring Transaction are significant: After giving effect to the
transaction, the Debtors will reduce their debt balance from approximately $450
million to approximately $225 million and the maturity dates under their
continuing debt facilities will be extended by at least five years. The Debtors
pre-transaction and expected post-transaction capital structure is illustrated
below: • 32

GRAPHIC [g128141kgi042.gif]

 



• This balance sheet restructuring will include holders of Novelion Intercompany
Loan Claims and Other General Unsecured Claims (which include, among other
things, the Convertible Notes Claims, Claims held by former officers, directors,
or employees of the Debtors for indemnification, contribution or advancement
expenses, and contract rejection damages Claims) converting their Claims into
New Common Stock of the Plan Investor as well as (in the case of holders of
Other General Unsecured Claims) New Convertible Notes. In addition, the
outstanding amount due under the Bridge Loan will be refinanced into a new
secured term loan facility. • Payment in full in Cash to the Debtors’ trade
creditors that will continue to provide goods and services to the Debtors after
their emergence from these chapter 11 cases. The Debtors’ obligations under the
Government Settlement Agreements will not be impacted or altered in any way by
the Proposed Restructuring Transaction. To that end, the Debtors filed a motion
on the Petition Date seeking Bankruptcy Court relief to allow them to continue
making all ongoing payments under the Government Settlement Agreements that
arise in the ordinary course of business during these chapter 11 cases. In
addition, upon the Debtors’ emergence from chapter 11, all Government • 21 This
pro forma amount will reflect the payments paid in the ordinary course of
business throughout these Chapter 11 Cases pursuant to the Debtors’ Motion for
Order (A) Authorizing Continued Payment of Government Settlement Claims in the
Ordinary Course of Business, and (B) Granting Related Relief [Docket No. 15]. 22
The reorganized Debtors’ pro forma secured debt will consist solely of the New
Term Loan Facility, which shall be in the original principal amount equal to (a)
the New Money Bridge Loan Claim plus (b) the Existing Plan Investor Debt. 33
Debt Instrument Current Pro Forma Pro Forma Maturity Government $26.5 $22.721
2020-2021 Secured Debt Facility $73.8 $81.922 2024 Convertible Notes $304.1
$124.7 2024 Intercompany Loan $36.3 N/A N/A Total $440.7 $229.3

GRAPHIC [g128141kgi043.gif]

 



Settlement Agreements will be assumed by the Debtors (and become obligations of
the Reorganized Debtors) and any unpaid amounts that are due and owing will be
cured. Both the Reorganized Debtors and the Plan Investor are equally committed
to the non-monetary aspects of the Government Settlement Agreements, including
the Debtors’ compliance and cooperation obligations. Moreover, the Plan Investor
has a strong culture of compliance, will maintain all necessary protocols to
ensure ongoing compliance, and will retain the Debtors’ compliance
infrastructure. The Proposed Restructuring Transaction paves the way for a
consensual chapter 11 proceeding and ensures the Debtors emerge from bankruptcy
as expeditiously as possible. The parties to the RSA account for in excess of
67% of the Debtors’ funded indebtedness. In addition, the RSA, which serves as
the roadmap for the Debtors’ successful reorganization, provides that the Plan
Support Parties will support, and vote in favor of, a chapter 11 plan proposed
by the Debtors (subject to certain terms and conditions set forth therein). • •
The Debtors and the Plan Investor will raise $60 million in cash through the
Plan Investor’s issuance of New Common Stock — all of which will be backstopped
by the backstop parties. Specifically, the Plan Investor will conduct a $42
million Rights Offering as part of these chapter 11 cases and issue New Common
Stock in the Plan Investor to holders of Claims in Class 4 and Class 6B. In
addition, the Plan Investor will conduct a separate $18 million equity raise for
New Common Stock issued to existing shareholders of the Plan Investor. In
connection with executing the RSA, the Debtors also entered into the Plan
Funding Agreement23 with the Plan Investor, which, subject to certain terms and
conditions, provides that the Plan Investor will acquire 100% of the equity
interests of reorganized Aegerion in exchange for New Common Stock of the Plan
Investor. A copy of the Plan Funding Agreement is attached hereto as Exhibit 6.
Reorganized Aegerion will then distribute such equity to holders of Class 4 and
Class 6B Claims. Among other things, the Plan Funding Agreement requires
approval of the Proposed Restructuring Transaction by the stockholders of the
Plan Investor, certain regulatory approvals, and confirmation of the Plan.
Following the transaction, the Plan Investor will continue as a public company,
with reorganized Aegerion as its wholly-owned subsidiary. Although the Plan
Investor will acquire Aegerion, the Debtors’ creditors (including Novelion) will
own 61.4% of the Plan Investor, with the Plan Investor’s existing shareholders
owning the remaining 38.6% (prior to 23 Upon the Debtors’ termination of the
Plan Funding Agreement to pursue an alternative transaction, the Plan Investor
would receive a termination fee of $7,300,000, equal to 1.85% of the enterprise
value of the Debtors, and reimbursement of any reasonable and documented fees
and expenses of the Plan Investor in connection with the negotiation,
preparation and implementation of the Transaction Documents (as defined in the
Plan Funding Agreement) in an amount not to exceed $5,500,000. 34

GRAPHIC [g128141kgi044.gif]

 



completion of the $42 million Rights Offering and $18 million Plan Investor
Equity Raise). Following the transaction, the pro forma ownership of reorganized
Aegerion, after giving effect to the new money equity raises but prior to giving
effect to the conversion of the New Convertible Notes, will be: (a) 49.4%
creditors of the Debtors (including Novelion), (b) 31.1% former Plan Investor
shareholders, and (c) 19.4% investors who participate in the Rights Offering.
All stakeholders are expected to benefit from the proposed transaction: • The
Plan Investor is a revenue generating pharmaceutical company focused on
acquiring, developing and commercializing innovative new treatments for patients
affected by rare or orphan diseases where there is a high unmet medical need.
Founded in 2015, Amryt has built a portfolio of assets to treat its target
patients through the acquisition of numerous drug products and expansion via
in-licensing agreements. Following the completion of Amryt’s Lojuxta
(lomitapide) in-licensing deal with Aegerion in December 2016, Amryt became a
commercial pharmaceutical company, generating sales across Europe, the Middle
East and other licensed territories. Amryt’s primary revenue generator is the
sale of Lojuxta and certain dermo-cosmetic products, which are sold under the
Imlan brand. The Plan Investor has extensive familiarity with the Debtors and
their products given the companies’ pre-existing partnership and the fact that
several former Aegerion officers are currently employed by the Plan Investor. •
This combination provides an opportunity for synergies and cost savings. In
addition to continuing operations with regard to lomitapide and metreleptin
(which will continue to be operated through Aegerion post-closing), the Plan
Investor also maintains a pipeline of rare disease clinical programs and has
devoted significant capital to expanding its research and development
capabilities in the last two years. The Proposed Restructuring Transaction
aligns with Amryt’s efforts to diversify and expand, and presents a mutually
beneficial path forward for both the Plan Investor and the Debtors. • The
Debtors’ decision to file these cases was informed by several months of
deliberations and negotiations with the Debtors’ lenders, Novelion, the Plan
Investor, and other key stakeholders. The Debtors’ successful negotiations prior
to the Petition Date provide a clear path to a value maximizing transaction and
confirmable plan for the benefit of all of the Debtors’ stakeholders. 35

GRAPHIC [g128141kgi045.gif]

 



ARTICLE V. REASONS FOR THE SOLICITATION; RECOMMENDATION Chapter 11 of the
Bankruptcy Code provides that unless the terms of section 1129(b) of the
Bankruptcy Code are satisfied, for the Bankruptcy Court to confirm the Plan, the
holders of Claims in each Class of impaired Claims and Interests must accept the
Plan by the requisite majorities set forth in the Bankruptcy Code. Impaired
Classes of Claims shall have accepted the Plan if (a) the holders of at least
two-thirds (2/3) in amount of the Claims in such Class actually voting on the
Plan have voted to accept it, and (b) more than one-half (1/2) in number of the
holders of Claims in such Class actually voting on the Plan have voted to accept
it, and impaired Classes of Interests shall have accepted the Plan if holders of
at least two-thirds (2/3) in amount of the Allowed Interests of such Class vote
to accept it (such votes, the “Requisite Acceptances”). In light of the
significant benefits to be attained by the Debtors and their creditors if the
transactions contemplated by the Plan are consummated, the Debtors recommend
that all holders of Claims entitled to vote to accept the Plan do so. The
Debtors reached this decision after considering available alternatives to the
Plan and their likely effect on the Debtors’ business operations, creditors, and
shareholders. These alternatives included alternative restructuring options
under chapter 11 of the Bankruptcy Code, and liquidation of the Debtors under
chapter 7 of the Bankruptcy Code. The Debtors determined, after consulting with
their legal and financial advisors, that the Plan, if consummated, will maximize
the value of their estates for all stakeholders, as compared to any other
chapter 11 reorganization strategy or a liquidation under chapter 7. For all of
these reasons, the Debtors and the Plan Support Parties support confirmation of
the Plan and urge the holders of Claims entitled to vote on the Plan to accept
and support it. The Committee has not made a determination at this time as to
whether it does or does not support the Plan.24 ARTICLE VI. THE PLAN
6.1.Overview of Chapter 11. Chapter 11 is the principal business reorganization
chapter of the Bankruptcy Code. Under chapter 11, a debtor is authorized to
restructure its business for the benefit of itself, its creditors and its equity
interest holders. In addition to permitting the rehabilitation of a debtor,
another goal of chapter 11 is to promote equality of treatment for similarly
situated creditors and similarly situated equity interest holders with respect
to the distribution of a debtor’s assets. The commencement of a chapter 11 case
creates an estate that comprises of all of the legal and equitable interests of
the debtor as of the bankruptcy filing date. The Bankruptcy 24 The Committee is
continuing to review the terms of the Plan and reserves all rights with respect
to the terms thereof. 36

GRAPHIC [g128141kgi046.gif]

 



Code provides that the debtor may continue to operate its business and remain in
possession of its property as a “debtor in possession.” The consummation of a
chapter 11 plan is the principal objective of a chapter 11 reorganization case.
A chapter 11 plan sets forth the means for satisfying claims against and
interests in a debtor. Confirmation of a chapter 11 plan by the bankruptcy court
makes that plan binding upon the debtor, any issuer of securities under the
plan, any person acquiring property under the plan and any creditor or equity
interest holder of the debtor. Subject to certain limited exceptions, the order
approving confirmation of a plan discharges a debtor from any debt that arose
prior to the date of confirmation of the plan and substitutes them for the
obligations specified under the confirmed plan. In general, a chapter 11 plan of
reorganization: (a) divides claims and equity interests into separate classes,
(b) specifies the property, if any, that each class is to receive under the
plan, and (c) contains other provisions necessary to the restructuring of the
debtor that are required or permitted by the Bankruptcy Code. Pursuant to
section 1125 of the Bankruptcy Code, acceptance or rejection of a chapter 11
plan may not be solicited after the commencement of a chapter 11 case until such
time as the court has approved the disclosure statement as containing “adequate
information.” Pursuant to section 1125(a) of the Bankruptcy Code, “adequate
information” is information of a kind, and in sufficient detail, to enable a
hypothetical reasonable investor to make an informed judgment regarding the
chapter 11 plan. To satisfy the applicable disclosure requirements, the Debtors
submit this Disclosure Statement to holders of Claims that are impaired and not
deemed to have rejected the Plan. 6.2. Resolution of Certain Inter-Creditor and
Inter-Debtor Issues. (a) Settlement of Certain Inter-Creditor Issues. The
treatment of Claims and Interests under the Plan represents, among other things,
the settlement and compromise of certain potential inter-creditor disputes. (b)
Formation of Debtor Group for Convenience Purposes. The Plan groups the Debtors
together solely for purposes of describing treatment under the Plan,
confirmation of the Plan and making Plan Distributions in respect of Claims
against and Interests in the Debtors under the Plan. Such grouping shall not
affect any Debtor’s status as a separate legal entity, change the organizational
structure of the Debtors’ business enterprise, constitute a change of control of
any Debtor for any purpose, cause a merger or consolidation of any legal
entities, nor cause the transfer of any assets or the assumption of any
liabilities; and, except as otherwise provided by or permitted in the Plan, all
Debtors shall continue to exist as separate legal entities. 37

GRAPHIC [g128141kgi047.gif]

 



(c)Intercompany Claims and Intercompany Interests. i. Intercompany Claims.
Notwithstanding anything to the contrary in the Plan, on or after the Effective
Date, any and all Intercompany Claims shall, at the option of the Debtors or the
Reorganized Debtors, as applicable, and as Acceptable to the Required Parties,
either be (i) extinguished, canceled and/or discharged on the Effective Date, or
(ii) reinstated and otherwise survive the Debtors’ restructuring by virtue of
such Intercompany Claims being left unimpaired. To the extent any such
Intercompany Claim is reinstated, or otherwise adjusted (including by
contribution, distribution in exchange for new debt or equity, or otherwise),
paid or continued as of the Effective Date, any such transaction may be effected
on or after the Effective Date without any further action by the Bankruptcy
Court, act or action under applicable law, regulation, order or rule or the
vote, consent, authorization or approval of any Person. ii. Intercompany
Interests. No Intercompany Interests shall be cancelled pursuant to the Plan,
and all Intercompany Interests shall be unaffected by the Plan and continue in
place following the Effective Date, solely for the administrative convenience of
maintaining the existing corporate structure of the Debtors and the Reorganized
Debtors. 6.3. Overview of the Plan. THE FOLLOWING IS A SUMMARY OF SOME OF THE
SIGNIFICANT ELEMENTS OF THE PLAN. THIS DISCLOSURE STATEMENT IS QUALIFIED IN ITS
ENTIRETY BY REFERENCE TO THE MORE DETAILED INFORMATION SET FORTH IN THE PLAN AND
THE EXHIBITS AND SCHEDULES THERETO. The Plan classifies Claims and Interests
separately in accordance with the Bankruptcy Code and provides different
treatment for different Classes of Claims and Interests. Claims and Interests
shall be included in a particular Class only to the extent such Claims or
Interests qualify for inclusion within such Class. The Plan separates the
various Claims and Interests (other than those that do not need to be
classified) into nine (9) separate Classes. These Classes take into account the
differing nature and priority of Claims against, and Interests in, the Debtors.
Unless otherwise indicated, the characteristics and amounts of the Claims or
Interests in the following Classes are based on the books and records of the
Debtors. This section summarizes the treatment of each of the Classes of Claims
and Interests under the Plan and describes other provisions of the Plan. Only
holders of Allowed Claims — Claims that are not in dispute, contingent, or
unliquidated in amount and are not subject to an objection or an estimation
request — are entitled to receive distributions under the Plan. For a more
detailed description of the definition of “Allowed,” see Article I of the Plan.
Until a Disputed Claim becomes Allowed, no distributions of New Common Stock,
Cash or otherwise will be made on account of such Claim. The Plan is intended to
enable the Debtors to continue present operations without the likelihood of a
subsequent liquidation or the need for further financial reorganization. The 38

GRAPHIC [g128141kgi048.gif]

 



Debtors believe that they will be able to perform their obligations under the
Plan. The Debtors also believe that the Plan permits fair and equitable
recoveries. The Confirmation Date will be the date that the Confirmation Order
is entered by the Clerk of the Bankruptcy Court. The Effective Date will be the
first Business Day on or after the Confirmation Date on which all of the
conditions to the Effective Date specified in Section 11.1 of the Plan have been
satisfied or waived, including the consummation of the transactions contemplated
by the Plan. Resolution of any challenges to the Plan may take time and,
therefore, the actual Effective Date cannot be predicted with certainty. Other
than as specifically provided in the Plan, the treatment under the Plan of each
Claim and Interest will be in full satisfaction, settlement, release and
discharge of all Claims or Interests. The Debtors will make all payments and
other distributions to be made under the Plan unless otherwise specified. The
Plan constitutes a joint plan of reorganization for all of the Debtors. All
Claims and Interests, except DIP Claims, Administrative Expense Claims, Fee
Claims, Ad Hoc Group Fee Claim, U.S. Trustee Fees and Priority Tax Claims, are
placed in the Classes set forth in Article IV below. In accordance with section
1123(a)(1) of the Bankruptcy Code, DIP Claims, Administrative Expense Claims,
Fee Claims, U.S. Trustee Fees and Priority Tax Claims have not been classified,
and the holders thereof are not entitled to vote on the Plan. A Claim or
Interest is placed in a particular Class only to the extent that such Claim or
Interest falls within the description of that Class and is classified in other
Classes to the extent that any portion of the Claim or Interest falls within the
description of such other Classes. A Claim or Interest is placed in a particular
Class for all purposes, including voting, confirmation and distribution under
the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy Code. However,
a Claim or Interest is placed in a particular Class for the purpose of receiving
Plan Distributions only to the extent that such Claim or Interest is an Allowed
Claim or Allowed Interest and has not been paid, released or otherwise settled
prior to the Effective Date. (a) Unclassified Claims. (i) DIP Claims. On the
Effective Date, the DIP Claims shall be Allowed and shall not be subject to any
avoidance, reductions, setoff, offset, recoupment, recharacterization,
subordination (whether equitable, contractual, or otherwise), counterclaims,
cross-claims, defenses, disallowance, impairment, objection, or any other
challenges under any applicable law or regulation by any Person. In full
satisfaction, settlement, release and discharge of the Allowed DIP Claims, on
the Effective Date, Allowed DIP Claims shall (a) be paid in Cash to the greatest
extent possible from available Cash of the Debtors (as reasonably agreed by the
Debtors and the DIP Lenders), and (b) to the extent the Allowed DIP Claims are
not paid in full in Cash on the Effective Date, receive New Convertible Notes in
an amount equal to the amount of the Allowed DIP Claims not receiving Cash
pursuant to the foregoing clause (a). Payment of any unpaid fees and expenses of
the DIP Administrative Agent shall be paid to the DIP Administrative Agent in 39

GRAPHIC [g128141kgi049.gif]

 



cash on the Effective Date. Distributions on account of Allowed DIP Claims other
than Cash will not be distributed to the DIP Administrative Agent but instead
shall be distributed directly to the DIP Lenders as reflected on the registry
maintained by the DIP Administrative Agent as of the Confirmation Date. The
Debtors will request such registry from the DIP Administrative Agent. Upon
satisfaction of the Allowed DIP Lender Claims as set forth in this Section 3.1
of the Plan, all Liens and security interests granted to secure such
obligations, whether in the Chapter 11 Cases or otherwise, shall be terminated
and of no further force or effect. (ii) Administrative Expense Claims. (1) Time
for Filing Administrative Expense Claims. The holder of an Administrative
Expense Claim, other than the holder of: (a) a Fee Claim; (b) a DIP Claim; (c) a
503(b)(9) Claim; (d) an Ad Hoc Group Fee Claim; (e) Effective Date; an
Administrative Expense Claim that has been Allowed on or before the (f) an
Administrative Expense Claim for an expense or liability incurred and payable in
the ordinary course of business by a Debtor; (g) an Administrative Expense Claim
on account of fees and expenses incurred on or after the Petition Date by
ordinary course professionals retained by the Debtors pursuant to an order of
the Bankruptcy Court; (h) an Administrative Expense Claim held by an officer,
director or employee of the Debtors serving in such capacity immediately prior
to the occurrence of the Effective Date solely in their capacity as such
(whether or not also an officer, director or employee of Novelion) for
indemnification, contribution, or advancement of expenses pursuant to (A) any
Debtor’s certificate of incorporation, by-laws, operating agreement, or similar
organizational document, (B) any employment, director or similar agreement, or
(C) any indemnification or contribution agreement approved by the Bankruptcy
Court; (i) an Administrative Expense Claim arising, in the ordinary course of
business, out of the employment by one or more Debtors of an individual from and
after the Petition Date, but only to the extent that such Administrative Expense
Claim is solely for outstanding wages, commissions, accrued benefits, or
reimbursement of business expenses; (j) a Claim for adequate protection arising
under the DIP Order; (k) an Administrative Expense Claim of Novelion or Novelion
Services USA, 40

GRAPHIC [g128141kgi050.gif]

 



Inc. arising out of or related to the Shared Services Agreements; (l) an
Intercompany Claim; (m) an Administrative Expense Claim described in 11 U.S.C. §
503(b)(1)(B)-(C), if the holder is a Governmental Unit; or (n) U.S. Trustee
Fees, must file with the Bankruptcy Court and serve on the Reorganized Debtors,
the Claims Agent, and the U.S. Trustee, proof of such Administrative Expense
Claim within thirty (30) days after the Effective Date (the “Administrative Bar
Date”). Such proof of Administrative Expense Claim must include at a minimum:
(1) the name of the applicable Debtor that is purported to be liable for the
Administrative Expense Claim and if the Administrative Expense Claim is asserted
against more than one Debtor, the exact amount asserted to be owed by each such
Debtor; (2) the name of the holder of the Administrative Expense Claim; (3) the
asserted amount of the Administrative Expense Claim; (4) the basis of the
Administrative Expense Claim; and (5) supporting documentation for the
Administrative Expense Claim. FAILURE TO FILE AND SERVE SUCH PROOF OF
ADMINISTRATIVE EXPENSE CLAIM TIMELY AND PROPERLY SHALL RESULT IN SUCH CLAIM
BEING FOREVER BARRED AND DISCHARGED. (2) Treatment of Administrative Expense
Claims. Except to the extent that a holder of an Allowed Administrative Expense
Claim agrees to a different treatment, on, or as soon thereafter as is
reasonably practicable, the later of the Effective Date and the first Business
Day after the date that is thirty (30) calendar days after the date an
Administrative Expense Claim becomes an Allowed Claim, the holder of such
Allowed Administrative Expense Claim shall receive from the applicable
Reorganized Debtor Cash in an amount equal to such Allowed Claim; provided,
however, that Allowed Administrative Expense Claims representing liabilities
incurred in the ordinary course of business by any of the Debtors, as debtors in
possession, shall be paid by the applicable Reorganized Debtor in the ordinary
course of business, consistent with past practice and in accordance with the
terms and subject to the conditions of any orders or agreements governing,
instruments evidencing, or other documents relating to, such liabilities. Any
Claim related to fees and expenses, contribution or indemnification obligations,
payable or owing by the Debtors to the Ad Hoc Group, the Plan Investor, or the
Backstop Parties under the RSA, the Backstop Commitment Agreement, the Plan
Funding Agreement, or the PFA Order shall constitute an Allowed Administrative
Expense Claim and shall be paid in Cash on the Effective Date or as soon
thereafter as is reasonably practicable without the need to file a proof of such
Claim with the Bankruptcy Court in accordance with Section 3.2(a) of the Plan
and without further order of the Bankruptcy Court. Any Claim then payable or
owing by the Debtors to Novelion or Novelion Services, USA, Inc. arising out of
or related to the Shared Services Agreements shall be paid in Cash on the
Effective Date from Plan Cash, without the need to file a proof of such Claim
with 41

GRAPHIC [g128141kgi051.gif]

 



the Bankruptcy Court in accordance with Section 3.2(a) of the Plan and without
further order of the Bankruptcy Court. (iii) Fee Claims. (1) Time for Filing Fee
Claims. Any Professional Person seeking allowance of a Fee Claim shall file with
the Bankruptcy Court its final application for allowance of compensation for
services rendered and reimbursement of expenses incurred prior to the Effective
Date and in connection with the preparation and prosecution of such final
application no later than forty-five (45) calendar days after the Effective Date
or such other date as established by the Bankruptcy Court. Objections to such
Fee Claims, if any, must be filed and served no later than sixty-five (65)
calendar days after the Effective Date or such other date as established by the
Bankruptcy Court. (2) Treatment of Fee Claims. All Professional Persons seeking
allowance by the Bankruptcy Court of a Fee Claim shall be paid in full in Cash
in such amounts as are approved by the Bankruptcy Court: (i) upon the later of
(x) the Effective Date, and (y) three (3) calendar days after the date upon
which the order relating to the allowance of any such Fee Claim is entered, or
(ii) upon such other terms as may be mutually agreed upon between the holder of
such Fee Claim and the Reorganized Debtors. On the Effective Date, the
Reorganized Debtors shall reserve and hold in a segregated account Cash in an
amount equal to all accrued but unpaid Fee Claims as of the Effective Date,
which Cash shall be disbursed solely to the holders of Allowed Fee Claims with
the remainder to be reserved until all Fee Claims have been either Allowed and
paid in full or Disallowed by Final Order, at which time any remaining Cash in
the segregated account shall become the sole and exclusive property of the
Reorganized Debtors; provided that the Debtors’ and the Reorganized Debtors’
obligations to pay Allowed Fee Claims shall not be limited or deemed limited to
funds held in any escrow account. To the extent that funds held in any escrow
account for Allowed Fee Claims are insufficient to satisfy the Allowed amount of
Fee Claims owing to the Professional Person, the Reorganized Debtors shall pay
such amounts within ten (10) Business Days of entry of the order approving such
Fee Claims. (iv) U.S. Trustee Fees. The Debtors or Reorganized Debtors, as
applicable, shall pay all outstanding U.S. Trustee Fees of a Debtor on an
ongoing basis on the date such U.S. Trustee Fees become due, until such time as
a final decree is entered closing the applicable Chapter 11 Case, the applicable
Chapter 11 Case is converted or dismissed, or the Bankruptcy Court orders
otherwise. (v) Priority Tax Claims. Except to the extent that a holder of an
Allowed Priority Tax Claim agrees to different treatment, each holder of an
Allowed Priority Tax Claim shall receive, in the Debtors’ or Reorganized
Debtors’ discretion, either: (a) on, or as soon thereafter as is reasonably
practicable, the later of the Effective Date and the first Business Day after
the date that is thirty (30) calendar days after the date a Priority Tax Claim
becomes an Allowed Claim, Cash in an 42

GRAPHIC [g128141kgi052.gif]

 



amount equal to such Claim; or (b) deferred Cash payments following the
Effective Date, over a period ending not later than five (5) years after the
Petition Date, in an aggregate amount equal to the Allowed amount of such
Priority Tax Claim (with any interest to which the holder of such Priority Tax
Claim may be entitled calculated in accordance with section 511 of the
Bankruptcy Code); provided, however, that all Allowed Priority Tax Claims that
are not due and payable on or before the Effective Date shall be paid in the
ordinary course of business as they become due. 6.4. Classification of Claims
and Interests. (a) Classification of Claims and Interests. The following table
designates the Classes of Claims against and Interests in the Debtors, and
specifies which Classes are: (a) impaired or unimpaired by the Plan; (b)
entitled to vote to accept or reject the Plan in accordance with section 1126 of
the Bankruptcy Code; or (c) deemed to accept or reject the Plan. If a
controversy arises regarding whether any Claim or Interest is properly
classified under the Plan, the Bankruptcy Court shall, upon proper motion and
notice, determine such controversy at the Confirmation Hearing. If the
Bankruptcy Court finds that the classification of any Claim or Interest is
improper, then such Claim or Interest shall be reclassified and any Ballot
previously cast by the holder of such Claim or Interest shall be counted in, and
the Claim or Interest shall receive the treatment prescribed in, the Class in
which the Bankruptcy Court determines such Claim or Interest should have been
classified, without the necessity of resoliciting any votes on the Plan. (b)
Unimpaired Classes of Claims. 43 Class Designation Impairment Entitled to Vote
Class 1 Priority Non-Tax Claims No No (Presumed to accept) Class 2 Other Secured
Claims No No (Presumed to accept) Class 3 Bridge Loan Claims Yes Yes Class 4
Novelion Intercompany Loan Claims Yes Yes Class 5 Government Settlement Claims
No No (Presumed to accept) Class 6A Ongoing Trade Claims No No (Presumed to
accept) Class 6B Other General Unsecured Claims Yes Yes Class 7 Existing
Securities Law Claims Yes No (Deemed to reject) Class 8 Existing Interests Yes
No (Deemed to reject)

GRAPHIC [g128141kgi053.gif]

 



The following Classes of Claims are unimpaired and, therefore, presumed to have
accepted the Plan and are not entitled to vote on the Plan under section 1126(f)
of the Bankruptcy Code: (i) Class 1: Class 1 consists of all Priority Non-Tax
Claims. (ii) Class 2: Class 2 consists of all Other Secured Claims. (iii) Class
5: Class 5 consists of all Government Settlement Claims. (iv) Class 6A: Class 6A
consists of all Ongoing Trade Claims. (c) Impaired Classes of Claims. The
following Classes of Claims are impaired and entitled to vote on the Plan: (i)
Class 3: Class 3 consists of all Bridge Loan Claims. (ii) Class 4: Class 4
consists of all Novelion Intercompany Loan Claims. (iii) Class 6B: Class 6B
consists of all Other General Unsecured Claims. The following Classes of Claims
and Interests are impaired and deemed to have rejected the Plan and, therefore,
are not entitled to vote on the Plan under section 1126(g) of the Bankruptcy
Code: (i) Class 7: Class 7 consists of all Existing Securities Law Claims. (ii)
Class 8: Class 8 consists of all Existing Interests. (d) Separate Classification
of Other Secured Claims. Although all Other Secured Claims have been placed in
one Class for purposes of nomenclature, each Other Secured Claim, to the extent
secured by a Lien on Collateral different than that securing any additional
Other Secured Claims, shall be treated as being in a separate sub-Class for the
purpose of receiving Plan Distributions. 6.5. Treatment of Claims and Interests.
(a) Priority Non-Tax Claims (Class 1). Treatment: The legal, equitable and
contractual rights of the holders of Priority Non-Tax Claims are unaltered by
the Plan. Except to the extent that a holder of an Allowed Priority Non-Tax
Claim agrees to a different treatment, on the applicable Distribution Date, each
holder of an Allowed Priority Non-Tax Claim shall receive Cash from the
applicable Reorganized Debtor in an amount equal to such Allowed Claim. 44

GRAPHIC [g128141kgi054.gif]

 



Voting: The Priority Non-Tax Claims are Unimpaired Claims. In accordance with
section 1126(f) of the Bankruptcy Code, the holders of Priority Non-Tax Claims
are conclusively presumed to accept the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders will not be solicited
with respect to such Allowed Priority Non-Tax Claims. (b) Other Secured Claims
(Class 2). Treatment: The legal, equitable and contractual rights of the holders
of Other Secured Claims are unaltered by the Plan. Except to the extent that a
holder of an Allowed Other Secured Claim agrees to a different treatment, on the
applicable Distribution Date each holder of an Allowed Other Secured Claim shall
receive, at the election of the Reorganized Debtors: (i) Cash in an amount equal
to such Allowed Claim; or (ii) such other treatment that will render such Other
Secured Claim unimpaired pursuant to section 1124 of the Bankruptcy Code;
provided, however, that Other Secured Claims incurred by a Debtor in the
ordinary course of business may be paid in the ordinary course of business in
accordance with the terms and conditions of any agreements relating thereto, in
the discretion of the applicable Debtor or Reorganized Debtor without further
notice to or order of the Bankruptcy Court. Each holder of an Allowed Other
Secured Claim shall retain the Liens securing its Allowed Other Secured Claim as
of the Effective Date until full and final satisfaction of such Allowed Other
Secured Claim is made as provided in the Plan. On the full payment or other
satisfaction of each Allowed Other Secured Claim in accordance with the Plan,
the Liens securing such Allowed Other Secured Claim shall be deemed released,
terminated and extinguished, in each case without further notice to or order of
the Bankruptcy Court, act or action under applicable law, regulation, order or
rule or the vote, consent, authorization or approval of any Person. Deficiency
Claims: To the extent that the value of the Collateral securing any Other
Secured Claim is less than the Allowed amount of such Other Secured Claim, the
undersecured portion of such Allowed Claim shall be treated for all purposes
under the Plan as an Other General Unsecured Claim and shall be classified as a
Class 6B Other General Unsecured Claim. Voting: The Allowed Other Secured Claims
are Unimpaired Claims. In accordance with section 1126(f) of the Bankruptcy
Code, the holders of Allowed Other Secured Claims are conclusively presumed to
accept the Plan and are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such Allowed
Other Secured Claims. (c) Bridge Loan Claims (Class 3). Treatment: The Bridge
Loan Claims shall be Allowed under the Plan, and shall not be subject to any
avoidance, reductions, setoff, offset, recoupment, recharacterization,
subordination (whether equitable, contractual, or otherwise), counterclaims,
cross-claims, defenses, disallowance, impairment, objection, or any other
challenges under any applicable law or regulation by any Person. Except to the
extent that a holder of a Bridge Loan Claim agrees to different treatment with
respect to such holder’s Claim, on the applicable Distribution Date, or as soon
as practicable thereafter, each holder of a Bridge Loan Claim shall receive,
subject to the 45

GRAPHIC [g128141kgi055.gif]

 



terms of the Plan, in full and final satisfaction, settlement, release and
discharge of its Bridge Loan Claim: (i) New Money Bridge Loan Claim: receipt of
New Term Loan Facility Obligations on a dollar for dollar basis on account of
its New Money Bridge Loan Claim. (ii) Roll Up Loan Claim: receipt of New
Convertible Notes on a dollar for dollar basis on account of its Roll Up Loan
Claim. Voting: The Bridge Loan Claims are impaired Claims. Holders of such
Claims are entitled to vote to accept or reject the Plan. The Bridge Loan
Lenders, as reflected on the registry maintained by the Bridge Loan
Administrative Agent on the date the Disclosure Statement Order is entered on
the Bankruptcy Court’s docket, rather than the Bridge Loan Administrative Agent,
will vote on the Plan. The Debtors will request such registry from the Bridge
Loan Administrative Agent and votes will be solicited directly by the Debtors
with respect to such Bridge Loan Claims. (d) Novelion Intercompany Loan Claims
(Class 4). Treatment: The Novelion Intercompany Loan Claim shall be Allowed
under the Plan, and shall not be subject to any avoidance, reductions, setoff,
offset, recoupment, recharacterization, subordination (whether equitable,
contractual, or otherwise), counterclaims, cross-claims, defenses, disallowance,
impairment, objection, or any other challenges under any applicable law or
regulation by any Person. Except to the extent that the holder of the Novelion
Intercompany Loan Claim agrees to different treatment, on the applicable
Distribution Date, or as soon as practicable thereafter, the holder of the
Novelion Intercompany Loan Claim shall receive, in full and final satisfaction,
release and discharge of the Novelion Intercompany Loan Claim, the Class 4 New
Common Stock Distribution. For the avoidance of doubt, in satisfaction of the
Novelion Intercompany Loan Claim in accordance with this Section 5.4, Novelion
shall waive and release any and all Other Novelion Claims, and Novelion shall
not be entitled to any distribution or consideration on account thereof, except
as provided in the Shared Services Agreements pursuant to Section 7.16 of the
Plan. Voting: The Novelion Intercompany Loan Claim is an impaired Claim. The
holder of such Claim is entitled to vote to accept or reject the Plan, and the
vote of such holder will be solicited with respect to such Novelion Intercompany
Loan Claim. (e) Government Settlement Claims (Class 5). Treatment: Except to the
extent that a holder of a Government Settlement Claim agrees to a different
treatment, Government Settlement Claims shall be unimpaired by the Plan and
shall remain obligations of the Reorganized Debtors to the extent not satisfied
and/or paid on or before the Effective Date. The Government Settlement
Agreements shall be deemed assumed by the Debtors, and binding upon the
Reorganized Debtors and the applicable parties thereto as of and following the
Effective Date (provided that the foregoing shall not constitute a determination
whether such agreements are executory contracts subject to section 365 of the
Bankruptcy Code). Notwithstanding the foregoing, and unless the applicable
parties to the 46

GRAPHIC [g128141kgi056.gif]

 



Government Settlement Agreements object in writing to such treatment prior to
the deadline established by the Bankruptcy Court to object to confirmation of
the Plan, the monetary obligations under the Government Settlement Agreements
shall not be accelerated or increased as a result of the commencement of the
Chapter 11 Cases or the consummation of the transactions contemplated by the
Plan, the Plan Funding Agreement and/or the other Transaction Documents,
including the occurrence of any Fundamental Transaction (as defined in the
Government Settlement Agreements), by virtue of the consummation of any such
transactions or the failure of the New Common Stock of the Plan Investor to be
listed on the NASDAQ or other US stock exchange. Nothing in the foregoing
paragraph affects or limits the provisions of Section 12.6(d)-(e) of the Plan.
Voting: The Government Settlement Claims are Unimpaired Claims. In accordance
with section 1126(f) of the Bankruptcy Code, the holders of the Government
Settlement Claims are conclusively presumed to accept the Plan and are not
entitled to vote to accept or reject the Plan, and the votes of such holders
will not be solicited with respect to the Government Settlement Claims.25 (f)
Ongoing Trade Claims (Class 6A). Treatment: Except to the extent that a holder
of an Allowed Ongoing Trade Claim agrees to a different treatment, on the
applicable Distribution Date each holder of an Allowed Ongoing Trade Claim
shall, at the election of the Reorganized Debtors, and to the extent that such
Allowed Ongoing Trade Claim was not previously paid pursuant to an order of the
Bankruptcy Court: (i) be paid in full in Cash on the applicable Distribution
Date, plus postpetition interest at the Applicable Interest Rate, computed daily
from the Petition Date through the Effective Date, from Plan Cash, (ii) as to
any Ongoing Trade Claim incurred in the ordinary course of business and on
normal credit terms where payment comes due following the Effective Date,
receive such treatment that leaves unaltered the legal, equitable, or
contractual rights to which the holder of such Allowed Ongoing Trade Claim is
entitled, or (iii) such other treatment that would render such Ongoing Trade
Claim Unimpaired. Voting: The Allowed Ongoing Trade Claims are Unimpaired
Claims. In accordance with section 1126(f) of the Bankruptcy Code, the holders
of Allowed Ongoing Trade Claims are conclusively presumed to accept the Plan and
are not entitled to vote to accept or reject the Plan, and the votes of such
holders will not be solicited with respect to such Allowed Ongoing Trade Claims.
25 It is the Debtors’ position that the Government Settlement Claims are
Unimpaired Claims and that Class 5 is presumed to accept the Plan under section
1126(f) of the Bankruptcy Code. However, the holders of Government Settlement
Claims reserve their rights to dispute the Debtors’ position and/or to object to
the Plan by the deadline established by the Bankruptcy Court. Further, even if
the holders of Government Settlement Claims are presumed to accept the Plan,
that presumption in no way affects or limits the provisions of Section
12.6(d)-(e) of the Plan. 47

GRAPHIC [g128141kgi057.gif]

 



(g) Other General Unsecured Claims (Class 6B). Treatment: Except to the extent
that a holder of an Allowed Other General Unsecured Claim agrees to less
favorable treatment, each holder of an Allowed Other General Unsecured Claim
shall receive, on the applicable Distribution Date and in full and final
satisfaction, settlement and release of such Allowed Other General Unsecured
Claim, its Pro Rata Share of: (i) New Convertible Notes in the principal amount
of $125,000,000 less the portion of New Convertible Notes distributed to (x)
holders of DIP Claims (to the extent the DIP Claims are not repaid in full in
Cash and receive a distribution of New Convertible Notes pursuant to Section 3.1
of the Plan), and (y) the holders of Roll Up Loan Claims pursuant to Section
5.3(a)(ii) of the Plan; and (ii) the Class 6B New Common Stock Distribution
(including any New Common Stock issuable upon exercise of the New Warrants).
Voting: The Other General Unsecured Claims are impaired Claims. Holders of such
Claims are entitled to vote to accept or reject the Plan, and the votes of such
holders will be solicited with respect to such Other General Unsecured Claims.
(h) Existing Securities Law Claims (Class 7). Treatment: Holders of Existing
Securities Law Claims shall not receive or retain any distribution under the
Plan on account of such Existing Securities Law Claims. Voting: The Existing
Securities Law Claims are impaired Claims. In accordance with section 1126(g) of
the Bankruptcy Code, the holders of Existing Securities Law Claims are
conclusively deemed to reject the Plan and are not entitled to vote to accept or
reject the Plan, and the votes of such holders will not be solicited with
respect to such Existing Securities Law Claims. (i) Existing Interests (Class
8). Treatment: Existing Interests shall be discharged, cancelled, released and
extinguished, and holders thereof shall not receive or retain any distribution
under the Plan on account of such Existing Interests. Voting: The Existing
Interests are impaired Interests. In accordance with section 1126(g) of the
Bankruptcy Code, the holders of Existing Interests are conclusively deemed to
reject the Plan and are not entitled to vote to accept or reject the Plan, and
the votes of such holders will not be solicited with respect to such Existing
Interests 48

GRAPHIC [g128141kgi058.gif]

 



6.6. Acceptance or Rejection of the Plan; Effect of Rejection by One or More
Classes of Claims or Interests. (a) Class Acceptance Requirement. A Class of
Claims shall have accepted the Plan if it is accepted by at least two-thirds
(2/3) in dollar amount and more than one-half (1/2) in number of holders of the
Allowed Claims in such Class that have voted on the Plan calculated in
accordance with the Disclosure Statement Order. (b) Tabulation of Votes on a
Non-Consolidated Basis. All votes on the Plan shall be tabulated on a
non-consolidated basis by Class and by Debtor for the purpose of determining
whether the Plan satisfies sections 1129(a)(8) and/or (10) of the Bankruptcy
Code. (c) Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
“Cramdown.” Because certain Classes are deemed to have rejected the Plan, the
Debtors will request confirmation of the Plan, as it may be modified and amended
from time to time, under section 1129(b) of the Bankruptcy Code with respect to
such Classes. Subject to Sections 14.5 and 14.6 of the Plan, the Debtors reserve
the right (subject to the parties’ rights under the RSA and the Plan Funding
Agreement) to alter, amend, modify, revoke or withdraw the Plan or any Plan
Document in order to satisfy the requirements of section 1129(b) of the
Bankruptcy Code, if necessary. Subject to Sections 14.5 and 14.6 of the Plan,
the Debtors also reserve the right to request confirmation of the Plan, as it
may be modified, supplemented or amended from time to time, with respect to any
Class that affirmatively votes to reject the Plan. (d) Elimination of Vacant
Classes. Any Class of Claims or Interests that does not have a holder of an
Allowed Claim or Allowed Interest or a Claim or Interest temporarily Allowed as
of the date of the Confirmation Hearing shall be deemed eliminated from the Plan
for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan pursuant to section 1129(a)(8)
of the Bankruptcy Code. (e) Voting Classes; Deemed Acceptance by Non-Voting
Classes. If a Class contains Claims or Interests eligible to vote and no holders
of Claims or Interests eligible to vote in such Class vote to accept or reject
the Plan, the Plan shall be deemed accepted by such Class. (f) Confirmation of
All Cases. Except as otherwise specified therein, the Plan shall not be deemed
to have been confirmed unless and until the Plan has been confirmed as to each
of the Debtors; provided, 49

GRAPHIC [g128141kgi059.gif]

 



however, that the Debtors, subject to the parties’ rights under the RSA and the
Plan Funding Agreement, may at any time waive this Section 6.6. 6.7. Means for
Implementation. (a) Non-Substantive Consolidation. The Plan is a joint plan that
does not provide for substantive consolidation of the Debtors’ Estates, and on
the Effective Date, the Debtors’ Estates shall not be deemed to be substantively
consolidated for purposes hereof. Except as specifically set forth in the Plan,
nothing in the Plan shall constitute or be deemed to constitute an admission
that any one of the Debtors is subject to or liable for any claim against any
other Debtor. Additionally, claimants holding Claims and Interests against
multiple Debtors, to the extent Allowed in each Debtor’s Chapter 11 Case, will
be treated as holding a separate Claim or separate Interest, as applicable,
against each Debtor’s Estate, provided, however, that no holder of an Allowed
Claim shall be entitled to receive more than payment in full of such Allowed
Claim (plus postpetition interest, if and to the extent provided in the Plan),
and such Claims will be administered and treated in the manner provided in the
Plan. (b) Plan Funding Transaction. On the Effective Date, subject to the terms
and conditions set forth in the Plan Funding Agreement and the Implementation
Memorandum and in exchange for New Common Stock in the Plan Investor or a newly
formed holding company of the Plan Investor (“New Amryt”) and the other
obligations of the Plan Investor and/or New Amryt under the Plan Funding
Agreement and the Plan, Aegerion shall sell to the Plan Investor or New Amryt
one hundred percent (100%) of the New Equity Interests in reorganized Aegerion.
From and after the Effective Date, the Plan Investor or New Amryt shall directly
and indirectly own the Reorganized Debtors. The existing shareholders of the
Plan Investor shall own 38.6% of New Common Stock and the holders of Class 4 and
Class 6B Claims shall collectively own 61.4% of the New Common Stock (prior to
completion of the $42 million Rights Offering and $18 million Plan Investor
Equity Raise). The transfer of the New Equity Interests of reorganized Aegerion
to the Plan Investor or New Amryt, and any and all action to be taken in
connection therewith, shall be authorized without the need for any further
board, corporate or shareholder action of the Debtors or Novelion. The issuance
of the New Common Stock requires the approval of the U.K. Panel on Takeovers and
Mergers. Further, the formation of New Amryt will be effected pursuant to a
scheme of arrangement that requires the approval of both the (a) shareholders of
the Plan Investor (with a voting threshold of 75% of those voting and a majority
in number of those voting) and (b) courts of England and Wales. The scheme of
arrangement will be undertaken pursuant to Part 26 of the Companies Act of 2006
and will involve an application by the Plan Investor to the High Court of
Justice in England and Wales to sanction the scheme of arrangement to allow New
Amryt to become the holding company of the Plan Investor group, following which
the rights and obligations of the Plan Investor under the Plan Funding Agreement
will be assumed by New Amryt. In consideration for the cancellation of each Plan
Investor shareholder’s interest in the Plan Investor, each Plan Investor
shareholder will receive shares in New Amryt and certain contingent value
rights. The New Common Stock is anticipated to be listed for trading on the
Alternative Investment Market operated by the London 50

GRAPHIC [g128141kgi060.gif]

 



Stock Exchange plc. (“AIM”) and on the Euronext Growth Market operated by
Euronext Dublin (“Euronext”) and will require the approval of AIM and Euronext
for such admission and trading. The issuance of the New Common Stock is also
subject to confirmation of the Plan. (c) Rights Offering. Purpose. The proceeds
of the sale of the Rights Offering Stock and Plan Investor Equity Raise shall be
used to provide a new equity raise of $60 million — $42 million of which is on
account of the Rights Offering conducted under the Plan and $18 million of which
is on account of the Plan Investor Equity Raise, which shall be available for
ordinary course operations and general corporate purposes. Rights Offering. In
accordance with the New Registration Rights Agreement, the Rights Offering
Procedures and the Backstop Commitment Agreement, and as provided in the
Implementation Memorandum, each Eligible Holder that timely votes to accept the
Plan shall receive Subscription Rights to acquire its respective Pro Rata Share
of Rights Offering Stock pursuant to the terms set forth in the Plan and in the
Rights Offering Procedures. With respect to each Eligible Holder that timely
votes to accept the Plan, each Subscription Right shall represent the right to
acquire one share of Rights Offering Stock for the Rights Offering Exercise
Price. Backstop Commitment. The Plan Investor Equity Raise will be
correspondingly increased by the aggregate amount of the Rights Offering Amount
that is not timely, duly and validly subscribed and paid for by the Eligible
Holders that timely vote to accept the Plan in accordance with the Rights
Offering Procedures, and in accordance with, and subject to the limitations of
the provisions of Backstop Commitment Agreement, and as further described below,
upon exercise of the put option of the Plan Investor, the Backstop Parties shall
be severally, and not jointly, required to purchase their applicable portion of
the Unsubscribed Shares (allocated pro rata among the Backstop Parties based
upon their respective Backstop Commitments) in the event that the Plan Investor
has been unable to effect a private placement of the entire Plan Investor Equity
Raise Amount. Commitment Fee. On the Effective Date, the Backstop Parties shall
receive from the Plan Investor their respective portion of the Backstop
Commitment Fee pursuant to the terms of the Backstop Commitment Agreement. The
Backstop Commitment Fee shall be fully earned immediately upon the Subscription
Commencement Date and payable by the Plan Investor (and not the Debtors) on the
Effective Date pursuant to the terms and conditions of the Backstop Commitment
Agreement. 51

GRAPHIC [g128141kgi061.gif]

 



(d) Plan Funding. The Debtors’ Cash obligations under the Plan will be funded
from Plan Cash and proceeds from the Rights Offering and the Plan Investor
Equity Raise; provided however (i) that only Plan Cash shall be used for payment
of Government Settlement Claims that become due and payable prior to the
Effective Date, DIP Claims, Fee Claims, Ad Hoc Group Fee Claims and the
Convertible Notes Trustee Professional Fees and (ii) only proceeds from the
Rights Offering and Plan Investor Equity Raise will be used to pay the Rebate
Obligations or to repay any portion of the DIP Obligations incurred to pay
Rebate Obligations. (e) New Term Loan Facility; New Convertibles Notes. On the
Effective Date, subject to the Implementation Memorandum, without any
requirement of further action by stockholders or directors of the Debtors, each
of the Reorganized Debtors shall be authorized to enter into the New Term Loan
Facility, in the estimated amount of $81.9 million (which is an amount equal to
(a) the New Money Bridge Loan Claim plus (b) the Existing Plan Investor Debt),
and the New Convertible Notes Indenture, governing approximately $125 million of
New Convertible Notes, as well as any notes, documents or agreements in
connection therewith, including, without limitation, any documents required in
connection with the creation or perfection of the Liens on any Collateral
securing the New Term Loan Facility. (f) Authorization, Issuance and Delivery of
Plan Securities by the Plan Investor. (a) On the Effective Date, subject to the
Implementation Memorandum, the Plan Investor is authorized to issue or cause to
be issued those Plan Securities to be issued by it in accordance with the terms
of the Plan and the Plan Funding Agreement and to take any and all action
associated therewith, without the need for any further Bankruptcy Court,
corporate, limited liability company, member or shareholder action. (b) On the
Effective Date, subject to the Implementation Memorandum, the Plan Investor
shall issue and cause to be delivered the New Common Stock and the New Warrants
available in the New Common Stock Distribution to the Reorganized Debtors, who
will then deliver such New Common Stock and New Warrants directly to the holders
of the Novelion Intercompany Loan Claims and Other General Unsecured Claims in
accordance with the terms the Plan. (c) On the Effective Date, subject to the
Implementation Memorandum, the Plan Investor shall issue and cause to be
delivered the Rights Offering Stock to the Reorganized Debtors, who will then
deliver such Rights Offering Stock directly to Eligible Holders who vote in
favor of the Plan and exercise their Subscription Rights in accordance with the
terms of the Plan, the Rights Offering Procedures, and the Backstop Commitment
Agreement. (d) As a condition to receiving any Plan Securities under the Plan or
pursuant to the Rights Offering or the Plan Investor Equity Raise, the Bridge
Lenders shall have executed and delivered to the Plan Investor a signature page
to the New Registration Rights Agreement. The New Registration Rights Agreement
shall be executed and in full force and effect on the Effective Date. 52

GRAPHIC [g128141kgi062.gif]

 



(e) Notwithstanding anything to the contrary in the Plan, (x) any Person that
would be entitled to receive more than 9.99% (but no more than 15%) of the
aggregate amount of the New Common Stock issued as of the Effective Date
(excluding New Common Stock issued pursuant to any management incentive plan and
any New Common Stock reserved for issuance to any person other than such Person
pursuant to New Warrants or the New Convertible Notes or any other warrant,
option or agreement) or (y) with the consent of the Debtors and Plan Investor,
any other Person entitled to receive New Common Stock thereunder, may elect to
receive New Warrants on a one-for-one basis in lieu of all or any portion of the
shares of New Common Stock that would otherwise be issued to such Person under
the Plan; provided that such Person notifies the Debtors in writing of such
election (and the percentage of shares of New Common Stock to be issuable
thereunder) no later than two (2) Business Days after the Confirmation Date,
provided, further, that, with respect to clause (x), without the consent of the
Debtors and the Plan Investor, such Person may only elect to receive New
Warrants in lieu of such portion of New Common Stock that would otherwise be
issued to such Person under the Plan in excess of 7.5% of the aggregate amount
of New Common Stock issued as of the Effective Date (excluding New Common Stock
issued pursuant to any management incentive plan and any New Common Stock
reserved for issuance to any person other than such Person pursuant to New
Warrants or the New Convertible Notes or any other warrant, option or
agreement). (f) Notwithstanding anything to the contrary in the Plan, (x) any
Person that would be entitled to receive more than 4.99% (but no more than 6.0%)
of the aggregate amount of the New Common Stock issued as of the Effective Date
(excluding New Common Stock issued pursuant to any management incentive plan and
any New Common Stock reserved for issuance to any person other than such Person
pursuant to New Warrants or the New Convertible Notes or any other warrant,
option or agreement) or (y) with the consent of the Debtors and Plan Investor,
any other Person entitled to receive New Common Stock under the Plan, may elect
to receive New Warrants on a one-for-one basis in lieu of all or any portion of
the shares of New Common Stock that would otherwise be issued to such Person
under the Plan; provided that such Person notifies the Debtors in writing of
such election (and the percentage of shares of New Common Stock to be issuable
thereunder) no later than two (2) Business Days after the Confirmation Date,
provided, further, that, with respect to clause (x), without the consent of the
Debtors and the Plan Investor, such Person may only elect to receive New
Warrants in lieu of such portion of New Common Stock that would otherwise be
issued to such Person under the Plan in excess of 4.5% of the aggregate amount
of New Common Stock issued as of the Effective Date (excluding New Common Stock
issued pursuant to any management incentive plan and any New Common Stock
reserved for issuance to any person other than such Person pursuant to New
Warrants or the New Convertible Notes or any other warrant, option or
agreement). (g) Continued Corporate Existence and Vesting of Assets. (i)
General. (1) Except as otherwise provided in the Plan, the Debtors shall
continue to exist after the Effective Date as Reorganized Debtors in accordance
with the applicable laws of the respective jurisdictions in which they are 53

GRAPHIC [g128141kgi063.gif]

 



incorporated or organized and pursuant to the Amended Certificates of Formation
for the purposes of satisfying their obligations under the Plan and the
continuation of their business. On or after the Effective Date, each Reorganized
Debtor, in its discretion, may take any and all action as permitted by
applicable law and such Reorganized Debtor’s organizational documents, as such
Reorganized Debtor may determine is reasonable and appropriate, including, but
not limited to, causing: (w) a Reorganized Debtor to be merged into another
Reorganized Debtor, or its Subsidiary and/or affiliate; (x) a Reorganized Debtor
to be dissolved; (y) the legal name of a Reorganized Debtor to be changed; or
(z) the closure of a Reorganized Debtor’s case on the Effective Date or any time
thereafter. (2) On the Effective Date or as soon as reasonably practicable
thereafter, the Reorganized Debtors may take any and all action as may be
necessary or appropriate to effect any transaction described in, approved by,
contemplated by, or necessary to effectuate the Plan, including: (1) the
execution and delivery of appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution or
liquidation containing terms that are consistent with the terms of the Plan and
that satisfy the applicable requirements of applicable law and any other terms
to which the applicable entities may agree; (2) the execution and delivery of
appropriate instruments of transfer, assignment, assumption or delegation of any
asset, property, right, liability, debt or obligation on terms consistent with
the terms of the Plan and having other terms for which the applicable parties
agree; (3) the filing of appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion or dissolution pursuant to
applicable state law; and (4) all other actions that the applicable entities
determine to be necessary or appropriate, including making filings or recordings
that may be required by applicable law. Revesting of Assets. Except as otherwise
provided in the Plan, on and after the Effective Date, all property of the
Estates, wherever located, including all claims, rights and Causes of Action and
any property, wherever located, acquired by the Debtors under or in connection
with the Plan, shall revest in the Reorganized Debtors, as applicable, free and
clear of all Claims, Liens, charges, other encumbrances and Interests. On and
after the Effective Date, except as otherwise provided in the Plan, each
applicable Reorganized Debtor may operate its business and may use, acquire and
dispose of property, wherever located, and each Reorganized Debtor may
prosecute, compromise or settle any Claims (including any Administrative Expense
Claims) and Causes of Action without supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code
or the Bankruptcy Rules other than restrictions expressly imposed by the Plan or
the Confirmation Order. Without limiting the foregoing, the Reorganized Debtors
may pay the charges that they incur on or after the Effective Date for
Professional Persons’ fees, disbursements, expenses or related support services
without application to the Bankruptcy Court. (h) Cancellation of Existing
Securities and Agreements. 54

GRAPHIC [g128141kgi064.gif]

 



Except for the purpose of evidencing a right to distribution under the Plan, and
except as otherwise set forth in the Plan (including Section 2.3 thereof), on
the Effective Date, subject to the Implementation Memorandum, all agreements,
including all intercreditor agreements, instruments, and other documents
evidencing, related to or connected with any Claim or Interest, other than
Intercompany Interests, and any rights of any holder in respect thereof, shall
be deemed cancelled, discharged and of no force or effect. The holders of or
parties to such cancelled instruments, securities and other documentation will
have no rights arising from or relating to such instruments, securities and
other documentation or the cancellation thereof, except the rights provided for
pursuant to the Plan. Notwithstanding anything to the contrary in the Plan, each
of the Bridge Loan Credit Agreement, Novelion Intercompany Loan Credit Agreement
and the Convertible Notes Indenture shall continue in effect solely to the
extent necessary to: (a) permit holders of Bridge Loan Claims, Novelion
Intercompany Loan Claims and Convertible Notes Claims to receive Plan
Distributions on account of such respective claims; (b) permit the Bridge Loan
Administrative Agent and the Convertible Notes Trustee to seek compensation
and/or reimbursement of fees and expenses in accordance with the terms of the
Plan and/or the Convertible Notes Indenture, including through the exercise of
the charging Lien provided under the Convertible Notes Indenture; and (c)
preserving the right of the Convertible Notes Indenture Trustee to
indemnification from the Debtors pursuant and subject to the of the Convertible
Notes Indenture. Except as provided pursuant to the Plan, upon satisfaction of
the Bridge Loan Claims and Convertible Notes Claims, each of the Bridge Loan
Administrative Agent and the Convertible Notes Trustee, shall be discharged of
all of their respective obligations associated with the Bridge Loan and the
Convertible Notes, respectively. (i) Boards. As of the Effective Date, the
initial board of directors of each of the Reorganized Debtors and the Plan
Investor shall consist of those individuals set forth in the Plan Supplement to
be filed with the Bankruptcy Court on or before the date of the Confirmation
Hearing. The compensation arrangement for any insider of the Debtors that shall
become an officer of a Reorganized Debtor or the Plan Investor shall be
disclosed in the Plan Supplement and selected in accordance with the terms set
forth in the New Registration Rights Agreement. Unless reappointed pursuant to
Section 7.9(a) of the Plan, the members of the board of directors of each Debtor
prior to the Effective Date shall have no continuing obligations to the
Reorganized Debtors in their capacities as such on and after the Effective Date,
each such member shall be deemed to have resigned or shall otherwise cease to be
a director of the applicable Debtor on the Effective Date. Commencing on the
Effective Date, each of the directors of each of the Reorganized Debtors shall
serve pursuant to the terms of the applicable organizational documents of such
Reorganized Debtor and may be replaced or removed in accordance with such
organizational documents. (j) Management. As of the Effective Date, the
individuals who will serve in certain senior management positions of the
Reorganized Debtors shall consist of those individuals set forth in the Plan
Supplement and shall be Acceptable to the Debtors and each of the Required
Parties in 55

GRAPHIC [g128141kgi065.gif]

 



accordance with the applicable terms of the Transaction Documents. The
compensation arrangement for any insider of the Debtors that shall become an
officer of a Reorganized Debtor shall be in form and substance Acceptable to the
Debtors and each of the Required Parties and disclosed in the Plan Supplement to
be filed with the Bankruptcy Court on or before the date of the Confirmation
Hearing. (k) Corporate Action. The Reorganized Debtors shall serve on the U.S.
Trustee quarterly reports of the disbursements made by each Reorganized Debtor
on an entity-by-entity basis, within 15 days after the conclusion of each such
period, until such time as a final decree is entered closing the applicable
Chapter 11 Case or the applicable Chapter 11 Case is converted or dismissed. Any
such reports shall be prepared consistent with (both in terms of content and
format) any applicable Bankruptcy Court and U.S. Trustee guidelines. Any
deadline for filing Administrative Expense Claims shall not apply to U.S.
Trustee Fees. On the Effective Date, the Amended Memorandum of Association, the
Amended Certificates of Formation and any other applicable amended and restated
corporate organizational documents of each of the Reorganized Debtors shall be
deemed authorized in all respects. Any action under the Plan to be taken by or
required of the Debtors or the Reorganized Debtors, including the adoption or
amendment of certificates of formation, incorporation and by-laws, the issuance
of securities and instruments, or the selection of officers or directors shall
be authorized and approved in all respects, without any requirement of further
action by any of the Debtors’ or the Reorganized Debtors’ equity holders, sole
members, boards of directors or boards of managers, or similar body, as
applicable. The Debtors and the Reorganized Debtors shall be authorized to
execute, deliver, file, and record such documents (including the Plan
Documents), contracts, instruments, releases and other agreements and take such
other action as may be necessary to effectuate and further evidence the terms
and conditions of the Plan, without the necessity of any further Bankruptcy
Court, corporate, limited liability company, board, member, or shareholder
approval or action. In addition, the selection of the Persons who will serve as
the initial directors, officers and managers of the Reorganized Debtors as of
the Effective Date shall be deemed to have occurred and be effective on and
after the Effective Date without any requirement of further action by the board
of directors, board of managers, or equity holders of the applicable Reorganized
Debtor. (l) Ad Hoc Group Fee Claim. On the Effective Date or as soon as
reasonably practicable thereafter, the Debtors or the Reorganized Debtors shall
pay the Ad Hoc Group Fee Claim from Plan Cash.26 (m) Payment of Convertible
Notes Trustee Fees. 26 The U.S. Trustee reserves all rights to object to the
Plan at the Confirmation Hearing, including payment of the Ad Hoc Group Fee
Claim. 56

GRAPHIC [g128141kgi066.gif]

 



On the Effective Date, the Debtors shall pay in Cash all unpaid Convertible
Notes Trustee Fees from Plan Cash, regardless of whether such fees and expenses
were incurred before or after the Petition Date, without application by any
party to the Bankruptcy Court and without notice and a hearing pursuant to
section 1129(a)(4) of the Bankruptcy Code or otherwise. Notwithstanding anything
to the contrary in the Plan, the Convertible Notes Trustee Professional Fees
shall not be subject to the Administrative Bar Date. (n) Comprehensive
Settlement of Claims and Controversies. Pursuant to Bankruptcy Rule 9019 and in
consideration for the distributions and other benefits provided under the Plan,
the provisions of the Plan will constitute a good faith compromise and
settlement of all Claims or controversies relating to the rights that a holder
of a Claim or Interest may have with respect to any Allowed Claim or Allowed
Interest or any distribution to be made pursuant to the Plan on account of any
Allowed Claim or Allowed Interest. The entry of the Confirmation Order will
constitute the Bankruptcy Court’s approval, as of the Effective Date, of the
compromise or settlement of all such claims or controversies and the Bankruptcy
Court’s finding that all such compromises or settlements are: (i) in the best
interest of the Debtors, the Reorganized Debtors, and their respective Estates
and property, and of holders of Claims or Interests; and (ii) fair, equitable
and reasonable. (o) Additional Transactions Authorized Under the Plan. On or
prior to the Effective Date, as shall be Acceptable to the Required Parties, the
Debtors shall be authorized to take any such actions as may be necessary or
appropriate to reinstate Claims or Interests or render Claims or Interests not
impaired, as provided for under the Plan. (p) Shared Services Agreements. The
Shared Services Agreements, as amended, shall be assumed by order of the
Bankruptcy Court and shall terminate on the Effective Date in accordance with
the terms of the Shared Services Agreements. (q) Acceptable. As used in the
Plan, the term “Acceptable” shall mean (x) when in reference to any document, or
any amendment, modification or change to such document, in form and substance
reasonably acceptable to the applicable parties, and (y) when in reference to
any individual, reasonably acceptable to the applicable parties. 6.8. Executory
Contracts and Unexpired Leases. (a) General Treatment. As of and subject to the
occurrence of the Effective Date and the payment of any applicable Cure Amount,
all executory contracts and unexpired leases of the Debtors shall be deemed
assumed, except that: (a) any executory contracts and unexpired leases that
previously have been assumed or rejected pursuant to a Final Order of the
Bankruptcy Court shall be treated 57

GRAPHIC [g128141kgi067.gif]

 



as provided in such Final Order; (b) any executory contracts and unexpired
leases listed on the Schedule of Rejected Contracts and Leases shall be deemed
rejected as of the Effective Date; and (c) all executory contracts and unexpired
leases that are the subject of a separate motion to assume or reject under
section 365 of the Bankruptcy Code pending on the Effective Date shall be
treated as provided for in the Final Order resolving such motion. Subject to the
occurrence of the Effective Date, entry of the Confirmation Order by the
Bankruptcy Court shall constitute approval of the assumptions and rejections
described in this Section 10.1 pursuant to sections 365(a) and 1123 of the
Bankruptcy Code. Each executory contract and unexpired lease assumed pursuant to
this Section 10.1 shall revest in and be fully enforceable by the applicable
Reorganized Debtor in accordance with its terms, except as modified by the
provisions of the Plan, or any order of the Bankruptcy Court authorizing and
providing for its assumption, or applicable federal law. Without determining
whether any of the Government Settlement Agreements is an executory contract
subject to section 365 of the Bankruptcy Code, the Government Settlement
Agreements shall be deemed assumed by the Debtors, and binding upon the
Reorganized Debtors and the applicable parties thereto as of and following the
Effective Date (provided that the foregoing shall not constitute a determination
whether such agreements are executory contracts subject to section 365 of the
Bankruptcy Code). Nothing in the foregoing paragraph affects or limits the
provisions of Section 12.6(d)-(e) of the Plan. Aegerion holds an exclusive
worldwide license to research, develop, commercialize, make, have made, use,
import, offer for sale and sell Juxtapid in the United States and Lojuxta in
Europe pursuant to that certain Patent License Agreement, by and between The
Trustees of the University of Pennsylvania (“Penn”) and Aegerion, dated May 19,
2006 (as amended by the First Amendment to Patent License Agreement, effective
as of September 27, 2006, the “Patent License”). Aegerion intends to assume the
Patent License as well as any sub-licenses granted thereunder or in connection
therewith, cure all defaults and pay any outstanding amounts which may be owed.
Aegerion also intends to assume all other outstanding contracts with Penn, cure
all defaults, if any, and pay any amounts owing thereunder. The Debtors
recognize that their agreements with Penn are material to the Debtors and thus,
the Debtors and Penn intend to work cooperatively to determine any royalties,
sublicense fees or other amounts (if any) which may be due to Penn as a Cure
Amount under any of the above agreements in order to successfully assume such
agreements for the Debtors’ go-forward business. (b) Claims Based on Rejection
of Executory Contracts or Unexpired Leases. Except as otherwise explicitly set
forth in the Plan, all Claims arising from the rejection of executory contracts
or unexpired leases, if evidenced by a timely filed proof of claim, will be
treated as Other General Unsecured Claims. Upon receipt of the Plan Distribution
provided in Section 5.7 of the Plan, all such Claims shall be discharged as of
the Effective Date, and shall not be enforceable against the Debtors, the
Estates, the Reorganized Debtors or their respective properties or interests in
property. In the event that the rejection of an executory contract or unexpired
lease by any of the Debtors pursuant to the Plan results in damages to the other
party or parties to such contract or lease, a Claim for such damages, if not
evidenced by a timely filed proof of claim, shall be forever barred and shall
not be enforceable against the Debtors or the Reorganized Debtors, or their
respective properties or interests in property as agents, successors or assigns,
unless a proof of claim is filed with the Bankruptcy Court and served upon
counsel for the Debtors and the Reorganized Debtors on or before the date that
is 58

GRAPHIC [g128141kgi068.gif]

 



thirty (30) days after the effective date of such rejection (which may be the
Effective Date, the date on which the Debtors reject the applicable contract or
lease as provided in Section 10.3(c) below, or pursuant to an order of the
Bankruptcy Court). (c) Cure of Defaults for Assumed Executory Contracts and
Unexpired Leases. Except to the extent that less favorable treatment has been
agreed to by the non-Debtor party or parties to each such executory contract or
unexpired lease to be assumed pursuant to the Plan, any monetary defaults
arising under such executory contract or unexpired lease shall be satisfied,
pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the
appropriate amount (the “Cure Amount”) in full in Cash on the later of thirty
(30) days after: (i) the Effective Date; or (ii) the date on which any Cure
Dispute relating to such Cure Amount has been resolved (either consensually or
through judicial decision). No later than ten (10) calendar days prior to the
commencement of the Confirmation Hearing, the Debtors, in consultation with the
Plan Investor, shall file a schedule (the “Cure Schedule”) setting forth the
Cure Amount, if any, for each executory contract and unexpired lease to be
assumed pursuant to Section 10.1 of the Plan, and serve such Cure Schedule on
each applicable counterparty. Any party that fails to object to the applicable
Cure Amount listed on the Cure Schedule within ten (10) calendar days of the
filing thereof shall be forever barred, estopped and enjoined from disputing the
Cure Amount set forth on the Cure Schedule (including a Cure Amount of $0.00)
and/or from asserting any Claim against the applicable Debtor or Reorganized
Debtor arising under section 365(b)(1) of the Bankruptcy Code except as set
forth on the Cure Schedule. In the event of a dispute (each, a “Cure Dispute”)
regarding: (i) the Cure Amount; (ii) the ability of the applicable Reorganized
Debtor to provide “adequate assurance of future performance” (within the meaning
of section 365 of the Bankruptcy Code) under the contract or lease to be
assumed; or (iii) any other matter pertaining to the proposed assumption, the
cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made
following the entry of a Final Order resolving such Cure Dispute and approving
the assumption. To the extent a Cure Dispute relates solely to the Cure Amount,
the applicable Debtor may assume and/or assume and assign the applicable
contract or lease prior to the resolution of the Cure Dispute provided that such
Debtor reserves Cash in an amount sufficient to pay the full amount asserted as
the required cure payment by the non-Debtor party to such contract or lease (or
such smaller amount as may be fixed or estimated by the Bankruptcy Court). To
the extent the Cure Dispute is resolved or determined against the applicable
Debtor or Reorganized Debtor, as applicable, such Debtor or Reorganized Debtor,
as applicable, may reject the applicable executory contract or unexpired lease
after such determination, and the counterparty may thereafter file a proof of
claim in the manner set forth in Section 10.2 of the Plan. (d) Effect of
Confirmation Order on Assumption, Assumption and Assignment, and Rejection.
Subject to the occurrence of the Effective Date, entry of the Confirmation Order
by the Bankruptcy Court shall constitute entry of an order by the Bankruptcy
Court pursuant to sections 365(a) and 1123(b) of the Bankruptcy Code approving
the assumptions, assumptions 59

GRAPHIC [g128141kgi069.gif]

 



and assignments and rejections described in this Article X and determining that:
(a) with respect to such rejections, such rejected executory contracts and
unexpired leases are burdensome and that the rejection therein is in the best
interests of the Estates; (b) with respect to such assumptions, to the extent
necessary, that the applicable Reorganized Debtor has (i) cured, or provided
adequate assurance that the applicable Reorganized Debtor will promptly cure,
any default in accordance with section 365(b)(1)(A) of the Bankruptcy Code, (ii)
compensated or provided adequate assurance that it or its affiliate will
promptly compensate the counterparty for any actual pecuniary loss to such party
resulting from such default, and (iii) provided adequate assurance of future
performance under such executory contract or unexpired lease; and (c) with
respect to any assignment, to the extent necessary, that the applicable
Reorganized Debtor or the proposed assignee has (i) cured, or provided adequate
assurance that it or its affiliate will promptly cure, any default in accordance
with section 365(b)(1)(A) of the Bankruptcy Code, (ii) compensated or provided
adequate assurance that the applicable Reorganized Debtor or the proposed
assignee will promptly compensate the counterparty for any actual pecuniary loss
to such party resulting from such default, and (iii) that “adequate assurance of
future performance” (within the meaning of section 365 of the Bankruptcy Code)
by the assignee has been demonstrated and no further adequate assurance is
required. Assumption of any executory contract or unexpired lease and
satisfaction of the Cure Amounts shall result in the full discharge, release and
satisfaction of any claims or defaults, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership
interest composition or other bankruptcy-related defaults, arising under any
assumed executory contract or unexpired lease at any time before the date such
executory contract or unexpired lease is assumed. Each executory contract and
unexpired lease assumed pursuant to this Article X shall revest in and be fully
enforceable by the applicable Debtor in accordance with its terms, except as
modified by the provisions of the Plan, or any order of the Bankruptcy Court
authorizing and providing for its assumption, or applicable federal law. To the
maximum extent permitted by law, to the extent any provision in any executory
contract or unexpired lease assumed pursuant to the Plan restricts or prevents,
or purports to restrict or prevent, or is breached or deemed breached by, the
assumption of such executory contract or unexpired lease (including any “change
of control” provision), then such provision shall be deemed modified such that
the transactions contemplated by the Plan shall not entitle the non-Debtor party
thereto to terminate such executory contract or unexpired lease or to exercise
any other default-related rights with respect thereto. Any party that fails to
timely file a Cure Dispute on the basis that consent to assume or assume and
assign the applicable executory contract is a condition to such assumption or
assumption and assignment, shall be deemed to have consented to the assumption
or assumption and assignment, as applicable, of such contract. (e)
Modifications, Amendments, Supplements, Restatements, or Other Agreements.
Unless otherwise provided in the Plan, each assumed or assumed and assigned
executory contract and unexpired lease shall include all modifications,
amendments, supplements, restatements or other agreements that in any manner
affect such executory contract or unexpired lease, and all executory contracts
and unexpired leases related thereto, if any, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal and
any other interests, unless any of the foregoing agreements has been previously
rejected or is rejected under the Plan or otherwise. 60

GRAPHIC [g128141kgi070.gif]

 



Modifications, amendments, supplements and restatements to prepetition executory
contracts and unexpired leases that have been executed by the Debtors during the
Chapter 11 Cases shall not be deemed to alter the prepetition nature of the
executory contract or unexpired lease, or the validity, priority or amount of
any Claims that may arise in connection therewith. (f) Compensation and Benefit
Programs. Subject to the paragraph immediately following this paragraph, and
except as otherwise expressly provided in the Plan, the Plan Funding Agreement,
in a prior order of the Bankruptcy Court or to the extent subject to a motion
pending before the Bankruptcy Court as of the Effective Date, all employment and
severance policies, and all compensation and benefit plans, policies, and
programs of the Debtors applicable to their respective employees, retirees and
non-employee directors including all savings plans, unfunded retirement plans,
healthcare plans, disability plans, severance benefit plans, incentive plans,
and life, accidental death and dismemberment insurance plans, and paid time off
policies, in each case, as existing on the Petition Date, are treated as
executory contracts under the Plan and, on the Effective Date, will be assumed
pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code
except for Persons not employees of the Debtors as of the Petition Date. Each of
the Debtors may, prior to the Effective Date and subject to the parties’ rights
under the RSA and the Plan Funding Agreement, enter into employment agreements
with employees that become effective on or prior to the Effective Date and
survive consummation of the Plan. Any such agreements (or a summary of the
material terms thereof) shall be in form and substance Acceptable to the Plan
Investor and be included in the Plan Supplement or otherwise filed with the
Bankruptcy Court on or before the date of the Confirmation Hearing. On the
Effective Date, the Debtors or the Reorganized Debtors, as applicable, shall pay
any amounts outstanding under the Debtors’ key executive incentive program and
key employee retention plan authorized to be paid as of that date pursuant to an
order of the Bankruptcy Court. For the avoidance of doubt, and notwithstanding
anything in the Plan to the contrary, any payments of amounts outstanding under
the Debtors’ key executive incentive program and key employee retention plan
authorized to be paid as of the Effective Date pursuant to an order to the
Bankruptcy Court or otherwise, including, without limitation, any and all
amounts that are outstanding or will become outstanding as a result of any
“change of control” or similar transaction shall be paid from Plan Cash. 6.9.
Binding Effect. Except as otherwise provided in section 1141(d)(3) of the
Bankruptcy Code and subject to the occurrence of the Effective Date, on and
after the Confirmation Date, the provisions of the Plan shall bind any holder of
a Claim against, or Interest in, the Debtors and inure to the benefit of and be
binding on such holder’s respective successors and assigns, whether or not the
Claim or Interest of such holder is impaired under the Plan and whether or not
such holder has accepted the Plan. 6.10. Discharge of Claims Against and
Interests in the Debtors. 61

GRAPHIC [g128141kgi071.gif]

 



Upon the Effective Date and in consideration of the Plan Distributions, if any,
except as otherwise provided in the Plan or in the Confirmation Order, each
Person that is a holder (as well as any trustees and agents for or on behalf of
such Person) of a Claim or Interest shall be deemed to have forever waived,
released, and discharged the Debtors, to the fullest extent permitted by section
1141 of the Bankruptcy Code, of and from any and all Claims, Interests, rights
and liabilities that arose prior to the Effective Date. Except as otherwise
provided in the Plan, upon the Effective Date, all such holders of Claims and
Interests shall be forever precluded and enjoined, pursuant to sections 105, 524
and 1141 of the Bankruptcy Code, from prosecuting or asserting any such
discharged Claim against or terminated Interest in any Debtor, any Reorganized
Debtor. For the avoidance of doubt, ancillary security enforcement, insolvency
processes and/or other proceedings may be deployed in any relevant jurisdictions
to implement the transactions set out in the Plan, including the Plan’s
discharge provisions, in order to ensure that they are fully effective. 6.11.
Term of Pre-Confirmation Injunctions or Stays. Unless otherwise provided in the
Plan, all injunctions or stays provided in the Chapter 11 Cases arising prior to
the Confirmation Date in accordance with sections 105 or 362 of the Bankruptcy
Code, or otherwise, and in existence on the Confirmation Date, shall remain in
full force and effect until the Effective Date. 62

GRAPHIC [g128141kgi072.gif]

 



6.12. Injunction Against Interference with the Plan. Upon the entry of the
Confirmation Order, all holders of Claims and Interests and other Persons, along
with their respective present or former affiliates, employees, agents, officers,
directors, or principals, shall be enjoined from taking any actions, whether in
the United States or elsewhere, to interfere with the implementation or
consummation of the Plan. Moreover, solely to the extent provided under
applicable law, the property dealt with by the Plan is transferred to, or vests
in (or both, as applicable) the Reorganized Debtors free and clear of all Claims
and Interests pursuant to section 1141(c) of the Bankruptcy Code. As such, to
the fullest extent permissible under applicable law, no Person holding a Claim
or Interest may receive any payment from, or seek recourse against, any assets
that are to be distributed under the Plan other than assets required to be
distributed to that Person under the Plan. As of the Confirmation Date, subject
to the occurrence of the Effective Date, to the fullest extent permissible under
applicable law, all Persons are precluded and barred from asserting against any
property to be distributed under the Plan any Claims, rights, Causes of Action,
liabilities, Interests, or other action or remedy based on any act, omission,
transaction, or other activity that occurred before the Confirmation Date except
as expressly provided in the Plan or the Confirmation Order. Each of the
Reorganized Debtors, as applicable, is expressly authorized hereby to seek to
enforce such injunction. Injunction.27 6.13. Except as otherwise provided in the
Plan, including Section 12.8, or the Confirmation Order, as of the Confirmation
Date, but subject to the occurrence of the Effective Date, all Persons who have
held, hold or may hold Claims against or Interests in the Debtors or the Estates
are, with respect to any such Claims or Interests, permanently enjoined after
the Confirmation Date from: (i) commencing, conducting or continuing in any
manner, directly or indirectly, any suit, action or other proceeding of any kind
(including any proceeding in a judicial, arbitral, administrative or other
forum) against the Released Parties, the Reorganized Debtors, the Estates or any
of their property, wherever located, or any direct or indirect transferee of any
property, wherever located, of, or direct or indirect successor in interest to,
any of the foregoing Persons or any property, wherever located, of any such
transferee or successor, on account of or in connection with or with respect to
any released, settled, compromised, or exculpated Claims, Interests or Causes of
Action arising against the Debtors and/or their Estates; (ii) enforcing,
levying, attaching (including any pre-judgment attachment), collecting or
otherwise recovering by any manner or means, whether directly or indirectly, any
judgment, award, decree or order against the Released Parties, the Reorganized
Debtors, Estates or any of their property, wherever located, or any direct or
indirect transferee of any property, wherever located, of, or direct or indirect
successor in interest to, any of the foregoing Persons, or any property,
wherever located, of any such transferee or successor, on account of or in
connection with or with respect to any released, settled, compromised, or
exculpated Claims, Interests or 27 The SEC is continuing to review the terms of
the Plan and reserves all rights with respect to the terms thereof, including
Sections 12.5 and 12.8 of the Plan. 63

GRAPHIC [g128141kgi073.gif]

 



Causes of Action arising against the Debtors and/or their Estates; (iii)
creating, perfecting or otherwise enforcing in any manner, directly or
indirectly, any encumbrance of any kind against the Released Parties, the
Reorganized Debtors, or the Estates or any of their property, wherever located,
or any direct or indirect transferee of any property, wherever located, of, or
successor in interest to, any of the foregoing Persons, on account of or in
connection with or with respect to any released, settled, compromised, or
exculpated Claims, Interests or Causes of Action arising against the Debtors
and/or their Estates; (iv) acting or proceeding in any manner, in any place
whatsoever, that does not conform to or comply with the provisions of the Plan
to the full extent permitted by applicable law; and (v) commencing or
continuing, in any manner or in any place, any action that does not comply with
or is inconsistent with the provisions of the Plan; provided, however, that
nothing contained in the Plan shall preclude such Persons from exercising their
rights, or obtaining benefits, pursuant to and consistent with the terms of the
Plan. For the avoidance of doubt, ancillary security enforcement, insolvency
processes and/or other proceedings may be deployed in any relevant jurisdictions
to implement the transactions set out in the Plan, including the injunctions set
forth in this Section 12.5, in order to ensure that they are fully effective.
Each of the Reorganized Debtors, as applicable, is expressly authorized hereby
to seek to enforce such injunction. 6.14. Releases. (a) Releases by the Debtors.
Except as otherwise provided in the Plan or the Confirmation Order, as of the
Effective Date, the Debtors, as, debtors in possession, and any person seeking
to exercise the rights of the Debtors’ Estates, including without limitation,
any successor to the Debtors or any representative of the Debtors’ Estates
appointed or selected pursuant to sections 1103, 1104 or 1123(b)(3) of the
Bankruptcy Code or under chapter 7 of the Bankruptcy Code, shall be deemed to
forever release, waive and discharge all claims (as such term “claim” is defined
in section 101(5) of the Bankruptcy Code), obligations, suits, judgments,
damages, demands, debts, rights, causes of action (including, but not limited
to, the Causes of Action) and liabilities (other than the rights of the Debtors
to enforce the Plan and the contracts, instruments, releases and other
agreements or documents delivered thereunder) against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act, omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the purchase,
sale or rescission of the purchase or sale of any security of the Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the parties released pursuant to this
Section 12.6, the Chapter 11 Cases, the RSA, the DIP Financing Agreement, the
Plan Funding Agreement, or the Plan or the Disclosure Statement, and that could
have been asserted by or on behalf of the Debtors or their Estates, whether
directly, indirectly, derivatively or in any representative or any other
capacity; provided, however, that in no event shall anything in this Section
12.06(a) be construed as a release of any Person’s gross negligence, fraud, or
willful misconduct, each as determined by a Final Order, for matters with
respect to the Debtors and/or their affiliates. Entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule
9019, of the releases in the Plan, which includes by reference each of the
related provisions and definitions 64

GRAPHIC [g128141kgi074.gif]

 



contained in the Plan, and further, shall constitute the Bankruptcy Court’s
finding that the releases in the Plan are: (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims released by the releases in the Plan;
(3) in the best interests of the Debtors and all holders of Claims and
Interests; (4) fair, equitable and reasonable; (5) given and made after
reasonable investigation by the Debtors and after notice and opportunity for
hearing; and (6) a bar to any of the Debtors asserting any claim released by the
releases in the Plan against any of the Released Parties. (b) Third Party
Releases. Except as otherwise provided in the Plan, the Plan Funding Agreement
or the Confirmation Order, on the Effective Date each Releasing Party, in
consideration for the obligations of the Debtors under the Plan, the
distributions under the Plan and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, will
be deemed to have consented to the Plan and the restructuring embodied in the
Plan for all purposes and deemed to forever release, waive and discharge all
claims (as such term is defined in section 101(5) of the Bankruptcy Code),
including but not limited to any claim sounding in law or equity or asserting a
tort, breach of any duty or contract, violations of the common law, any federal
or state statute, any federal or state securities laws or otherwise, demands,
debts, rights, causes of action (including without limitation, the Causes of
Action) or liabilities (other than the right to enforce the obligations of any
party under the Plan and the contracts, instruments, releases, agreements and
documents delivered under or in connection with the Plan), including, without
limitation, any claims for any such loss such holder may suffer, have suffered
or be alleged to suffer as a result of the Debtors commencing the Chapter 11
Cases or as a result of the Plan being consummated, against any Released Party,
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise that are based in whole or in part on any act or omission,
transaction, event or other occurrence taking place on or prior to the Effective
Date in any way relating to the Debtors, the Reorganized Debtors, the Chapter 11
Cases, the Plan or the Disclosure Statement; provided, however, that in no event
shall anything in this Section 12.06(b) be construed as a release of any
Person’s gross negligence, fraud, or willful misconduct, each as determined by a
Final Order, for matters with respect to the Debtors and/or their affiliates.
Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the releases of holders of Claims
and Interests, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the releases in the Plan are: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims in the Plan; (3) in the best interests
of the Debtors and all holders of Claims and Interests; (4) fair, equitable and
reasonable; (5) given and made after notice and opportunity for hearing; and (6)
a bar to any holder of a Claim or Interest asserting any Claim released by the
releases in the Plan against any of the Released Parties. (c) Notwithstanding
anything to the contrary contained in the Plan: (i) except to the extent
permissible under applicable law, as such law may be extended or interpreted
subsequent to the Effective Date, the releases provided for in this Section
12.06 of the Plan shall not release any non-Debtor entity from any liability
arising under (a) the 65

GRAPHIC [g128141kgi075.gif]

 



Internal Revenue Code or any state, city or municipal tax code, (b) any criminal
laws of the United States or any state, city or municipality, or (c) any
environmental laws of the United States or any state, city or municipal tax
code; and (ii) the releases set forth in this Section 12.06 shall not release
any (a) claims, right, or Causes of Action for money borrowed from or owed to
the Debtors by any of their directors, officers or former employees, as set
forth in the Debtors’ books and records, (b) any claims against any Person to
the extent such Person asserts a crossclaim, counterclaim and/or claim for
setoff which seeks affirmative relief against a Debtor or any of its officers,
directors, or representatives, (c) claims against any Person arising from or
relating to such Person’s gross negligence, fraud, or willful misconduct, each
as determined by a Final Order of the Bankruptcy Court, and (d) any Unimpaired
Claims unless and until holders of Unimpaired Claims have received payment on
account of such Claims that render such claims Unimpaired in accordance with the
Plan. (d) Notwithstanding any language to the contrary contained in this
Disclosure Statement, Plan, and/or the Confirmation Order, no provision of the
Plan or the Confirmation Order shall (i) preclude the SEC from enforcing its
police or regulatory powers; or (ii) enjoin, limit, impair, or delay the SEC
from commencing or continuing any claims, causes of action, proceedings or
investigations against any non-Debtor person or non-Debtor entity in any forum.
(e) As to any Governmental Unit (as defined in section 101(27) of the Bankruptcy
Code), nothing in the Plan, Plan Documents, or Confirmation Order shall limit or
expand the scope of discharge, release or injunction to which the Debtors or
Reorganized Debtors are entitled under the Bankruptcy Code, if any. The
discharge, release, and injunction provisions contained in the Plan, Plan
Documents, or Confirmation Order are not intended and shall not be construed to
bar any Governmental Unit from, subsequent to the Confirmation Order, pursuing
any police or regulatory action. Accordingly, notwithstanding anything contained
in the Plan, Plan Documents, or Confirmation Order to the contrary, nothing in
the Plan or Confirmation Order shall discharge, release, impair or otherwise
preclude: (1) any liability to any Governmental Unit that is not a “claim”
within the meaning of section 101(5) of the Bankruptcy Code; (2) any Claim of
any Governmental Unit arising on or after the Confirmation Date; (3) any valid
right of setoff or recoupment of any Governmental Unit against any of the
Debtors; or (4) any liability of the Debtors or Reorganized Debtors under police
or regulatory statutes or regulations to any Governmental Unit as the owner,
lessor, lessee or operator of property that such entity owns, operates or leases
after the Confirmation Date. Nor shall anything in the Plan, Plan Documents, or
Confirmation Order: (i) enjoin or otherwise bar any Governmental Unit from
asserting or enforcing, outside the Bankruptcy Court, any liability described in
the preceding sentence; or (ii) divest any court, commission, or tribunal of
jurisdiction to determine whether any liabilities asserted by any Governmental
Unit are discharged or otherwise barred by the Plan, Plan Documents,
Confirmation Order, or the Bankruptcy Code. Moreover, nothing in the Plan, Plan
Documents, or Confirmation Order shall release or exculpate any non-debtor,
including any Released Parties and/or exculpated parties, from any liability to
any Governmental Unit, including but not limited to any liabilities arising
under the Internal Revenue Code, the environmental laws, or the criminal laws
against the 66

GRAPHIC [g128141kgi076.gif]

 



Released Parties and/or exculpated parties, nor shall anything in the Plan, Plan
Documents, or Confirmation Order enjoin any Governmental Unit from bringing any
claim, suit, action or other proceeding against any non-Debtor for any liability
whatsoever; provided, however, that the foregoing sentence shall not limit the
scope of discharge granted to the Debtors under sections 524 and 1141 of the
Bankruptcy Code. Nothing contained in the Plan, Plan Documents, or Confirmation
Order shall be deemed to determine the tax liability of any person or entity,
including but not limited to the Debtors and the Reorganized Debtors, nor shall
the Plan, Plan Documents, or Confirmation Order be deemed to have determined the
federal and/or state tax treatment of any item, distribution, or entity,
including the federal and/or state tax consequences of the Plan and/or Plan
Documents, nor shall anything in the Plan, Plan Documents, or Confirmation Order
be deemed to have conferred jurisdiction upon the Bankruptcy Court to make
determinations as to federal and/or state tax liability and federal and/or state
tax treatment except as provided under 11 U.S.C. § 505. Article X of the Plan
regarding Executory Contracts and Unexpired Leases, and Section 7.8 of the Plan
regarding Cancellation of Existing Securities and Agreements, shall not apply to
the Government Settlement Agreements. The Government Settlement Agreements shall
be unimpaired by the Plan, Plan Documents, and Confirmation Order, and shall
remain obligations of the Debtors and/or the Reorganized Debtors, and all
rights, obligations, and duties under the Government Settlement Agreements shall
be preserved as if the Debtors’ bankruptcy cases were never filed. All
Governmental Units reserve all rights with respect to the Government Settlement
Agreements, and nothing contained in the Plan, Plan Documents, or Confirmation
Order shall discharge, release, impair, or otherwise preclude any liability to
any Governmental Unit arising from or relating to the Government Settlement
Agreements. Any amounts owed to Governmental Units under the Government
Settlement Agreements shall be paid in full when due in the ordinary course and
nothing in the Plan, Plan Documents, or Confirmation Order shall be interpreted
to set cure amounts, authorize the assignment or rejection of any Government
Settlement Agreement, or require any Governmental Unit to approve of and consent
to the assignment of any Government Settlement Agreement. The Debtors and
Reorganized Debtors expressly agree that any provisions regarding default in the
Government Settlement Agreements shall continue to apply as set forth in those
agreements, irrespective of any provisions of the Plan, Plan Documents, and
Confirmation Order. For the avoidance of doubt, nothing contained in the Plan,
Plan Documents, or Confirmation Order shall divest any court, commission, or
tribunal of jurisdiction over any matters related to the Government Settlement
Agreements, or confer on the Bankruptcy Court jurisdiction over any matter
related to the Government Settlement Agreements. Notwithstanding anything to the
contrary in this paragraph, the provisions of this paragraph are subject to the
provisions of Section 5.5 of the Plan regarding acceleration or increase of the
monetary obligations under the Government Settlement Agreements. The
governmental units that are parties to the Government Settlement Agreements have
not at this time sought to accelerate or increase payments under those
agreements as a result of the filing of these Chapter 11 Cases or the
consummation of the transactions contemplated by the Plan and the Plan
Documents. The Debtors and certain of the governmental units that are parties to
the Government Settlement Agreements are in 67

GRAPHIC [g128141kgi077.gif]

 



discussions regarding the intentions of those parties regarding acceleration of
the Debtors’ payment obligations under the Government Settlement Agreements. The
Debtors and these parties to the Government Settlement Agreements anticipate
reaching resolution on this issue before the Plan is confirmed. 6.15.
Exculpation and Limitation of Liability. To the extent permissible under section
1125(e) of the Bankruptcy Code, on the Effective Date, for good and valuable
consideration, to the maximum extent permissible under applicable law, including
the New York Rules of Professional Conduct, none of the Released Parties shall
have or incur any liability to any holder of any Claim or Interest or any other
Person for any act or omission in connection with, or arising out of the
negotiation, implementation and execution of the Plan, the Chapter 11 Cases, the
RSA, the Plan Funding Agreement, the Disclosure Statement, the DIP Financing
Agreement, the solicitation of votes for and the pursuit of confirmation of the
Plan, the consummation of the Plan, or the administration of the Plan or the
property to be distributed under the Plan, including all documents ancillary
thereto, all decisions, actions, inactions and alleged negligence or misconduct
relating thereto and all activities leading to the promulgation and confirmation
of the Plan except for gross negligence or willful misconduct, each as
determined by a Final Order of the Bankruptcy Court. For purposes of the
foregoing, it is expressly understood that any act or omission effected with the
approval of the Bankruptcy Court conclusively will be deemed not to constitute
gross negligence, or willful misconduct unless the approval of the Bankruptcy
Court was obtained by fraud or misrepresentation, and in all respects, the
applicable Persons shall be entitled to rely on the written advice of counsel
with respect to their duties and responsibilities under, or in connection with,
the Chapter 11 Cases, the Plan, and the administration thereof. Notwithstanding
anything to the contrary herein, nothing in the Plan shall limit the liability
of attorneys to their respective clients pursuant to Rule 1.8(h) of the New York
Rules of Professional Conduct. 6.16. Injunction Related to Releases and
Exculpation. The Confirmation Order shall permanently enjoin the commencement or
prosecution by any Person, whether directly, derivatively or otherwise, of any
claims, obligations, suits, judgments, damages, demands, debts, rights, Causes
of Action or liabilities released pursuant to the Plan, including the claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of Action
or liabilities released in or encompassed by Sections 12.6 and 12.7 of the Plan.
Each of the Reorganized Debtors, as applicable, is expressly authorized hereby
to seek to enforce such injunction. 6.17. Retention of Causes of
Action/Reservation of Rights. Subject to Sections 12.6, 12.7 and 12.8 of the
Plan and except as expressly set forth in the Plan, nothing contained in the
Plan or the Confirmation Order shall be deemed to be a waiver or relinquishment
of any rights, claims or Causes of Action, rights of setoff, or other legal or
equitable defenses that the Debtors had immediately prior to the Effective Date
on behalf of the Estates or of themselves in accordance with any provision of
the Bankruptcy Code or any applicable non-bankruptcy law. Subject to Sections
12.6, 12.7 and 12.8 of the Plan and except as 68

GRAPHIC [g128141kgi078.gif]

 



expressly set forth in the Plan, the Reorganized Debtors shall have, retain,
reserve, and be entitled to assert all such claims, Causes of Action, rights of
setoff, or other legal or equitable defenses as fully as if the Chapter 11 Cases
had not been commenced, and all of the Debtors’ legal and/or equitable rights
respecting any Claim left unimpaired, as set forth in Articles IV and V of the
Plan, may be asserted after the Confirmation Date to the same extent as if the
Chapter 11 Cases had not been commenced. 6.18. Indemnification Obligations.
Notwithstanding anything to the contrary contained in the Plan, including
Section 10.1 of the Plan, subject to the occurrence of the Effective Date, the
existing obligations of the Debtors to indemnify, defend, reimburse, exculpate,
advance fees and expenses to, or limit the liability of directors, officers or
employees as of the Petition Date who were directors, officers or employees of
any of the Debtors or any of the Debtors’ non-Debtor subsidiaries, solely in
their capacity as such, at any time after the Petition Date (whether or not also
an officer, director or employee of Novelion), against any Causes of Action,
remain unaffected thereby after the Effective Date and are not discharged. On
and after the Effective Date, none of the Reorganized Debtors shall terminate or
otherwise reduce the coverage under any directors’ and officers’ insurance
policies in effect on the Petition Date, and all directors and officers of the
Debtors, regardless of whether such person was a director or officer of the
Debtors as of the Petition Date shall be entitled to the full benefits of any
such policy (to the extent such director or officer is entitled to any benefits
thereunder) for the full term of such policy, but solely to the extent, and as
provided in, each such policy regardless of whether such directors and/or
officers remain in such positions after the Effective Date. For the avoidance of
doubt, all obligations of the Debtors to indemnify, defend, reimburse,
exculpate, advance fees and expenses to, or limit the liability of former
directors, officers or employees who were not directors, officers or employees
of any of the Debtors or any of the Debtors’ non-Debtor subsidiaries at any time
after the Petition Date, against any Causes of Action, are classified as Other
General Unsecured Claims and shall be discharged on the Effective Date. ARTICLE
VII. CONFIRMATION OF THE PLAN OF REORGANIZATION 7.1. Confirmation Hearing.
Section 1128(a) of the Bankruptcy Code requires the bankruptcy court, after
appropriate notice, to hold a hearing on confirmation of a chapter 11 plan. The
Bankruptcy Court will hold the Confirmation Hearing with respect to the Plan on
[September 5], 2019 at [ ] [ ].m. (prevailing Eastern time). The hearing may be
adjourned or continued from time to time by the Debtors or the Bankruptcy Court
without further notice except for an announcement of the adjourned or continued
date made at the Confirmation Hearing (or an appropriate filing with the
Bankruptcy Court) or any subsequent adjourned or continued Confirmation Hearing.
Section 1128(b) of the Bankruptcy Code provides that any party in interest may
object to confirmation of a chapter 11 plan of reorganization. Any objection to
confirmation of the Plan must be in writing, must conform to the Bankruptcy
Rules, must set forth the name of 69

GRAPHIC [g128141kgi079.gif]

 



the objector, the nature and amount of Claims or Interests held or asserted by
the objector against the particular Debtor or Debtors, the basis for the
objection and the specific grounds therefor, and must be filed with the Clerk of
the Bankruptcy Court electronically using the Bankruptcy Court’s Case
Management/Electronic Case File (“CM/ECF”) System at
https://ecf.nysb.uscourts.gov (a CM/ECF password will be required),28 and by
mailing a hard copy of such objection to the chambers of the Honorable Martin
Glenn, United States Bankruptcy Judge for the Southern District of New York,
United States Bankruptcy Court, 1 Bowling Green, New York, New York 10004,
together with proof of service, and served upon: (i) Aegerion Pharmaceuticals,
Inc., 245 First Street, Riverview II, 18th Floor, Cambridge, MA 02142 (Attn:
John R. Castellano); (ii) counsel to the Debtors, Willkie Farr & Gallagher LLP,
787 Seventh Avenue, New York, NY 10019 (Attn: Paul V. Shalhoub, Esq. and Andrew
S. Mordkoff, Esq.); (iii) counsel to those certain lenders under the Debtors’
debtor-in-possession financing facility, the Debtors’ prepetition secured bridge
loan credit agreement and the Debtors’ 2% unsecured convertible notes, Latham &
Watkins LLP, 330 North Wabash Avenue, Suite 2800, Chicago, IL 60611 (Attn:
Richard A. Levy, Esq.) and King & Spalding LLP, 444 West Lake Street, Suite
1650, Chicago, IL 60606 (Attn: Matthew L. Warren, Esq.); (iv) proposed counsel
to the Official Committee of Unsecured Creditors appointed in these cases,
Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY
10036 (Attn: Kenneth H. Eckstein, Esq. and Rachael Ringer, Esq.); (v) counsel to
the U.S. Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10014
(Attn: Benjamin J. Higgins, Esq. and Brian S. Masumoto, Esq.); (vi) counsel to
Novelion Therapeutics Inc., Goodwin Procter LLP, The New York Times Building,
620 Eighth Avenue, New York, NY 10018 (Attn: Gregory Fox, Esq. and Jacqueline
Mercier, Esq.); and (vii) counsel to Amryt Pharma Plc, Gibson, Dunn & Crutcher
LLP, 200 Park Avenue, New York, NY 10166 (Attn: Matthew J. Williams, Esq. and
Jason Zachary Goldstein, Esq.). UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY
SERVED AND FILED, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT. Prior to the
Disclosure Statement Hearing, two former officers of the Debtors filed pleadings
with the Bankruptcy Court reserving their rights to object to the Plan at the
Confirmation Hearing and/or raising premature Plan objections. Specifically,
Craig Fraser, the former chief operating officer of Aegerion, filed a
reservation of rights with respect to the Disclosure Statement and Plan [Docket
No. 157], which did not identify how or why the Disclosure Statement failed to
contain adequate information. In addition, Marc Beer, the former chief executive
officer of Aegerion, filed an objection [Docket No. 160] (the “Beer Objection”)
identifying certain alleged infirmities in the Disclosure Statement (most of
which, in the Debtors’ view, are disguised confirmation objections). With
respect to Mr. Beer’s objection that the Disclosure Statement does not include
estimated recoveries for holders of Class 6B Other General Unsecured Claims (see
Beer Objection at ¶ 13), Section 2.2 of the Disclosure Statement now sets forth
that the estimated recoveries for holders of Allowed Other General Unsecured
Claims is approximately 80.7%. 28 A CM/ECF password may be obtained via the
Bankruptcy Court’s CM/ECF website at https://ecf.nysb.uscourts.gov. 70

GRAPHIC [g128141kgi080.gif]

 



The Debtors believe the balance of the Beer Objection (that the Disclosure
Statement lacks adequate information regarding the Debtors’ basis for (i)
separately classifying Ongoing Trade Claims from Other General Unsecured Claims
(see Beer Objection at ¶ 11), (ii) discharging prepetition indemnification
obligations owed to former directors and officers (see Beer Objection at ¶ 12),
and (iii) separately treating Claims held by current and former directors and
officers (see Beer Objection at ¶ 12)) raises potential objections to
confirmation of the Plan that the Debtors believe are more appropriately
addressed by the Bankruptcy Court in connection with confirmation of the Plan.
Plan confirmation issues only give rise to valid disclosure statement objections
if the relevant plan is inherently flawed and clearly facially unconfirmable;
that is, solicitation would be a “clearly fruitless venture.” In re Valrico
Square Ltd. P’ship, 113 B.R. 794, 796 (Bankr. S.D. Fla. 1990); see also In re
266 Washington Assocs., 141 B.R. 275, 288 (Bankr. E.D.N.Y. 1992) (disclosure
statement not approved where plan has patent legal defects and is not
confirmable). This is not the case here, as recognized by Mr. Beer himself. See
Beer Objection at ¶ 3 (noting that the intent of his objection is “not to argue
that this Plan is ‘patently unconfirmable’ or that the DS Approval Motion must
be denied outright”) and at ¶ 11 (“Mr. Beer appreciates that an objection to the
separate classification of Class 6A Ongoing Trade Claims and Class 6B Other
General Unsecured Claims is properly presented at the Confirmation Hearing…”).
Although the Debtors believe the objections raised by Mr. Beer are issues more
appropriately addressed at Plan confirmation, the following contains additional
disclosure regarding the potential Plan confirmation objections raised in the
Beer Objection. First, Mr. Beer suggests that the Debtors impermissibly
classified or unfairly discriminated against Class 6B Other General Unsecured
Claims vis-à-vis Class 6A Ongoing Trade Claims. As an initial matter, courts
have repeatedly stated that “[a] debtor in bankruptcy has considerable
discretion to classify claims and interests in a chapter 11 reorganization
plan.” In re Wabash Valley Power Ass’n, 72 F.3d 1305, 1321 (7th Cir. 1996);
accord Aetna Cas. & Sur. Co. v. Clerk, U.S. Bankr. Ct. (In re Chateaugay Corp.),
89 F.3d 942, 949-50 (2d Cir. 1996). In addition, courts have confirmed plans
that separately classified and treated trade creditors and other general
unsecured creditors where, as is the case here, trade creditors are vital to the
debtors’ ongoing, post-emergence business. See, e.g., In re Nuverra
Environmental Solutions, Inc., 2017 WL 3326453 (D. Del. Aug. 3, 2017) (in
confirming plan that separately classified trade creditors from holders of
unsecured notes, court rejected classification and unfair discrimination
objections on the basis that trade creditors were critical to the success of the
reorganized debtors); In re Journal Register Co., 407 B.R. 520, 532 at n.6
(Bankr. S.D.N.Y. 2009) (noting in dicta that any alleged unfair discrimination
under the plan was reasonable in light of the substantial evidence submitted as
to why trade creditors (whose good will was essential to postconfirmration
success of the debtors’ business) were favored over other unsecured creditors).
Here, the Debtors and their foreign non-Debtor subsidiaries rely on third
parties to carry out critical aspects of their business, including
commercialization, manufacturing, supply chain, clinical development,
distribution, drug safety reporting and compliance, REMS and risk management
programs, compliance, and other key areas. The importance of the Debtors’
ongoing trade creditors, coupled with the limited size of trade claims,
justifies the Debtors’ decision to pay in full in Cash their trade creditors
that will continue to provide goods and services to the Debtors after their
emergence from these Chapter 11 Cases. 71

GRAPHIC [g128141kgi081.gif]

 



Second, Mr. Beer objects to the Debtors’ decision to discharge their prepetition
obligations to indemnify and advance legal costs to former directors and
officers. Given the financial burden imposed by such obligations, coupled with
the alleged improprieties of some of the Debtors’ former directors and officers,
the Debtors elected to reject such commitments going forward. See Plan at §
12.10. Mr. Beer complains that the Debtors did not include in the Disclosure
Statement a basis for discharging the Debtors’ indemnification obligations. The
Debtors believe the proposed discharge is a customary provision in chapter 11
plans and is permitted under section 1141(d)(1)(A) of the Bankruptcy Code (which
provides that except as otherwise provided in the plan or confirmation order,
confirmation of a plan “discharges the debtor from any debt that arose before
the date of such confirmation”). The Debtors’ business judgment in this regard
is only reinforced (and not diminished, as Mr. Beer suggests) by their decision
to assume indemnification obligations with respect to current directors and
officers. See Plan at § 12.10. Unlike their former directors and officers, the
Debtors’ current directors and officers are important members of the Debtors’
ongoing business and have been (and continue to be) instrumental to the success
of the Debtors’ plan negotiation process. The Debtors reserve all rights to
respond to any objections to confirmation of the Plan raised by Mr. Fraser and
Mr. Beer, including on the foregoing grounds and on any other grounds available
under the Bankruptcy Code, applicable case law or otherwise. Mr. Beer disputes
that the Indemnity Agreement (as defined in the Beer Objection) or the Debtors’
obligations under the Debtors’ bylaws can be rejected or that the obligations
thereunder can be discharged. 7.2. Confirmation. At the Confirmation Hearing,
the Bankruptcy Court will determine whether the requirements of section 1129(a)
of the Bankruptcy Code have been satisfied with respect to the Plan. (a)
Confirmation Requirements. Confirmation of a chapter 11 plan under section
1129(a) of the Bankruptcy Code requires, among other things, that: i. the plan
complies with the applicable provisions of the Bankruptcy Code; ii. the
proponent of the plan has complied with the applicable provisions of the
Bankruptcy Code; iii. the plan has been proposed in good faith and not by any
means forbidden by law; iv. any plan payment made or to be made by the proponent
under the plan for services or for costs and expenses in, or in connection with,
the chapter 11 case, or in connection with the plan and incident to the case,
has been approved by, or is subject to the approval of, the Bankruptcy Court as
reasonable; v. the proponent has disclosed the identity and affiliations of any
individual proposed to serve, after confirmation of the plan, as a director,
officer, or voting 72

GRAPHIC [g128141kgi082.gif]

 



trustee of the debtor, an affiliate of the debtor participating in the plan with
the debtor, or a successor to the debtor under the plan. The appointment to, or
continuance in, such office by such individual must be consistent with the
interests of creditors and equity security holders and with public policy and
the proponent must have disclosed the identity of any insider that the
reorganized debtor will employ or retain, and the nature of any compensation for
such insider; vi. with respect to each impaired class of claims or interests,
either each holder of a claim or interest of such class has accepted the plan,
or will receive or retain under the plan, on account of such claim or interest,
property of a value, as of the effective date of the plan, that is not less than
the amount that such holder would receive or retain if the debtor were
liquidated on such date under chapter 7 of the Bankruptcy Code; vii. subject to
the “cramdown” provisions of section 1129(b) of the Bankruptcy Code, each class
of claims or interests has either accepted the plan or is not impaired under the
plan; viii. except to the extent that the holder of a particular claim has
agreed to a different treatment of such claim, the plan provides that allowed
administrative expenses and priority claims will be paid in full on the
effective date (except that holders of priority tax claims may receive deferred
cash payments of a value, as of the effective date of the plan, equal to the
allowed amounts of such claims and that holders of priority tax claims may
receive on account of such claims deferred cash payments, over a period not
exceeding 5 years after the date of assessment of such claims, of a value, as of
the effective date, equal to the allowed amount of such claims); ix. if a class
of claims is impaired, at least one (1) impaired class of claims has accepted
the plan, determined without including any acceptance of the plan by any insider
holding a claim in such class; and x. confirmation of the plan is not likely to
be followed by the liquidation, or the need for further financial
reorganization, of the debtor or any successor to the debtor under the plan,
unless such liquidation or reorganization is proposed in the plan. The Debtors
believe that: i. the Plan satisfies all of the statutory requirements of chapter
11 of the Bankruptcy Code; ii. the Debtors, as the proponents of the Plan, have
complied or will have complied with all of the requirements of chapter 11 of the
Bankruptcy Code; and iii. the Plan has been proposed in good faith. Set forth
below is a summary of certain relevant statutory confirmation requirements. 73

GRAPHIC [g128141kgi083.gif]

 



(i) Acceptance. Claims in Classes 3, 4 and 6B are impaired under the Plan and
are entitled to vote to accept or reject the Plan. Claims in Classes 1, 2, 5 and
6A are unimpaired and, therefore, are conclusively presumed to have voted to
accept the Plan pursuant to section 1126(f) of the Bankruptcy Code. Claims and
Interests in Classes 7 and 8 are impaired and not receiving any property under
the Plan, and thus are deemed to have rejected the Plan. Because certain Classes
are deemed to have rejected the Plan, the Debtors will request confirmation of
the Plan under section 1129(b) of the Bankruptcy Code. The Debtors reserve the
right to alter, amend, modify, revoke or withdraw the Plan, any exhibit, or
schedule thereto or any Plan Document, with the consent of the Required Parties,
in order to satisfy the requirements of section 1129(b) of the Bankruptcy Code,
if necessary. The Debtors believe that the Plan satisfies the “cramdown”
requirements of section 1129(b) of the Bankruptcy Code with respect to Claims
and Interests in Classes 7 and 8 because (a) no holders of a Claim in a senior
Class will receive more than a 100% recovery on account of its Claim, and (b) no
holder of a Claim or Interest in a junior Class with a lower priority will
receive any recovery under the Plan. The Debtors also will seek confirmation of
the Plan over the objection of any individual holders of Claims who are members
of an accepting Class. There can be no assurance, however, that the Bankruptcy
Court will determine that the Plan meets the requirements of section 1129(b) of
the Bankruptcy Code. (ii) Unfair Discrimination and Fair and Equitable Test. To
obtain nonconsensual confirmation of the Plan, it must be demonstrated to the
Bankruptcy Court that the Plan “does not discriminate unfairly” and is “fair and
equitable” with respect to each impaired, non-accepting Class. The Bankruptcy
Code provides a non-exclusive definition of the phrase “fair and equitable” for,
respectively, secured creditors, unsecured creditors and holders of equity
interests. In general, section 1129(b) of the Bankruptcy Code permits
confirmation notwithstanding non-acceptance by an impaired class if that class
and all junior classes are treated in accordance with the “absolute priority”
rule, which requires that the dissenting class be paid in full before a junior
class may receive anything under the plan. A chapter 11 plan does not
“discriminate unfairly” with respect to a non-accepting class if the value of
the cash and/or securities to be distributed to the non-accepting class is equal
to, or otherwise fair when compared to, the value of the distributions to other
classes whose legal rights are the same as those of the non-accepting class. The
Debtors believe the Plan will not discriminate unfairly against any
non-accepting Class. (iii) Feasibility; Financial Projections. The Bankruptcy
Code permits a plan to be confirmed only if confirmation is not likely to be
followed by liquidation or the need for further financial reorganization of the
Debtors or any successor to the Debtors, unless such liquidation or
reorganization is proposed in the Plan. For purposes of determining whether the
Plan meets this requirement, the Debtors have analyzed the ability of the Plan
Investor and the Reorganized Debtors to meet their obligations under the Plan
and retain sufficient liquidity and capital resources to conduct their business.
Under the 74

GRAPHIC [g128141kgi084.gif]

 



terms of the Plan, the Allowed Claims potentially being paid in whole or in part
in Cash are the DIP Claims, Allowed Administrative Expense Claims, Allowed Fee
Claims, Allowed Priority Tax Claims, U.S. Trustee Fees, Allowed Priority Non-Tax
Claims, Allowed Other Secured Claims, and Allowed Ongoing Trade Claims. The
Debtors expect sufficient liquidity from Cash on hand, the Rights Offering and
post-Effective Date operations to fund these Cash payments as and when they
become due. In connection with developing the Plan, the Debtors have prepared
detailed financial projections (the “Financial Projections”), attached as
Exhibit 3 hereto, which detail, among other things, the financial feasibility of
the Plan. The Financial Projections indicate, on a pro forma basis, that the
projected level of Cash flow is sufficient to satisfy all of the Reorganized
Debtors’ future debt and debt related interest cost, research and development,
capital expenditure and other obligations during this period. Accordingly, the
Debtors believe that confirmation of the Plan is not likely to be followed by
the liquidation or further reorganization of the Reorganized Debtors. THE
FINANCIAL PROJECTIONS, INCLUDING THE UNDERLYING ASSUMPTIONS, SHOULD BE CAREFULLY
REVIEWED IN EVALUATING THE PLAN. WHILE MANAGEMENT BELIEVES THE ASSUMPTIONS
UNDERLYING THE FINANCIAL PROJECTIONS, WHEN CONSIDERED ON AN OVERALL BASIS, WERE
REASONABLE WHEN PREPARED IN LIGHT OF CURRENT CIRCUMSTANCES AND EXPECTATIONS, NO
ASSURANCE CAN BE GIVEN THAT THE FINANCIAL PROJECTIONS WILL BE REALIZED. THE
DEBTORS MAKE NO REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF THE FINANCIAL
PROJECTIONS. THE PROJECTIONS ARE SUBJECT TO A NUMBER OF RISKS, UNCERTAINTIES AND
ASSUMPTIONS, INCLUDING THOSE DESCRIBED BELOW UNDER ARTICLE XI. IN LIGHT OF THESE
RISKS AND UNCERTAINTIES, ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THOSE
ANTICIPATED IN THE FINANCIAL PROJECTIONS. The Debtors prepared the Financial
Projections based upon certain assumptions that they believe to be reasonable
under the circumstances. The Financial Projections have not been examined or
compiled by independent accountants. Moreover, such information is not prepared
in accordance with accounting principles generally accepted in the United States
(“GAAP”). The Debtors make no representation as to the accuracy of the Financial
Projections or their ability to achieve the projected results. Many of the
assumptions on which the Financial Projections are based are inherently subject
to significant economic and competitive uncertainties and contingencies beyond
the control of the Debtors and their management. Inevitably, some assumptions
will not materialize and unanticipated events and circumstances may affect the
actual financial results. Therefore, the actual results achieved may vary from
the projected results and the variations may be material. All holders of Claims
that are entitled to vote to accept or reject the Plan are urged to examine
carefully all of the assumptions on which the Financial Projections are based in
connection with their evaluation of the Plan. (b)Best Interests Test. The “best
interests” test requires that the Bankruptcy Court find either: 75

GRAPHIC [g128141kgi085.gif]

 



that all members of each impaired class have accepted the plan; or • • that each
holder of an allowed claim or interest in each impaired class of claims or
interests will receive or retain under the plan on account of such claim or
interest, property of a value, as of the effective date of the plan, that is not
less than the amount such holder would receive or retain if the debtor were
liquidated under chapter 7 of the Bankruptcy Code on such date. To determine
what the holders of Claims and Interests in each impaired Class would receive if
the Debtors were liquidated under chapter 7 on the Effective Date, the
Bankruptcy Court must determine the dollar amount that would have been generated
from the liquidation of the Debtors’ assets and properties in a liquidation
under chapter 7 of the Bankruptcy Code. The Cash that would be available for
satisfaction of Claims and Interests would consist of the proceeds from the
disposition of the assets and properties of the Debtors, augmented by the Cash
held by the Debtors. Such Cash amount would be: (i) first, reduced by the amount
of the Allowed DIP Claims and the secured portion of the Allowed Other Secured
Claims, Allowed Bridge Loan Claims, and Allowed Novelion Intercompany Loan
Claims; (ii) second, reduced by the costs and expenses of liquidation under
chapter 7 (including the fees payable to a chapter 7 trustee and the fees
payable to professionals that such trustee might engage) and such additional
administrative claims that might result from the termination of the Debtors’
business; and (iii) third, reduced by the amount of the Allowed Administrative
Expense Claims, U.S. Trustee Fees, Allowed Priority Tax Claims, and Allowed
Priority Non-Tax Claims. Any remaining net Cash would be allocated to creditors
and stakeholders in strict order of priority pursuant to section 726 of the
Bankruptcy Code. Additional claims would arise by reason of the breach or
rejection of obligations under unexpired leases and executory contracts. To
determine if the Plan is in the best interests of each impaired Class, the
present value of the distributions from the proceeds of a liquidation of the
Debtors’ assets and properties, after subtracting the amounts discussed above,
must be compared with the value of the property offered to each such Class of
Claims under the Plan. After considering the effects that a chapter 7
liquidation would have on the ultimate proceeds available for distribution to
creditors in the Chapter 11 Cases, the Debtors have determined that confirmation
of the Plan will provide each holder of an Allowed Claim with a recovery that is
not less than such holder would have received pursuant to the liquidation of the
Debtors under chapter 7. Moreover, the Debtors believe that the value of
distributions to each Class of Allowed Claims in a chapter 7 case would be
materially less than the value of distributions under the Plan and any
distribution in a chapter 7 case would not occur for a substantial period of
time. It is likely that a liquidation of the Debtors’ assets could take more
than a year to complete, and distribution of the proceeds of the liquidation
could be delayed for up to six months after the completion of such liquidation
to resolve claims and prepare for distributions. In the likely event 76

GRAPHIC [g128141kgi086.gif]

 



litigation was necessary to resolve claims asserted in the chapter 7 case, the
delay could be prolonged. The Debtors, with the assistance of their advisors,
have prepared a liquidation analysis that summarizes the Debtors’ best estimate
of recoveries by creditors and equity interest holders in the event of
liquidation as of September 30, 2019 (the “Liquidation Analysis”), a copy of
which is attached hereto as Exhibit 2. The Liquidation Analysis provides: (a) a
summary of the liquidation values of the Debtors’ assets, assuming a chapter 7
liquidation in which a trustee appointed by the Bankruptcy Court would liquidate
the assets of the Debtors’ estates, and (b) the expected recoveries of the
Debtors’ creditors and equity interest holders under the Plan. The Liquidation
Analysis contains a number of estimates and assumptions that, although developed
and considered reasonable by the Debtors’ management and their advisors, are
inherently subject to significant economic and competitive uncertainties and
contingencies beyond the control of the Debtors and their management and their
advisors. The Liquidation Analysis also is based on assumptions with regard to
liquidation decisions that are subject to change and significant economic and
competitive uncertainties and contingencies beyond the control of the Debtors
and their management and their advisors. Accordingly, the values reflected might
not be realized. The chapter 7 liquidation period is assumed to last 7 to 11
months following the appointment of a chapter 7 trustee, allowing for, among
other things, the discontinuation and wind-down of operations, the sale of the
operations as going concerns or as individual assets, the collection of
receivables and the finalization of tax affairs. All holders of Claims that are
entitled to vote to accept or reject the Plan are urged to examine carefully all
of the assumptions on which the Liquidation Analysis is based in connection with
their evaluation of the Plan. 7.3. Standards Applicable to Releases. Article XII
of the Plan provides for releases for certain claims against non-Debtors in
consideration of services provided to the Debtors and the contributions made by
the Released Parties to the Debtors’ chapter 11 cases. The Released Parties are:
(a) the Debtors, their respective non-Debtor subsidiaries, and the Reorganized
Debtors; (b) Novelion; (c) the DIP Administrative Agent and the DIP Lenders; (d)
the Bridge Loan Administrative Agent; (e) the Convertible Notes Trustee; (f) the
Bridge Loan Lenders; (g) the Consenting Lenders; (h) the members of the Ad Hoc
Group; (i) the Plan Investor; (j) the Committee and each of its current and
former members solely in their capacity as members of the Committee; (k) each of
such parties’ respective predecessors, successors, assigns, subsidiaries,
owners, affiliates, managed accounts, funds or funds under common management;
and (l) each of the foregoing parties’ (described in clauses (a)-(k)) respective
current and former officers, directors, managers, managing members, employees,
members, principals, shareholders, agents, advisory board members, management
companies, fund advisors, partners, attorneys, financial advisors or other
professionals or representatives, together with their successors and assigns, in
each case solely in their capacity as such; provided, however, that former
directors, officers and employees of the Debtors shall not be deemed Released
Parties; provided further that such attorneys and professional advisors shall
only include those that provided services related to the Chapter 11 Cases and
the transactions contemplated by the Plan (and do not include the attorneys and
law 77

GRAPHIC [g128141kgi087.gif]

 



firms retained by the Debtors in the ordinary course of business during these
Chapter 11 Cases); provided, further, that no Person shall be a Released Party
if it objects to the releases provided for in Article XII of the Plan. As set
forth in the Plan, the releases are given by: (a) the Debtors, their respective
non-Debtor subsidiaries, and the Reorganized Debtors; (b) Novelion; (c) the DIP
Administrative Agent and the DIP Lenders; (d) the Bridge Loan Administrative
Agent; (e) the Convertible Notes Trustee; (f) the Bridge Loan Lenders; (g) the
Consenting Lenders; (h) the members of the Ad Hoc Group; (i) the Plan Investor;
(j) the Committee and each of its members solely in their capacity as members of
the Committee; (k) each of such parties’ respective predecessors, successors,
assigns, subsidiaries, owners, affiliates, managed accounts, funds or funds
under common management; (l) each of the foregoing parties’ (described in
clauses (a)-(k)) respective current and former officers, directors, managers,
managing members, employees, members, principals, shareholders, agents, advisory
board members, management companies, fund advisors, partners, attorneys,
financial advisors or other professionals or representatives, together with
their successors and assigns, in each case solely in their capacity as such; (m)
holders of Claims who vote to accept the Plan; (n) holders of Claims who vote to
reject the Plan but who vote to “opt in” to the Third Party Release; and (o) all
holders of Claims and Interests not described in clauses (a)-(n) who elect to
opt-in to the Third Party Release; provided, however, that notwithstanding
anything to the contrary in the Plan, the scope of the “Releasing Parties” shall
be subject to the limitations set forth in Section 12.06(b) of the Plan. The
Debtors believe that the releases set forth in the Plan are appropriate because,
among other things, the releases are narrowly tailored to the Debtors’
restructuring proceedings, and each of the Released Parties has provided — and
will continue to provide — value to the Debtors and aided in the reorganization
process, including, with respect to certain Released Parties, by entry into the
RSA and the Plan Funding Agreement, which facilitated the Debtors’ ability to
propose and pursue confirmation of the Plan. The Debtors believe that each of
the Released Parties has played an integral role during the prepetition period
leading up to the Debtors’ bankruptcy filing, and will continue to do so in
these chapter 11 cases and has expended significant time and resources analyzing
and negotiating the issues presented by the Debtors’ prepetition capital
structure. The Debtors intend to establish at the Confirmation Hearing that each
of the non-Debtor Released Parties contributed significantly to the Debtors’
reorganization process and satisfied the standard applied in this district with
respect to Debtor releases and third-party releases. Further, the Debtors are
not aware of any cognizable claims of any material value against the Released
Parties that the Debtors or their estates would be releasing in connection with
Section 12.6(a) of the Plan. 7.4. Classification of Claims and Interests. The
Debtors believe that the Plan complies with the classification requirements of
the Bankruptcy Code, which require that a chapter 11 plan place each claim and
interest into a class with other claims or interests that are “substantially
similar.” 78

GRAPHIC [g128141kgi088.gif]

 



7.5. Consummation. The Plan will be consummated on the Effective Date. The
Effective Date will occur on the first Business Day on which the conditions
precedent to the effectiveness of the Plan, as set forth in Section 11.1 of the
Plan, have been satisfied or waived pursuant to the Plan. The Plan is to be
implemented pursuant to its terms, consistent with the provisions of the
Bankruptcy Code. 7.6. Exemption from Certain Transfer Taxes. To the fullest
extent permitted by applicable law, all sale transactions consummated by the
Debtors and approved by the Bankruptcy Court on and after the Confirmation Date
through and including the Effective Date, including any transfers effectuated
under the Plan, the sale by the Debtors of any owned property pursuant to
section 363(b) of the Bankruptcy Code, and any assumption, assignment, and/or
sale by the Debtors of their interests in unexpired leases of non-residential
real property or executory contracts pursuant to section 365(a) of the
Bankruptcy Code, shall constitute a “transfer under a plan” within the purview
of section 1146 of the Bankruptcy Code, and shall not be subject to any stamp,
real estate transfer, mortgage recording, or other similar tax. 7.7. Retiree
Benefits. On and after the Effective Date, pursuant to section 1129(a)(13) of
the Bankruptcy Code, the Reorganized Debtors shall continue to pay all retiree
benefits (within the meaning of, and subject to the limitations of, section 1114
of the Bankruptcy Code), if any, at the level established in accordance with
section 1114 of the Bankruptcy Code, at any time prior to the Confirmation Date,
for the duration of the period for which any applicable Debtor had obligated
itself to provide such benefits. Nothing in the Plan shall: (a) restrict the
Debtors’ or the applicable Reorganized Debtors’ right to modify the terms and
conditions of the retiree benefits, if any, as otherwise permitted pursuant to
the terms of the applicable plans, non-bankruptcy law, or section 1114(m) of the
Bankruptcy Code; or (b) be construed as an admission that any such retiree
benefits are owed by the Debtors. 7.8. Dissolution of the Committee. The
Committee shall be automatically dissolved on the Effective Date and all
members, employees or agents thereof shall be released and discharged from all
rights and duties arising from, or related to, the Chapter 11 Cases, provided
that the Committee and its professionals shall have the right to file,
prosecute, review, and object to any applications for compensation and
reimbursement of expenses filed in accordance with Section 3.3 of the Plan. 7.9.
Termination of Professionals. On the Effective Date, the engagement of each
Professional Person retained by the Debtors and the Committee shall be
terminated without further order of the Bankruptcy Court or act of the parties;
provided, however, such Professional Persons shall be entitled to prosecute
their respective Fee Claims and represent their respective constituents with
respect to 79

GRAPHIC [g128141kgi089.gif]

 



applications for allowance and payment of such Fee Claims, and the Reorganized
Debtors shall be responsible for the reasonable and documented fees, costs and
expenses associated with the prosecution of such Fee Claims. Nothing in the Plan
shall preclude any Reorganized Debtor from engaging a former Professional Person
on and after the Effective Date in the same capacity as such Professional Person
was engaged prior to the Effective Date. 7.10. Amendments. The Plan may be
amended, modified, or supplemented by the Debtors, subject to the parties’
rights under the RSA and the Plan Funding Agreement, in the manner provided for
by section 1127 of the Bankruptcy Code or as otherwise permitted by law, without
additional disclosure pursuant to section 1125 of the Bankruptcy Code, except as
otherwise ordered by the Bankruptcy Court. In addition, after the Confirmation
Date, so long as such action does not adversely affect the Plan Investor or the
treatment of holders of Allowed Claims pursuant to the Plan, the Debtors may
make appropriate technical adjustments, remedy any defect or omission or
reconcile any inconsistencies in the Plan, the Plan Documents and/or the
Confirmation Order, with respect to such matters as may be necessary to carry
out the purposes and effects of the Plan, and any holder of a Claim that has
accepted the Plan shall be deemed to have accepted the Plan as amended,
modified, or supplemented. The Debtors may make technical adjustments and
modifications to the Plan without further order or approval of the Bankruptcy
Court; provided, however, that, such technical adjustments and modifications are
immaterial or do not adversely affect the Plan Investor or the treatment of
holders of Claims or Interests under the Plan. 7.11. Revocation or Withdrawal of
the Plan. Subject to the parties’ rights under the RSA and the Plan Funding
Agreement, the Debtors reserve the right to revoke or withdraw the Plan prior to
the Effective Date. If the Debtors revoke or withdraw the Plan, in accordance
with the preceding sentence, prior to the Effective Date as to any or all of the
Debtors, or if confirmation or consummation as to any or all of the Debtors does
not occur, then, with respect to such Debtors: (a) the Plan shall be null and
void in all respects; (b) any settlement or compromise embodied in the Plan
(including the fixing or limiting to an amount of any Claim or Interest or Class
of Claims or Interests), assumption or rejection of executory contracts or
leases affected by the Plan, and any document or agreement executed pursuant to
the Plan shall be deemed null and void, provided, however, that the Plan
Investor, or any of its designees, shall retain its rights and to the extent
provided under the Transaction Documents; and (c) nothing contained in the Plan
shall (i) constitute a waiver or release of any Claims by or against, or any
Interests in, such Debtors or any other Person, (ii) prejudice in any manner the
rights of such Debtors or any other Person or (iii) constitute an admission of
any sort by the Debtors or any other Person. 7.12. Post-Confirmation
Jurisdiction of the Bankruptcy Court. Pursuant to sections 105 and 1142 of the
Bankruptcy Code and notwithstanding entry of the Confirmation Order and the
occurrence of the Effective Date, on and after the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction, pursuant to 28 U.S.C. §§
1334 and 157, over all matters arising in, arising under, or related to the
Chapter 11 Cases for, among other things, the following purposes: 80

GRAPHIC [g128141kgi090.gif]

 



(a) To hear and determine applications for the assumption or rejection of
executory contracts or unexpired leases and the Cure Disputes resulting
therefrom; (b) To determine any motion, adversary proceeding, application,
contested matter, and other litigated matter pending on or commenced after the
Confirmation Date; (c) To hear and resolve any disputes arising from or relating
to (i) any orders of the Bankruptcy Court granting relief under Bankruptcy Rule
2004, or (ii) any protective orders entered by the Bankruptcy Court in
connection with the foregoing; (d) To ensure that Plan Distributions to holders
of Allowed Claims are accomplished as provided in the Plan; (e) To consider
Claims or the allowance, classification, priority, compromise, estimation, or
payment of any Claim, including any Administrative Expense Claim; (f) To enter,
implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified or
vacated; (g) To issue and enforce injunctions, enter and implement other orders,
and take such other actions as may be necessary or appropriate to restrain
interference by any Person with the consummation, implementation, or enforcement
of the Plan, the Confirmation Order, or any other order of the Bankruptcy Court;
(h) To hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or
reconcile any inconsistency in the Plan, the Disclosure Statement, or any order
of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof; (i) To hear and
determine all Fee Claims; (j) To hear and determine disputes arising in
connection with the interpretation, implementation, or enforcement of the Plan,
the Confirmation Order, any transactions or payments contemplated hereby, or any
agreement, instrument, or other document governing or relating to any of the
foregoing; (k) To take any action and issue such orders, including any such
action or orders as may be necessary after occurrence of the Effective Date
and/or consummation of the Plan, as may be necessary to construe, enforce,
implement, execute, and consummate the Plan, including any release or injunction
provisions set forth in the Plan, or to maintain the integrity of the Plan
following consummation; (l) To determine such other matters and for such other
purposes as may be provided in the Confirmation Order; (m) To hear and determine
all disputes involving the existence, nature or scope of the discharge, releases
and injunction provisions contained in the Plan; 81

GRAPHIC [g128141kgi091.gif]

 



(n) To hear and determine matters concerning state, local and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code; (o) To hear
and determine any other matters related hereto and not inconsistent with the
Bankruptcy Code and title 28 of the United States Code; (p) To resolve any
disputes concerning whether a Person had sufficient notice of the Chapter 11
Cases, the Disclosure Statement Hearing, the Confirmation Hearing, any
applicable Bar Date, or the deadline for responding or objecting to a Cure
Amount, for the purpose of determining whether a Claim or Interest is discharged
hereunder, or for any other purpose; (q) To recover all assets of the Debtors
and property of the Estates, wherever located; and (r) To enter a final decree
closing each of the Chapter 11 Cases. ARTICLE VIII. ALTERNATIVES TO CONFIRMATION
AND CONSUMMATION OF THE PLAN If the Plan is not consummated, the Debtors’
capital structure will remain over-leveraged and the Debtors will be unable to
satisfy in full their debt obligations. Accordingly, if the Plan is not
confirmed and consummated, the alternatives include the following: 8.1.
Liquidation Under Chapter 7 of the Bankruptcy Code. The Debtors could be
liquidated under chapter 7 of the Bankruptcy Code. A discussion of the effect a
chapter 7 liquidation would have on the recoveries of the holders of Claims is
set forth in Article VII of this Disclosure Statement. The Debtors believe that
liquidation would result in lower aggregate distributions being made to
creditors than those provided for in the Plan, which is demonstrated by the
Liquidation Analysis set forth in Article VII and attached as Exhibit 2 to this
Disclosure Statement. 8.2. Alternative Plan(s) of Reorganization. The Debtors
believe that failure to confirm the Plan will lead inevitably to expensive and
protracted Chapter 11 Cases, whereas the Plan will enable the Debtors to emerge
from chapter 11 successfully and expeditiously, preserving their business and
allowing creditors to realize the highest recoveries under the circumstances. In
a liquidation under chapter 11 of the Bankruptcy Code, the assets of the Debtors
would be sold in an orderly fashion over a more extended period of time than in
a liquidation under chapter 7, and a trustee need not be appointed. Accordingly,
creditors would receive greater recoveries than in a chapter 7 liquidation.
Although a chapter 11 liquidation may be preferable to a chapter 7 liquidation,
the Debtors believe that a liquidation under chapter 11 is a much less
attractive alternative to holders of Claims and Interests than the Plan because
the Plan provides for a greater return to holders of Claims and Interests. 82

GRAPHIC [g128141kgi092.gif]

 



Moreover, the prolonged continuation of the Chapter 11 Cases is likely to
adversely affect the Debtors’ business and operations. So long as these Chapter
11 Cases continue, senior management of the Debtors will be required to spend a
significant amount of time and effort dealing with the Debtors’ reorganization
instead of focusing exclusively on business operations. Prolonged continuation
of the Chapter 11 Cases will also make it more difficult to attract and retain
management and other key personnel necessary to the success and growth of the
Debtors’ business. In addition, the longer these cases continue, the more likely
it is that the Debtors’ customers, suppliers, distributors, and agents will lose
confidence in the Debtors’ ability to reorganize their business successfully and
will seek to establish alternative commercial relationships. Furthermore, so
long as the Chapter 11 Cases continue, the Debtors will be required to incur
substantial costs for professional fees and other expenses associated with
reorganizing. The Debtors believe that not only does the Plan fairly adjust the
rights of various Classes of Claims, but also that the Plan provides superior
recoveries over any alternative capable of rational consideration (such as a
chapter 7 liquidation), thereby enabling stakeholders to maximize their returns.
Rejection of the Plan in favor of some alternative method of reconciling the
Claims and Interests will require, at the very least, an extensive and
time-consuming process (including the possibility of protracted and costly
litigation) and will not result in a better recovery for any Class of Claims or
Interests. THE DEBTORS BELIEVE THAT CONFIRMATION OF THE PLAN IS PREFERABLE TO
ANY ALTERNATIVE BECAUSE THE PLAN MAXIMIZES THE AMOUNT OF DISTRIBUTIONS TO ALL
HOLDERS OF CLAIMS AND ANY ALTERNATIVE TO CONFIRMATION OF THE PLAN WILL RESULT IN
SUBSTANTIAL DELAYS IN THE DISTRIBUTION OF ANY RECOVERIES. THEREFORE, THE DEBTORS
RECOMMEND THAT ALL HOLDERS OF IMPAIRED CLAIMS ENTITLED TO VOTE ON THE PLAN VOTE
TO ACCEPT THE PLAN. 8.3. Dismissal of the Chapter 11 Cases. Dismissal of the
Chapter 11 Cases would have the effect of restoring (or attempting to restore)
all parties to the status quo ante. Upon dismissal of the Chapter 11 Cases, the
Debtors would lose the protection of the Bankruptcy Code, thereby requiring, at
the very least, an extensive and time consuming process of negotiations with
their creditors, possibly resulting in costly and protracted litigation in
various jurisdictions. Moreover, holders of the Debtors’ secured claims may be
permitted to foreclose upon the assets that are subject to their Liens, which is
likely all of the Debtors’ assets, including all of their Cash. Dismissal may
also permit certain unpaid unsecured creditors to obtain and enforce judgments
against the Debtors. The Debtors believe that these actions would seriously
undermine their ability to obtain financing and could lead ultimately to the
liquidation of the Debtors under chapter 7 of the Bankruptcy Code. Therefore,
the Debtors believe that dismissal of the Chapter 11 Cases is not a viable
alternative to the Plan. 83

GRAPHIC [g128141kgi093.gif]

 



ARTICLE IX. SUMMARY OF VOTING PROCEDURES This Disclosure Statement, including
all exhibits hereto and the related materials included herewith, once approved
by the Bankruptcy Court, will be furnished to the holders of Claims in Classes
3, 4 and 6B, which are the only Claims entitled to vote on the Plan. All votes
to accept or reject the Plan must be cast by using the Ballot(s) enclosed with
this Disclosure Statement (or, with respect to the beneficial holders of
Convertible Notes Claims (on account of their Class 6B Other General Unsecured
Claims) provided to such holders by their respective Intermediaries). No other
votes will be counted. Consistent with the provisions of Bankruptcy Rule 3018,
[July 11, 2019 at 5:00 p.m.] (prevailing Eastern time) has been established as
the Voting Record Date. Ballots must be RECEIVED by the Voting Agent no later
than the Voting Deadline, 4:00 p.m. (prevailing Eastern time) on [August 15,
2019], unless the Debtors, at any time, in their sole discretion, extend such
date by oral or written notice to the Voting Agent, in which event the period
during which Ballots will be accepted will terminate at 4:00 p.m. (prevailing
Eastern time) on such extended date. See Section 1.4 “Voting; Holders of Claims
Entitled to Vote” above for additional disclosures regarding voting, including
voting by an Intermediary. Ballots previously delivered may be withdrawn or
revoked at any time prior to the Voting Deadline by the claimant who completed
the original Ballot (or such claimant’s nominee). A Ballot may be revoked or
withdrawn either by submitting a superseding Ballot or by providing written
notice to the Voting Agent. To be effective, notice of revocation or withdrawal
must: (a) be received on or before the Voting Deadline by the Voting Agent at
its address specified in Section 1.4 above; (b) specify the name of the holder
of the Claim whose vote on the Plan is being withdrawn or revoked; (c) contain
the description of the Claim as to which a vote on the Plan is withdrawn or
revoked; and (d) be signed by the holder of the Claim in the same manner as such
holder signed the original Ballot. The foregoing procedures should also be
followed with respect to a person entitled to vote on the Plan who wishes to
change (rather than revoke or withdraw) its vote. ARTICLE X. DESCRIPTION AND
HISTORY OF CHAPTER 11 CASES 10.1. General Case Background. On May 20, 2019 (the
“Petition Date”), each of the Debtors filed a voluntary petition with the
Bankruptcy Court for relief under chapter 11 of the Bankruptcy Code. The
Debtors’ Chapter 11 Cases have been jointly administered for procedural purposes
only. The Honorable Martin Glenn is presiding over the Chapter 11 Cases. The
Debtors are continuing to operate their businesses and manage their properties
as debtors and debtors in possession pursuant to sections 1107 and 1108 of the
Bankruptcy Code. Given the consensual nature of the Proposed Restructuring
Transaction and the significant amount of negotiations that took place 84

GRAPHIC [g128141kgi094.gif]

 



prior to commencing these chapter 11 cases, the Debtors are seeking to emerge
from chapter 11 as quickly as possible. The following is a brief description of
certain significant events that have occurred in the initial stages of the
Chapter 11 Cases. 10.2. Procedural Motions. To ensure efficiency and streamline
the chapter 11 process, on the Petition Date the Debtors filed a motion seeking
the joint administration of their two Chapter 11 Cases for procedural purposes
only [Docket No. 3]. On May 24, 2019, the Bankruptcy Court entered an order
approving the motion and authorizing the joint administration of these Chapter
11 Cases, for procedural purposes only under Case No. 19-11632 [Docket No. 40].
To ease the administrative burden of these cases on the Debtors’ estates, on the
Petition Date the Debtors filed a motion for entry of an order: (a) waiving the
requirement for each Debtor to file a list of creditors; (b) authorizing the
Debtors to file a consolidated list of creditors holding the thirty (30) largest
unsecured claims; and (c) authorizing the Debtors to establish procedures for
notifying creditors of the commencement of these cases. On May 24, 2019, the
Bankruptcy Court entered an order approving this motion [Docket No. 45]. On the
Petition Date, the Debtors also filed a motion seeking entry of an order that
confirms the application of four key protections provided by the Bankruptcy
Code: (a) the automatic stay provisions of section 362; (b) the ipso facto
provisions of section 365; (c) the anti-discrimination provisions of section
525; and (d) the provisions regarding property of the estate in section 541. The
global nature of the Debtors’ business and their dealings with non-U.S.
creditors, who may be unfamiliar with the protections afforded chapter 11
debtors under sections 362, 365, 525 and 541 of the Bankruptcy Code, require
that an order implementing these protections be entered by this Court. On May
24, 2019, the Bankruptcy Court entered an order approving this motion [Docket
No. 39]. To promote the efficient and orderly administration of these cases, the
Bankruptcy Court also entered an order approving the Debtors’ motion: (a)
establishing certain notice, case management, and administrative procedures and
omnibus hearing dates, and (b) granting related relief [Docket No. 82]. 10.3.
Retention of Professionals. To assist them in carrying out their duties as
debtors in possession, and to otherwise represent their interests in the Chapter
11 Cases, the Debtors filed applications with the Bankruptcy Court seeking to
retain Willkie Farr & Gallagher LLP as restructuring counsel [Docket No. 64],
Moelis & Company LLC as investment banker and financial advisor [Docket No. 66],
AP Services, LLC as Chief Restructuring Officer [Docket No. 56], Prime Clerk as
administrative advisor [Docket No. 67], and KPMG LLP as accounting and financial
reporting advisor and tax consultant [Docket No. 83]. The Bankruptcy Court
entered orders approving the retention applications for Willkie Farr & Gallagher
LLP [Docket No. 142], AP Services, LLC [Docket No. 139], Prime Clerk [Docket No.
141] and KPMG LLP [Docket No. 140] on June 27, 2019 and Moelis [Docket No. [ ]]
on [July 11, 2019]. 85

GRAPHIC [g128141kgi095.gif]

 



In addition, on the Petition Date, the Debtors filed with the Bankruptcy Court
an application seeking entry of an order, pursuant to 28 U.S.C. § 156(c),
authorizing the Debtors to retain Prime Clerk as the Debtors’ claims and
noticing agent [Docket No. 4], which was approved by the Bankruptcy Court on May
24, 2019 [Docket No. 41]. Additionally, on June 3, 2019, the Debtors filed with
the Bankruptcy Court a motion seeking authority, pursuant to section 327(e) of
the Bankruptcy Code, to employ certain additional professionals, utilized in the
ordinary course, to assist the Debtors in their day-to-day business operations
[Docket No. 67]. On June 27, 2019, the Bankruptcy Court entered an order
approving the motion [Docket No. 144]. 10.4. Employment Obligations. The Debtors
believe that they have a valuable asset in their workforce, and that the efforts
of the Debtors’ employees and independent contractors are critical to a
successful reorganization. On the Petition Date, the Debtors filed with the
Bankruptcy Court a motion for an order authorizing the Debtors to pay certain
prepetition employee wage and benefit obligations [Docket No. 9] (the “Employee
Wage Motion”). In the Employee Wage Motion, the Debtors requested to, among
other things, satisfy certain of their prepetition obligations to their current
employees and independent contractors, reimburse employees and independent
contractors for prepetition travel and other business expenses that were
incurred on behalf of the Debtors, pay prepetition payroll-related taxes and
withholdings associated with the Debtors’ employee wage claims and the employee
benefit obligations, and other similar tax obligations, continue honoring sales
commissions for employees, and to continue any employee benefit programs in
place as of the Petition Date (including satisfying any prepetition obligations
associated with such programs). The Bankruptcy Court entered an order on May 24,
2019 [Docket No. 48] and June 27, 2019 [Docket No. 147] approving the motion on
an interim and final basis, respectively. On May 30, 2019, the Debtors filed a
motion seeking Bankruptcy Court approval of the Debtors’ proposed key employee
retention plan and proposed key employee incentive plan [Docket No. 59]. [On
July 11, 2019, the Bankruptcy Court entered an order approving the motion
[Docket No. []]. 10.5. Continuing Supplier and Customer Relations. The Debtors
believe that maintaining good relationships with their vendors, suppliers and
customers is necessary to the continuity of the Debtors’ business operations
during the Chapter 11 Cases. Accordingly, on the Petition Date, the Debtors
filed with the Bankruptcy Court a motion seeking entry of an order authorizing
the Debtors to pay, in the ordinary course of business, prepetition claims of
certain critical vendors (both domestic and foreign) of goods and services,
including certain claims of suppliers of goods entitled to priority pursuant to
section 503(b)(9) of the Bankruptcy Code [Docket No. 10]. The Bankruptcy Court
entered an order on May 24, 2019 [Docket No. 42] and June 27, 2019 [Docket No.
146] approving the motion on an interim and final basis, respectively. 86

GRAPHIC [g128141kgi096.gif]

 



In addition, on the Petition Date, the Debtors filed with the Bankruptcy Court a
motion seeking entry of an order authorizing the Debtors to continue certain
prepetition customer programs, including, but not limited to, rebate programs,
discounts and chargebacks, and to satisfy, in the ordinary course of business,
certain prepetition claims arising from such programs [Docket No. 12]. The
Bankruptcy Court entered an order on May 24, 2019 [Docket No. 44] and June 27,
2019 [Docket No. 148] approving the motion on an interim and final basis,
respectively. On the Petition Date, the Debtors filed with the Bankruptcy Court
a motion requesting authority to pay, in their discretion, any prepetition
claims held by the Debtors’ common carriers, warehouse providers, and freight
forwarders [Docket No. 11]. The Bankruptcy Court entered an order on May 24,
2019 [Docket No. 43] and June 27, 2019 [Docket No. 145] approving the motion on
an interim and final basis, respectively. 10.6. Cash Management System. The
Debtors believe it would be disruptive to their operations if they were forced
to change significantly their cash management system upon the commencement of
the Chapter 11 Cases. Accordingly, on the Petition Date, the Debtors filed with
the Bankruptcy Court a motion seeking entry of an order authorizing the Debtors
to maintain their current cash management system as well as to authorize certain
intercompany transactions, including those with the Debtors’ foreign non-Debtor
subsidiaries [Docket No. 13]. The Bankruptcy Court entered an order on May 24,
2019 [Docket No. 46] and June 27, 2019 [Docket No. 149] approving the motion on
an interim and final basis, respectively. 10.7. Tax Motion. On the Petition
Date, the Debtors filed with the Bankruptcy Court a motion seeking entry of an
order authorizing them to pay various prepetition sales and use, property and
other taxes to various federal, state and local authorities, and certain
licensing, permitting and regulatory fees to certain federal, state and local
government agencies on a periodic basis, in each case, as and when such
obligations become due [Docket No. 8]. The Bankruptcy Court entered an order on
May 24, 2019 [Docket No. 49] and June 27, 2019 [Docket No. 138] approving the
motion on an interim and final basis, respectively. 10.8.Utilities. On May 28,
2019, the Debtors filed with the Bankruptcy Court a motion for an order: (a)
prohibiting utilities from altering or discontinuing services; (b) providing
utility companies with adequate assurance of payment; and (c) establishing
procedures for resolving requests for additional assurance of payment [Docket
No. 53]. On June 20, 2019, the Bankruptcy Court entered an order approving the
motion [Docket No. 92]. 10.9. Schedules and Statements. On the Petition Date,
the Debtors filed their Schedules of Assets and Liabilities and Statements of
Financial Affairs [Docket No. 18] (the “Schedules”). The Schedules are available
electronically free of charge at https://primeclerk.com/aegerion. 87

GRAPHIC [g128141kgi097.gif]

 



10.10.Bar Dates. On the Petition Date, the Debtors filed with the Bankruptcy
Court a motion [Docket No. 7] seeking an order establishing the deadlines (each,
a “Bar Date”) for filing proof of certain claims against the Debtors that arose
on or prior to the Petition Date and approving the form and manner of notice of
each Bar Date. On May 28, 2019, the Bankruptcy Court entered an order approving
the motion [Docket No. 51] setting the Bar Date as July 3, 2019 for general
proofs of claim. The deadline for governmental units to file proofs of claim is
set as November 16, 2019. 10.11. The DIP Facility. On the Petition Date, the
Debtors filed a motion seeking entry of an order by the Bankruptcy Court
authorizing the use of cash collateral on an interim basis and to schedule a
final hearing to enter into that certain Debtor-in-Possession Credit Agreement,
pursuant to which the lenders thereunder shall: (a) provide postpetition debtor
in possession financing on a priming, secured basis to the Debtors in the amount
of $20 million; and (b) provide “adequate protection” to prepetition secured
lenders [Docket No. 14]. On May 24, 2019, the Bankruptcy Court entered an
interim order granting approval of the use of cash collateral [Docket No. 47].
On June 27, 2019, the Bankruptcy Court entered an order approving the use of
cash collateral on a final basis and approved the Debtors’ entry into the DIP
facility [Docket No. 150]. 10.12.Motion to Approve Certain Bid Protections
Contained in the Plan Funding Agreement. On the Petition Date, the Debtors filed
a motion with the Bankruptcy Court seeking approval of certain bid protections
for the Plan Investor. Specifically, the Debtors sought entry of an order: (a)
approving and authorizing the Debtors to pay the Plan Investor: (i) a
termination fee when and if payable pursuant to the terms of the Plan Funding
Agreement, and (ii) all reasonable and documented fees and expenses incurred by
the Plan Investor in connection with the negotiation, preparation and
implementation of the Plan Funding Agreement and related documents; (b)
approving the market check and related procedures pursuant to Section 6.9 of the
Plan Funding Agreement; and (c) approving the termination rights pursuant to
Sections 8.1(a), (b) and (c) of the Plan Funding Agreement and Section 2.1 of
the RSA [Docket No. 17]. On June 27, 2019, the Bankruptcy Court entered an order
approving the motion [Docket No. 137] and pursuant to the terms of the Plan
Funding Agreement, the Debtors are currently in the “Go-Shop Period” that lasts
until August 21, 2019. In accordance with the PFA Order, the Committee intends
to be actively involved in the Debtors’ efforts to solicit an alternative
transaction during the “Go-Shop Period” to ensure a robust marketing process.
The Committee was granted various consultation and information rights under the
PFA Order, including the Debtors’ obligation to provide the Committee with: (i)
access to all Company Alternative Proposals and related developments; (ii)
access to non-public information granted to all Persons and Representatives in
connection with Section 6.9 of the Plan Funding Agreement; and (iii)
participation rights in discussions with any party that has made a proposal or
been solicited. 10.13.Motion to Approve Payment of Certain Prepetition
Government Settlement Claims. 88

GRAPHIC [g128141kgi098.gif]

 



On the Petition Date, the Debtors, with the support of the Plan Support Parties,
filed a motion seeking Bankruptcy Court relief to allow them to continue making
all ongoing payments under the Government Settlement Agreements that arise
during these chapter 11 cases in the ordinary course of business [Docket No.
15]. On June 27, 2019, the Bankruptcy Court entered an order approving the
motion [Docket No. 152]. 10.14.Motion to Assume the Shared Services Agreements.
On the Petition Date, the Debtors filed a motion seeking Bankruptcy Court
approval to allow the Debtors to assume the Shared Services Agreements, as
amended [Docket No. 16]. While the Debtors originally sought to assume the
amended Shared Services Agreements on a final basis during the preliminary
stages of the Chapter 11 Cases, pursuant to an agreement with the Committee
[Docket No. 108] the Debtors agreed to seek interim authority to continue
operating under the Shared Services Agreements during the pendency of the
Chapter 11 Cases and to delay seeking authority to assume such agreements until
the expiration of the Committee’s challenge period under the DIP Order. On June
27, 2019, the Bankruptcy Court entered an order approving the motion on an
interim basis [Docket No. 151]. 10.15.Appointment of an Official Committee of
Unsecured Creditors. The Committee was appointed by the United States Trustee
pursuant to section 1102(a)(1) of the Bankruptcy Code on May 29, 2019 to
represent the interests of the Debtors’ unsecured creditors [Docket No. 56]. The
Committee consists of Bank of New York Mellon, as Convertible Notes Indenture
Trustee, and Mosaic Solutions, as holder of a General Unsecured Claim against
the Debtors. The 341 meeting of creditors took place on July 11, 2019. In
accordance with the Committee’s fiduciary duties under section 1103 of the
Bankruptcy Code and consistent with the rights granted to the Committee pursuant
to the final order approving the Debtors’ postpetition debtor-in-possession
financing facility [Docket No. 150] (the “Final DIP Order”), the Committee is in
the process of conducting an investigation of the Debtors’ stipulations and
releases in the Final DIP Order relating to (i) the Bridge Loan Lenders’ liens
and claims in connection with or related to the Prepetition Bridge Loan
Obligations (as defined in the Final DIP Order), or the actions or inactions of
any of the Bridge Loan Lenders arising out of or related to the Prepetition
Bridge Loan Obligations or the Prepetition Bridge Loan Documents (as defined in
the Final DIP Order), and (ii) Novelion in connection with or related to the
amounts outstanding under the Novelion Intercompany Loan (including both the
“contested” and “uncontested” amounts referenced in the Final DIP Order), or the
actions or inactions of Novelion arising out of or related to the Novelion
Intercompany Loan Obligations (as defined in the Final DIP Order). The
Committee’s deadline to challenge the Debtors’ stipulations set forth in the
Final DIP Order, as it pertains to the Prepetition Secured Parties and their
liens and claims against the Debtors, is August 27, 2019.29 In addition, the 29
If the RSA is terminated prior to August 27, 2019, the Committee’s Challenge
Deadline (as defined herein) shall be automatically extended to October 11,
2019. If prior to the termination of the Committee’s Challenge Deadline, the
Committee files a motion seeking standing to pursue any challenge which includes
a copy of any proposed objection or adversary complaint containing a description
of the claims and causes of action the Committee proposes to pursue, then the
Committee’s Challenge Deadline shall be 89

GRAPHIC [g128141kgi099.gif]

 



Committee is also investigating any prepetition transactions consummated by the
Debtors as well as the prepetition relationship between the Debtors and Novelion
(including pursuant to the Shared Services Agreements and related amendments).
As discussed in Article XI hereof, the outcome of the Committee’s investigation,
and any successful challenge commenced by the Committee, could have a material
impact on the Plan structure and recoveries for creditors under the Plan.
ARTICLE XI. CERTAIN RISK FACTORS TO BE CONSIDERED 11.1. Certain Bankruptcy
Considerations. (a) General. Although the Plan is designed to implement the
restructuring transactions contemplated thereby and provide distributions to
creditors in an expedient and efficient manner, it is impossible to predict with
certainty the amount of time that the Debtors may spend in bankruptcy or to
assure parties in interest that the Plan will be confirmed. If the Debtors are
unable to obtain confirmation of the Plan on a timely basis because of a
challenge to confirmation of the Plan or a failure to satisfy the conditions to
consummation of the Plan, they may be forced to operate in bankruptcy for an
extended period while they try to develop a different chapter 11 plan that can
be confirmed. Such a scenario could jeopardize the Debtors’ relationships with
their key vendors and suppliers, customers and employees, which, in turn, would
have an adverse effect on the Debtors’ operations. A material deterioration in
the Debtors’ operations likely would diminish recoveries under any subsequent
chapter 11 plan. Further, in such event, the Debtors may not have sufficient
liquidity to operate in bankruptcy for such an extended period. automatically
extended until the date that is five (5) business days after the Bankruptcy
Court rules on such request. 90 Important Risks to Be Considered Holders of
Claims should read and consider carefully the following risk factors and the
other information in this Disclosure Statement, the Plan, the Plan Supplement
and the other documents delivered or incorporated by reference in this
Disclosure Statement and the Plan, before voting to accept or reject the Plan.
These risk factors should not, however, be regarded as constituting the only
risks involved in connection with the Plan and its implementation.

GRAPHIC [g128141kgi100.gif]

 



(b) Failure to Receive Requisite Acceptances. Claims in Classes 3, 4 and 6B are
the only Claims that are entitled to vote to accept or reject the Plan. Although
the Debtors believe they will receive the requisite acceptances, the Debtors
cannot provide assurances that the requisite acceptances to confirm the Plan
will be received for at least one of these Classes. If the requisite acceptances
are not received for at least one of these Classes, the Debtors will not be able
to seek confirmation of the Plan under section 1129(b) of the Bankruptcy Code
because at least one impaired Class will not have voted in favor of the Plan as
required by section 1129(a)(10) of the Bankruptcy Code. In such a circumstance,
the Debtors may seek to accomplish an alternative restructuring of their
capitalization and obligations to creditors and obtain acceptances of an
alternative plan of reorganization for the Debtors, or otherwise, that may not
have the support of the Plan Support Parties and/or may be required to liquidate
these estates under chapter 7 or 11 of the Bankruptcy Code. There can be no
assurance that the terms of any such alternative restructuring arrangement or
plan would be similar to, or as favorable to the Debtors’ creditors as, those
proposed in the Plan. (c) The Committee’s Investigation Could Impact Its
Position on the Plan. The outcome of the Committee’s investigation could impact
its ultimate position on the Plan and the Proposed Restructuring Transaction,
and any successful challenge by the Committee could have a material impact on
creditors’ recoveries, treatment, and distributions under the Plan. Moreover,
the Committee’s position on the Plan may not be formulated prior to the Voting
Deadline, as the Committee’s Challenge Deadline is scheduled to expire on August
27, 2019 (the “Committee’s Challenge Deadline”), subject to extension under
certain circumstances. (d) Failure to Secure Confirmation of the Plan. Even if
the requisite acceptances are received, the Debtors cannot provide assurances
that the Bankruptcy Court will confirm the Plan. A non-accepting creditor or
equity security holder of the Debtors might challenge the balloting procedures
and results as not being in compliance with the Bankruptcy Code or the
Bankruptcy Rules. Even if the Bankruptcy Court determined that the Disclosure
Statement and the balloting procedures and results were appropriate, the
Bankruptcy Court could still decline to confirm the Plan if it found that any of
the statutory requirements for confirmation had not been met. Section 1129 of
the Bankruptcy Code sets forth the requirements for confirmation and requires,
among other things, a finding by the Bankruptcy Court that the confirmation of
the Plan is not likely to be followed by a liquidation or a need for further
financial reorganization and that the value of distributions to non-accepting
holders of claims and interests within a particular class under the Plan will
not be less than the value of distributions such holders would receive if the
debtor were liquidated under chapter 7 of the Bankruptcy Code. While the Debtors
cannot provide assurances that the Bankruptcy Court will conclude that these
requirements have been met, the Debtors believe that the Plan will not be
followed by a need for further financial reorganization and that non-accepting
holders within each Class under the Plan will receive distributions at least as
great as would be received following a liquidation under chapter 7 of the
Bankruptcy Code when taking 91

GRAPHIC [g128141kgi101.gif]

 



into consideration all administrative claims and the costs and uncertainty
associated with any such chapter 7 case. If the Plan is not confirmed, the Plan
will need to be revised and it is unclear whether a restructuring of the Debtors
could be implemented and what distribution holders of Claims ultimately would
receive with respect to their Claims. If an alternative reorganization could not
be agreed to, it is possible that the Debtors would have to liquidate their
assets, in which case it is likely that holders of Claims would receive
substantially less favorable treatment than they would receive under the Plan.
There can be no assurance that the terms of any such alternative restructuring
arrangement or plan would be similar to or as favorable to the Debtors’
creditors as those proposed in the Plan. (e) Failure to Consummate the Plan.
Section 11.1 of the Plan contains various conditions to consummation of the
Plan, including the Confirmation Order having become final and non-appealable,
the Debtors having entered into the Plan Documents, in form and substance
satisfactory to the Required Parties, and all conditions precedent to
effectiveness of such agreements having been satisfied or waived in accordance
with the terms thereof. As of the date of this Disclosure Statement, there can
be no assurance that these or the other conditions to consummation will be
satisfied or waived. Accordingly, even if the Plan is confirmed by the
Bankruptcy Court, there can be no assurance that the Plan will be consummated
and the restructuring completed. If the Plan is not consummated and the
restructuring completed, these Chapter 11 Cases will be prolonged and the
Debtors may lack sufficient liquidity to effect a successful restructuring under
chapter 11 of the Bankruptcy Code. Moreover, the Plan is predicated on, among
other things, receipt of the Rights Offering Amount. Notwithstanding the
Backstop Commitment Agreement, because the Rights Offering has not been
completed, there can be no assurance that the Debtors will receive any or all of
the Rights Offering Amount. In addition, under the RSA and the Backstop
Commitment Agreement, the Plan Support Parties and the Backstop Parties,
respectively, have the contractual right to terminate the RSA and the Backstop
Commitment Agreement if, among other reasons, the deadlines set forth in such
agreements or the various conditions precedent to the enforcement of the
obligations of the parties thereto are not satisfied. If either the RSA or
Backstop Commitment Agreement is terminated, the Debtors may not be able to
consummate the Plan in its current form. Moreover, in consideration for their
commitment to backstop the Rights Offering, the Backstop Parties will receive a
backstop premium equal to 5% of the Rights Offering Amount, which is payable
upon the Effective Date pursuant to the terms and conditions of the Backstop
Commitment Agreement. (f) Objections to Treatment of Claims. Section 1129(b) of
the Bankruptcy Code provides that a plan of reorganization must not discriminate
unfairly with respect to each class of claims or interests. Holders of Claims or
Interests or other parties in interest, including existing shareholders of
Novelion, may 92

GRAPHIC [g128141kgi102.gif]

 



argue that the Plan discriminates unfairly with respect to their Claims or
Interests. The Debtors believe that the treatment of each Class of Claims or
Interests complies with the requirements set forth in the Bankruptcy Code. There
can be no assurance, however, that the Bankruptcy Court will reach the same
conclusion. (g) Objections to Classification of Claims. Section 1122 of the
Bankruptcy Code provides that a plan of reorganization may place a claim or an
interest in a particular class only if such claim or interest is substantially
similar to the other claims or interests in such class. The Debtors believe that
the classification of Claims and Interests under the Plan complies with the
requirements set forth in the Bankruptcy Code. There can be no assurance,
however, that the Bankruptcy Court will reach the same conclusion. (h)The
Debtors May Object to the Amount or Classification of Your Claim. The Debtors
reserve the right to object to the amount or classification of any Claim. It is
the Debtors’ position that the estimates set forth in this Disclosure Statement
cannot be relied on by any creditor whose Claim or Interest is subject to an
objection. Any such Claim holder may not receive its specified share of the
estimated distributions described in this Disclosure Statement. (i) The Debtors
May Adjourn Certain Deadlines. In certain circumstances, the Debtors may deem it
appropriate to adjourn either or both of the Voting Deadline and/or the
Confirmation Hearing. While the Debtors estimate that the Effective Date will
occur on or around September 30, 2019, in accordance with the milestones set
forth in the RSA, they cannot provide assurances that applicable dates related
to the foregoing will not be extended and the Effective Date will not be
delayed. (j) The DIP Facility May Not Become Available to the Debtors. On the
Petition Date, the Debtors sought Bankruptcy Court approval of the DIP Credit
Agreement to provide for funding during the pendency of the Chapter 11 Cases. If
the Chapter 11 Cases take longer than expected to conclude, the Debtors may
exhaust their financing. There is no assurance that the Debtors will be able to
obtain additional financing from their existing lenders or otherwise. In
addition, in the event of the occurrence of an event of default under the DIP
Credit Agreement, the DIP Lenders may seek, among other things, to exercise
remedies with respect to the collateral securing the DIP facility, and to take
certain other actions against the Debtors. In each of these cases, the liquidity
necessary for the orderly functioning of the Debtors’ businesses may be
materially impaired. (k) Whitefort Dispute. On June 20, 2019, Whitefort Capital
Master Fund, LP (“Whitefort”), which is a shareholder of Novelion, filed a
petition against Novelion in the Supreme Court of British Columbia, seeking
entry of an order, among other things: (a) declaring that Novelion breached
Canadian corporate law when it entered into the RSA; (b) requiring Novelion to
hold a special 93

GRAPHIC [g128141kgi103.gif]

 



meeting for shareholders to vote to determine whether Novelion should enter into
the RSA; and (c) providing that, unless and until Novelion shareholders vote to
enter into the RSA, Novelion shall be enjoined from consummating the
transactions contemplated thereunder and that Novelion be required to vote its
claim in the Chapter 11 Cases against the Plan. The Debtors, Novelion, the Plan
Investor and the lenders party to the RSA do not believe that Whitefort’s action
is likely to be successful and believe that the Plan is confirmable as proposed.
On June 24, 2019, Novelion filed a form 8-K with the SEC where it vigorously
disputed the claims made in the Whitefort action. Specifically, Novelion stated
the following: “Novelion believes that the Whitefort Action lacks any merit and
that, contrary to Whitefort’s allegations, Novelion’s entry into the RSA
providing for the treatment of the Intercompany Loan and Novelion’s support of
the Plan of Reorganization comply fully with applicable law and no approval of
the Novelion shareholders is required in connection therewith. Novelion intends
to vigorously defend against the Whitefort Action.” Novelion Therapeutics Inc.,
Current Report (Form 8-K), at p. 2 (June 24, 2019). On July 3, 2019, Novelion
filed its response to Whitefort’s complaint in the Canadian proceeding arguing,
among other things, that: the act of entering into the RSA did not constitute a
disposition of all or substantially all of Novelion’s assets for purposes of
Canadian law; the Novelion Intercompany Loan does not constitute all or
substantially all of Novelion’s assets; and Novelion’s directors acted honestly,
diligently and in good faith when negotiating the Proposed Restructuring
Transaction. On July 5, 2019, Whitefort filed its reply brief. A hearing on the
Whitefort action was held on July 9, 2019. As of the date hereof, no decision
has been rendered. The Debtors reserve all rights with respect to Whitefort —
both in these chapter 11 cases and in the Canadian proceeding described above —
including, but not limited to, pursuing the Proposed Restructuring Transaction
without the support of Novelion. Specifically, in the event that Novelion, as a
result of the proceeding commenced by Whitefort, breaches the RSA and either
does not vote to accept the Plan or votes to reject the Plan, the Debtors
reserve their rights to pursue all rights and remedies available to them,
including: (a) seeking to recharacterize all or a portion of the Novelion
Intercompany Loan Claim; (b) assigning the Debtors’ claims or causes of action
against Novelion to a litigation trust or granting standing to the Committee to
pursue such claims or causes of action; (c) amending the Plan to provide for an
alternative treatment of the Novelion Intercompany Loan Claim, including
treatment on account of any reduction in the allowed amount, or priority of,
such claim; and/or (d) requesting confirmation of the Plan pursuant to section
1129(b) of the Bankruptcy Code, notwithstanding the non-acceptance of the Plan
by Novelion, and issuing on the Effective Date, in lieu of New Common Stock,
replacement notes with a present value equal to the Allowed amount of the
Novelion Intercompany Loan Claim. 11.2. Risks Relating to the Capital Structure
of the Reorganized Debtors. (a) Variances from Financial Projections. The
Financial Projections included as Exhibit 3 to this Disclosure Statement reflect
numerous assumptions, which involve significant levels of judgment and
estimation 94

GRAPHIC [g128141kgi104.gif]

 



concerning the anticipated future performance of the Reorganized Debtors, as
well as assumptions with respect to the prevailing market, economic and
competitive conditions, which are beyond the control of the Reorganized Debtors,
and which may not materialize. Any significant differences in actual future
results versus estimates used to prepare the Financial Projections, such as
lower sales, lower volume, lower pricing, increases in production costs,
technological changes, environmental or safety issues, workforce disruptions,
competition or changes in the regulatory environment, could result in
significant differences from the Financial Projections. The Debtors believe that
the assumptions underlying the Financial Projections are reasonable. However,
unanticipated events and circumstances occurring subsequent to the preparation
of the Financial Projections may affect the Debtors’ and the Reorganized
Debtors’ ability to initiate the endeavors and meet the financial benchmarks
contemplated by the Plan. Therefore, the actual results achieved throughout the
period covered by the Financial Projections necessarily will vary from the
projected results, and these variations may be material and adverse. (b)
Leverage. Although the Reorganized Debtors will have less indebtedness than the
Debtors, the Reorganized Debtors will still have secured indebtedness. On the
Effective Date, after giving effect to the transactions contemplated by the
Plan, in addition to payment of Claims, if any, that require payment beyond the
Effective Date and ordinary course debt, the Reorganized Debtors will, on a
consolidated basis, have approximately $82 million in secured indebtedness. The
degree to which the Reorganized Debtors will be leveraged could have important
consequences because: • it could affect the Reorganized Debtors’ ability to
satisfy their obligations under their secured indebtedness following the
Effective Date; a portion of the Reorganized Debtors’ Cash flow from operations
will be used for debt service and unavailable to support operations, or for
working capital, capital expenditures, expansion, acquisitions or general
corporate or other purposes; • • the Reorganized Debtors’ ability to obtain
additional debt financing or equity financing in the future may be limited; and
• the Reorganized Debtors’ operational flexibility in planning for, or reacting
to, changes in their businesses may be severely limited. 95

GRAPHIC [g128141kgi105.gif]

 



(c) Ability to Service Debt. Although the Reorganized Debtors will have less
indebtedness than the Debtors, the Reorganized Debtors will still have interest
expense and principal repayment obligations. The Reorganized Debtors’ ability to
make payments on and to refinance their debt will depend on their future
financial and operating performance and their ability to generate cash in the
future. This, to a certain extent, is subject to general economic, business,
financial, competitive, legislative, regulatory and other factors that are
beyond the control of the Reorganized Debtors. Although the Debtors believe the
Plan is feasible, there can be no assurance that the Reorganized Debtors will be
able to generate sufficient cash flow from operations or that sufficient future
borrowings will be available to pay off the Reorganized Debtors’ debt
obligations. The Reorganized Debtors may need to refinance all or a portion of
their debt on or before maturity; however, there can be no assurance that the
Reorganized Debtors will be able to refinance any of their debt on commercially
reasonable terms or at all. (d) The Implied Valuation of New Common Stock Is Not
Intended to Represent the Trading Value of the New Common Stock.30 The value of
the New Common Stock to be distributed under the Plan, as implied from the Plan
Funding Agreement, is not intended to represent the trading values of New Common
Stock in public or private markets and is subject to additional uncertainties
and contingencies, all of which are difficult to predict. Actual market prices
of such securities at issuance will depend upon, among other things: (1)
prevailing interest rates; (2) conditions in the financial markets; (3) the
anticipated initial securities holdings of prepetition creditors, some of which
may prefer to liquidate their investment rather than hold it on a long term
basis; and (4) other factors that generally influence the prices of securities,
including whether the shares of New Common Stock will be listed on NASDAQ and if
so, the timing of such listing. Actual market prices of the New Common Stock
also may be affected by the Chapter 11 Cases or by other factors not possible to
predict. Accordingly, the implied value stated herein and the Plan of the
securities to be issued does not necessarily reflect, and should not be
construed as reflecting, values that will be attained for the New Common Stock
in the public or private markets. (e) Variance in Amount of Shares of New Common
Stock Issued. The number of shares of New Common Stock to be issued under the
Plan has not been fixed and could vary from the Debtors’ projections. (f) The
Obligations of the Plan Investor Under the Plan Funding Agreement May Be
Terminated in Certain Circumstances. Pursuant to the Plan Funding Agreement, the
Plan Investor may terminate the Plan Funding Agreement in certain circumstances,
including, among other conditions, (a) by 30 The implied equity value of the
combined reorganized company is $370.7 million, as set forth in Schedule 1.92 of
Exhibit 1 hereto. In addition, upon entering into the RSA, the parties agreed
that for purposes of the Proposed Restructuring Transaction, a $395 million
enterprise value would be ascribed to Aegerion and a $146 million enterprise
value would be ascribed to Amryt. 96

GRAPHIC [g128141kgi106.gif]

 



mutual agreement with Aegerion, (b) if closing of the transaction has not
occurred by 150 days after the filing of these chapter 11 cases, subject to
extension as provided in the Plan Funding Agreement, (c) the Debtors enter into
an Alternative Transaction Agreement (as defined in the Plan Funding Agreement),
or (d) upon the termination of the RSA. To the extent the Plan Funding Agreement
is terminated due to the consummation of a superior alternative transaction, the
Plan Investor may be entitled to the Plan Investor Termination Fee and Plan
Investor Expense Reimbursement Amount (as defined in, and subject to the terms
of, the Plan Funding Agreement). 11.3. Risks Relating to Tax Consequences of the
Plan. Certain Tax Consequences of the Plan Raise Unsettled and Complex Legal
Issues and Involve Factual Determinations. The federal income tax consequences
of the Plan are complex and are subject to significant uncertainties. The
Debtors currently do not intend to seek any ruling from the Internal Revenue
Service (“IRS”) on the tax consequences of the Plan. Thus, there can be no
assurance that the IRS will not challenge the various positions the Debtors have
taken, or intend to take, with respect to the tax treatment in the Plan, or that
a court would not sustain such a challenge. 11.4. Risks Associated with the
Debtors’ Businesses. THE FOLLOWING PROVIDES A SUMMARY OF CERTAIN OF THE RISKS
ASSOCIATED WITH THE DEBTORS’ BUSINESSES. HOWEVER, THIS SECTION IS NOT INTENDED
TO BE EXHAUSTIVE. (a) The Debtors’ Chapter 11 Cases May Negatively Impact the
Company’s Future Operations. While the Debtors believe that they will be able to
emerge from chapter 11 relatively expeditiously, there can be no assurance as to
timing for approval of the Plan or the Debtors’ emergence from chapter 11.
Additionally, notwithstanding the support of the Plan Support Parties, the
Chapter 11 Cases may adversely affect (i) the Debtors’ ability to retain
existing employees, contractors, third party vendors and suppliers, (ii) the
perception of patients and prescribers of the Debtors and their products, and
(iii) the Debtors’ ability to meet financial targets, maintain and enter into
contracts that are critical to their operations, and also may result in
unanticipated costs and expenses. (b) The Debtors Are Dependent Upon Two
Products, Lomitapide and Metreleptin, to Generate All of Their Revenues and
These Products May Not Be Successful and May Not Generate Sales at Anticipated
Levels. The Debtors are entirely dependent upon their two products to generate
all of their revenues. The Debtors’ ability to meet expectations with respect to
sales of lomitapide and metreleptin, and to generate revenues from such sales,
and attain and maintain positive cash flow from operations, in the time periods
they anticipate, or at all, will depend on a number of factors, including, among
others, (i) the ability to continue to maintain and grow market acceptance for
97

GRAPHIC [g128141kgi107.gif]

 



lomitapide and metreleptin among healthcare professionals and patients in the
U.S. and other key markets in the treatment of their approved indications, (ii)
the degree to which both physicians and patients determine that the safety and
side effect profile of lomitapide and metreleptin are manageable, and that the
side effect profile in the commercial setting is substantially consistent with
that of the clinical setting, (iii) maintaining and securing regulatory
approvals in key markets on a timely basis and with commercially feasible
labels, and pricing and reimbursement approvals in key markets, where required,
on a timely basis and at adequate levels of pricing and reimbursement, (iv)
continuing to generate revenues in markets that allow for sales of
pharmaceutical products in their markets without regulatory approval based on
the approvals of such products in the U.S. or EU, and in which no promotion or
commercialization activities are permitted, and (v) adequately investing in the
sales, marketing, market access, medical affairs and other functions that are
supportive of the Debtors’ commercialization efforts. In addition, the markets
that the Debtors operate in are highly competitive, and this competition could
harm their results of operations, cash flows and financial condition. The
Debtors’ competitors include major international pharmaceutical companies as
well as smaller regional specialty pharmaceutical and biotechnology companies.
The Debtors may be forced to lower the selling price of their products based on
their competitors’ pricing decisions or could lose patients to lower priced
products, which would reduce revenues and could harm their results of
operations. As noted herein, nearly all of the Debtors’ competitors are larger,
have greater financial resources, have a lower cost structure, and/or have less
debt than the Debtors do. As a result, those competitors may be better able to
withstand a change in conditions within the Debtors’ industry and in the economy
as a whole. If the Debtors do not compete successfully, their operating margins,
financial condition and cash flows could be adversely affected. A very
significant competitor to the Debtors’ lomitapide product is a class of drugs
known as PCSK9 inhibitors, which treat the same indication that lomitapide is
approved to treat and is much less expensive than lomitapide. Two products
within this class are approved and commercialized in the U.S. and other key
markets by very large, multinational pharmaceutical companies, and have had a
very significant impact on sales of lomitapide and the Debtors expect this
negative trend to continue. The Debtors also anticipate that they will continue
to incur significant costs associated with commercializing lomitapide and
metreleptin, and in connection with their ongoing clinical efforts and
post-marketing commitments for these products. (c) Risks Related to the Size of
the Debtors’ Potential Customer Base. The number of patients suffering from the
diseases for which the Debtors’ products are approved is very small, and has not
been established with precision. As a result, the Debtors’ assumptions and
estimates regarding prevalence and the treatable population of patients for
their products may be wrong. If the actual number of patients is smaller than
estimated or if any approval outside the U.S., EU and the other countries where
lomitapide is approved or outside the U.S. or EU for metreleptin, is based on a
narrower definition of these patient populations, the Debtors’ revenues and the
ability to achieve profitability and to attain and maintain cash-flow positive
operations from their product businesses will be adversely affected, possibly
materially. 98

GRAPHIC [g128141kgi108.gif]

 



(d) The Debtors Depend on Their Intellectual Property Rights and License
Agreements. The Debtors’ success depends in part on the ability to protect their
intellectual property rights, and the Debtors’ inability to enforce these rights
could have a material adverse effect on competitive position. The Debtors rely
on the patent, regulatory exclusivity, trademark, copyright, and trade-secret
laws of the United States, the European Union, and the countries and regions
where it does business to protect their intellectual property rights and
products from competition. The Debtors may be unable to prevent third parties
from using their intellectual property without proper authorization. The
unauthorized use of their intellectual property could reduce any competitive
advantage the Debtors have developed, reduce market share, or otherwise harm
business. In the event of unauthorized use of the Debtors’ intellectual
property, litigation to protect or enforce the Debtors’ rights could be costly,
and the Debtors may not prevail. Aegerion has entered into a number of key
license agreements that enable it and their non-Debtor subsidiaries to have
rights to develop and commercialize their products. These agreements impose
various diligence, payment, reporting and other obligations on Aegerion. If
Aegerion fails to comply with such obligations or encounter disagreements with
its licensors, it could lose license rights that are critically important to its
business and this could have a material adverse effect on its business,
financial condition and results of operations. In addition, any disputes with
Aegerion’s licensors could be costly and expensive, and Aegerion may not prevail
in such disputes. In addition, the Debtors’ commercial success with respect to
their products depends significantly on their ability to obtain and maintain
regulatory exclusivity for their products and to protect their existing patent
positions. If the Debtors do not adequately protect their intellectual property,
competitors, including companies that sell generics, may be able to erode or
negate any competitive advantage the Debtors may have, which could harm their
business and ability to achieve expected financial results. The Debtors’ ability
to use the patents and patent applications licensed to them will also depend on
their ability to comply with the terms of the applicable licenses and other
agreements and to obtain requisite licenses. The laws of some foreign countries
do not protect their proprietary rights to the same extent as the laws of the
U.S., and the Debtors may encounter significant problems in protecting their
proprietary rights in these countries. (e) The Loss of One or More of the
Debtors’ Key Personnel Could Disrupt Operations and Adversely Affect Financial
Results. The Debtors are highly dependent upon the availability and performance
of their executive officers, other key employees and their employees generally
given the recent cost reductions and employee attrition that followed.
Accordingly, the loss of services of any of the Debtors’ executive officers or
key employees, or of a critical mass of employees, which risks are further
heightened by these Chapter 11 Cases and the resulting acquisition of Aegerion
by Amryt, could materially adversely affect the Debtors’ business, financial
condition and operating results. 99

GRAPHIC [g128141kgi109.gif]

 



(f) The Debtors Are Subject to Extensive Regulatory and Compliance Obligations
Due to Being a Pharmaceutical Company with Commercial Products, and Seeking the
Approval of Pharmaceutical Products, and Also Due to the Compliance Obligations
that the Debtors Are Required to Comply with Under Their Settlements with the
DOJ, SEC and Other Government Agencies. As a pharmaceutical company that
develops and commercializes pharmaceutical products, the Debtors are subject to
an extensive array of broad and complex laws and regulations applicable to their
business. These include, without limitation, regulations and laws in the U.S.
and outside the U.S. related to manufacturing, clinical, quality, drug safety,
commercialization, payments to and interactions with healthcare professionals
and healthcare organizations, anti-kickbacks, fraud and abuse, the requirement
to report payments and other transfers of value to healthcare professionals and
healthcare organizations, data protection and privacy, pricing, reimbursement,
price reporting, anti-corruption and anti-bribery, and a myriad of other areas
and levels of regulation, some of which are described below. The failure of the
Debtors’, the Debtors’ subsidiaries, or their key vendors, contractors,
distributors, licensors or other key third party vendors or service providers to
comply with such laws and regulations could have a material adverse effect on
the Debtors’ results of operations and financial condition, could result in
product approvals being suspended, withdrawn, delayed or denied, could result in
litigation and/or investigations which could be costly and be a significant
distraction to executive management and other employees, and could result in
damages or prosecution. In addition, as noted herein, the Debtors are subject to
agreements and documents with extensive payment, remedial and compliance
measures as a result of Aegerion’s global settlement of the investigations
conducted by the DOJ and SEC, which could negatively impact their results of
operations and financial condition. In addition, the failure to comply with any
provisions of the settlement and settlement documents, including the financial,
remedial and compliance measures, could result in the imposition of additional
fines, penalties and obligations, and could subject Aegerion to prosecution
and/or exclusion from federal healthcare programs in the U.S. (g) DOJ and SEC
Settlements. As discussed in Section 3.4 above, the Debtors are subject to
numerous government settlement agreements regarding Aegerion’s previous
marketing and sale of JUXTAPID in the United States, including the Plea
Agreement, DOJ Civil Settlement Agreement, FDA Consent Decree, CIA, SEC final
judgment, and certain state settlement agreements. While all obligations under
the Government Settlement Agreements will be honored in full, the Debtors rely
on the cooperation of these government agencies in order to implement a
successful restructuring process. (h) Legal Matters and Ongoing Investigations.
The Debtors are party to routine litigation incidental to their businesses. It
is not anticipated that any current or pending lawsuit, either individually or
in the aggregate, is likely to have a material adverse effect on the Debtors’
financial condition. No assurance can be 100

GRAPHIC [g128141kgi110.gif]

 



provided, however, that the Debtors will be able to successfully defend or
settle all pending or future purported claims, and the Debtors’ failure to do so
may have a material adverse effect on the Reorganized Debtors. (i) The Debtors’
Sales, Marketing and Distribution Capabilities. The Debtors are marketing and
selling JUXTAPID and MYALEPT directly in the U.S. using their own marketing and
sales resources. The Debtors are also marketing and selling, or plan to market
and sell, metreleptin directly, using their own marketing and sales resources,
in certain key countries in the EU and in several other countries in which
metreleptin may be approved or where lomitapide is, or may be, approved. The
laws and regulations in the areas of sales and marketing of pharmaceutical
products, and interacting with healthcare professionals and patients, are very
complex and onerous, and require a robust compliance program. The failure of the
Debtors to comply with these laws and regulations could have a material adverse
effect on the Debtors’ business, financial condition and results of operations.
For example, the failure to comply with certain of these laws and regulations
led to the DOJ investigations and the resulting financial penalties and remedial
and compliance measures. In the course of ordinary business, the Debtors also
use, and plan to use, third parties to provide warehousing, shipping,
third-party logistics, invoicing, collections and other distribution services on
their behalf in the U.S. and in other countries throughout the world. The
failure of the Debtors to establish, maintain and finance the capabilities to
sell, market or distribute their products, either through their own capabilities
or through arrangements with third parties and to effectively manage such third
parties, could result in the Debtors not being able to successfully sell their
products and could, as a result, have a material adverse effect on their
financial condition and results of operations. In addition, to the extent the
Debtors rely on third parties to distribute or commercialize their products, if
marketing approval is obtained in the relevant country, they would receive less
revenue than if they commercialized the product themselves. The Debtors would
also have less control over the sales efforts of any third parties involved in
their commercialization efforts, including, in some countries, pricing, which
could also have a negative effect on the Debtors’ revenues in the specific
market and other key markets if the price is lower than in other markets and
becomes a reference price for other markets. Use of a third party can also make
it more difficult to ensure that commercialization activities are conducted in a
manner compliant with applicable laws. (j) Regulatory Approvals for the Debtors.
The Debtors only have regulatory approval for commercial distribution and
reimbursement of lomitapide in the U.S., EU and a small number of other
countries. The Debtors are currently only permitted to commercialize metreleptin
in the U.S. and certain countries in the EU. The Debtors may not receive the
requisite regulatory approvals for commercialization and reimbursement of their
products in other countries. The Debtors also rely on named patient sales of
their products in markets where such sales are permitted under applicable laws
based on approvals in other markets, but there is no assurance that named
patient sales of lomitapide will continue at current levels, or at all, or that
they will be able to achieve significant levels of named patient sales of
metreleptin in any country, or at all. 101

GRAPHIC [g128141kgi111.gif]

 



There is no assurance that the Debtors or their licensees will be able to obtain
marketing authorizations for either product in additional countries. To obtain
such marketing approvals, the Debtors or their licensees must establish, and
comply with, numerous and varying regulatory requirements of other countries
regarding safety and efficacy and governing, among other things, clinical
trials, pricing, promotion and distribution of the respective product. Approval
procedures vary among countries, and can involve additional product testing and
additional administrative review periods. Marketing approval in one country does
not ensure such approval in another. Regulatory authorities in countries where
the Debtors seek approval for lomitapide or metreleptin may not be satisfied
with the design, size, end-point or efficacy and safety results of the pivotal
trial of the product, or the risk/benefit profile of the product, and may reject
their applications for approval. (k) The Debtors Face Extensive Post-Marketing
Regulatory Requirements, and May Still Face Future Development and Regulatory
Difficulties. Even after marketing approval, a regulatory authority may still
impose significant restrictions on a product’s indications, conditions for use,
distribution or marketing or impose ongoing requirements for post-marketing
surveillance, risk management programs, post-approval studies or clinical
trials. The approvals of lomitapide and metreleptin in the U.S. and EU have
extensive post-marketing commitments, including post-marketing commitments and
studies, and risk management programs. For example, JUXTAPID and MYALEPT are
available in the U.S. only through the JUXTAPID REMS program and MYALEPT REMS
program, respectively, and the JUXTAPID REMS program is subject to the FDA
Consent Decree described in Section 3.4 above. Through these programs, the
Debtors must certify all healthcare providers who prescribe JUXTAPID and the
pharmacies that dispense the medicine, and for the JUXTAPID REMS program, HoFH
patients must attest as to their understanding of the program prior to going on
therapy. The FDA also requires that the effectiveness of the REMS programs are
assessed by the Debtors on a periodic basis. The FDA itself assesses on a
periodic basis whether a REMS program is meeting its goals and whether the goals
or elements of the plan should be modified. Regulatory authorities have
significant post-marketing authority, including, for example, the authority to
require labeling changes based on new safety information, and to require
post-marketing studies or clinical trials to evaluate serious safety risks
related to the use of a drug or biologic. In addition, as noted above, the
Debtors are required to implement a variety of post-marketing registries and
studies as part of the approvals of metreleptin and lomitapide in the U.S. and
EU. The failure to complete and/or implement these registries and studies could
result in the withdrawal of the applicable approval or alterations to the
approval which would likely make commercialization of the products more limited.
The Debtors expect that the regulatory authorities in certain other countries
outside the U.S. and EU where their products are, or may be, approved may impose
post-approval obligations, including patient registries and risk management
programs, and requirements that may in some countries be more onerous than those
imposed by the FDA and EMA. Depending on the nature of these post-marketing
studies, the Debtors may be required to provide their products free of charge to
participants in the studies in certain countries even if they 102

GRAPHIC [g128141kgi112.gif]

 



have pricing and reimbursement approval in such countries, which would
negatively impact their level of revenues. The Debtors will also be subject to
other ongoing regulatory requirements in each of the countries in which their
products are approved governing the labeling, packaging, storage, advertising,
distribution, promotion, recordkeeping and submission of safety and other
post-marketing information, including adverse reactions, and any changes to the
approved product, product labeling, or manufacturing process. In addition,
manufacturers of drug products and their facilities are subject to continual
review and periodic inspections by the FDA, the EMA, the competent authorities
of the EU Member States and other regulatory authorities for compliance with
cGMP, and other regulations. The failure of the Debtors, or third parties who
perform services on behalf of or for the Debtors, to comply with any of the
legal or regulatory requirements set forth in this risk factor could have a
material adverse effect on the Debtors’ results of operations and financial
condition, could result in product approvals being suspended, withdrawn, delayed
or denied, could result in litigation and/or investigations which could be
costly and a significant distraction to executive management and other
employees. (l) The Debtors Rely on Third Parties to Manufacture and Supply Their
Products, Conduct Clinical and Other Studies, and Other Critical Aspects of
Their Business. As stated herein, the Debtors and their foreign non-Debtor
subsidiaries rely on third parties to carry out critical aspects of their
business, including commercialization, manufacturing, supply chain, clinical
development, distribution, drug safety reporting and compliance, REMS and risk
management programs, compliance, and other key areas. The failure of these third
parties to perform or comply with applicable laws, regulations or contract terms
could result in the suspension, withdrawal, amendment, delay or denial of a
regulatory approval, and/or civil or criminal monetary penalties, any of which
could have a material adverse effect on the Debtors’ business, results of
operations and financial condition. In particular, the Debtors and their
non-Debtor subsidiaries depend entirely on sole source third party manufacturers
to produce the drug/active substance for their products and also the drug
product (e.g., final packaged form, vials, packaging, capsules, etc.). The
failure of these third party contractors to perform under their agreements or
any shortages in the materials necessary to delivery these services, even
temporarily, could result in product shortages and have a material adverse
effect on the Debtors’ business, operations and financial condition. In
addition, if the Debtors, or their drug substance or drug product manufacturers
or the manufacturing facilities for their drug substance or drug product, fail
to comply with applicable regulatory requirements, a regulatory agency may
suspend, withdraw or alter the conditions of their marketing approval, seek to
impose civil or criminal penalties or monetary fines, or refuse pending approval
applications submitted by the Debtors. Another key example of where the Debtors
and their non-Debtor subsidiaries use contractors is in the area of clinical
trials, registries and post-marketing requirements, all of which are critical
aspects of the Debtors’ business. The failure of any of the third parties who
perform these services on behalf of or for the Debtors or their non-Debtor
subsidiaries could have a number of potential negative 103

GRAPHIC [g128141kgi113.gif]

 



consequences, including delays of clinical trials and the failure to meet
critical post-marketing requirements, which could have a material adverse effect
on the Debtors’ business, financial condition and results of operations. (m)
Product and Clinical Development Are Long, Expensive and Uncertain Processes,
and Require an Enormous Amount of Capital and Resources. Product development in
the pharmaceutical industry is a long, expensive and uncertain process, and the
Debtors do not have sufficient capital to pursue many of their key development
programs. Failure or delays in the commencement of clinical trials would delay,
prevent or limit the Debtors’ ability to generate revenues, could cause
reputational harm and the loss of commercialization opportunities — any of which
could have a material adverse effect on the Debtors’ business, financial
condition and results of operations. (n) Potential product liability exposure of
the Debtors. The use of any product in clinical trials and the sale of any
product for which the Debtors have or obtain marketing approval expose them to
the risk of product liability claims. Product liability claims might be brought
against them by consumers, healthcare providers or others selling or otherwise
coming into contact with their product and product candidates. If they cannot
successfully defend themselves against product liability claims, they could
incur substantial liabilities. 11.5. Risks Associated with the Plan Investor’s
Businesses. The Plan Investor operates in the biopharmaceutical development
sector and has a number of drug candidates in various stages of clinical
development. In addition, the Plan Investor may continue to exploit other
opportunities within the sector in order to expand its present development
pipeline. Industry experience indicates that there may be a very high incidence
of delay or inability to produce valuable scientific results in relation to the
present development pipeline. In addition, the Plan Investor may not be
successful in developing new products based on the scientific discoveries
developed by it. The ability of the Plan Investor to develop new products relies
on, among other things, the recruitment of sufficiently qualified research and
development partners with expertise in the biopharmaceutical sector. The Plan
Investor may not be able to develop its relationships and/or recruit research
partners of a sufficient caliber to satisfy its growth rate and develop its
future pipeline. Additionally, product development timelines are at risk of
delay as the timing of regulatory approvals is uncertain and it is not always
possible to predict the rate of patient recruitment into clinical trials. There
is therefore a risk that product development could take longer than presently
expected by the Plan Investor. Furthermore, there can be no guarantee that the
Plan Investor will be able to, or that it will be commercially advantageous for
the Plan Investor to, develop its intellectual property through entering into
licensing deals with emerging, midsize and large pharmaceutical companies. In
addition, while the Debtors believe that the Proposed Restructuring Transaction
is in the best interests of the Debtors’ estates, there can be no certainty that
the proposed combination of the Debtors and the Plan Investor will achieve the
significant synergies and cost 104

GRAPHIC [g128141kgi114.gif]

 



savings that the parties expect. In addition, as a result of the proposed sale,
the Plan Investor will need to retain and recruit key employees in order to
maximize synergies and integrate the two companies’ infrastructures, failure of
which could materially adversely affect the pro forma business, financial
condition and operating results. While the Plan is predicated on, among other
things, receipt of the Rights Offering Amount and the Plan Investor Equity Raise
Amount, both of which are fully backstopped by the Backstop Parties, there can
be no assurance that the Debtors will receive any or all of such amounts (in
addition to proceeds from any additional equity raises conducted by the Plan
Investor during the Chapter 11 Cases prior to the occurrence of the Effective
Date). (a) Risks related to Clinical Trials for the Plan Investor’s products. To
obtain the requisite regulatory approvals to market and sell any of its product
candidates, the Plan Investor must demonstrate, through extensive preclinical
studies and clinical trials, that its product candidates are safe and effective
in humans. Clinical testing is expensive and can take many years to complete and
its outcome is inherently uncertain. Failure can occur at any time during the
clinical trial process and regulatory authorities may require further studies at
additional cost. Furthermore, regulatory authorities such as the FDA and
European Medicines Agency may not agree on the same trial design for pivotal
studies. The results of preclinical studies and earlier clinical trials may not
be predictive of the results of later-stage clinical trials. For example, the
results generated to date in pre-clinical studies or Phase I or Phase II
clinical trials for the Plan Investor’s product candidates do not ensure that
later clinical trials will demonstrate similar results. Product candidates in
later stages of clinical trials may fail to show the desired safety and efficacy
traits despite having progressed through preclinical studies and initial
clinical trials. (b) Regulatory Risks of the Plan Investor. The Plan Investor’s
future success is dependent upon its ability to develop successfully, obtain
regulatory approval for and then successfully commercialize one or more of its
product candidates. There can be no assurance that any of the Plan Investor’s
development drug candidates will be successful in clinical trials or receive
regulatory approval. Applications for any of the Plan Investor’s product
candidates could fail to receive regulatory approval for many reasons. Any of
the Plan Investor’s current or future product candidates could take a
significantly longer time to gain regulatory approval than expected or may never
gain regulatory approval. This could delay or eliminate any potential product
revenue by delaying or eliminating the potential commercialization of the Plan
Investor’s product candidates. The Plan Investor intends to seek regulatory
approvals to commercialize its product candidates in Europe and the United
States. To obtain regulatory approval in other countries, the Plan Investor must
comply with numerous and varying regulatory requirements of such other
jurisdictions, which may include (without limitation) safety, efficacy,
chemistry, manufacturing and controls, clinical trials, commercial sales,
pricing and distribution of its product candidates. Even if the Plan Investor is
successful in obtaining approval in one jurisdiction, there can be no guarantee
that it will obtain approval in other jurisdictions. Failure to obtain marketing
authorizations for its product candidates will result in the Plan Investor being
unable to market and sell such products. If the Plan Investor fails to obtain
approval in any 105

GRAPHIC [g128141kgi115.gif]

 



jurisdiction, the geographical market for its product candidates could be
limited. Similarly, regulatory agencies may not approve the labelling claims
that are necessary or desirable for the successful commercialization of the Plan
Investor’s product candidates. (c) AIM and Shareholder Approval. As set forth
above, the issuance of the New Common Stock requires the approval of the U.K.
Panel on Takeovers and Mergers. Further, the formation of New Amryt will be
effected pursuant to a scheme of arrangement that requires the approval of both
the (a) shareholders of the Plan Investor (with a voting threshold of 75% of
those voting and a majority in number of those voting) and (b) courts of England
and Wales. The scheme of arrangement will be undertaken pursuant to Part 26 of
the Companies Act 2006 and will involve an application by the Plan Investor to
the High Court of Justice in England and Wales to sanction the scheme of
arrangement to allow New Amryt to become the holding company of the Plan
Investor group, following which the rights and obligations of the Plan Investor
under the Plan Funding Agreement will be assumed by New Amryt. In consideration
for the cancellation of each Plan Investor shareholder’s interest in the Plan
Investor, each Plan Investor shareholder will receive shares in New Amryt and
certain contingent value rights. The New Common Stock is anticipated to be
listed for trading on AIM and Euronext and will require the approval of AIM and
Euronext for such admission and trading. Moreover, the issuance of the New
Common Stock is subject to confirmation of the Plan. (d) Market Acceptance of
the Plan Investor’s Products. Even if the EMA, FDA or any other comparable
regulatory agency approves the marketing of any product candidates that the Plan
Investor develops and/or in the case of existing marketed products, physicians,
healthcare providers, patients or the medical community may not accept or use
them. Efforts to educate the medical community and third party payers on the
benefits of the Plan Investor’s product candidates may require significant
resources and may not be successful. If any product candidate that the Plan
Investor develops, in each case if approved, do not achieve an adequate level of
acceptance, the Plan Investor may not generate significant product revenues or
any profits from operations. In addition, the potential market opportunity for
the product candidates that the Plan Investor may develop is difficult to
estimate precisely, particularly given that the orphan drug markets which the
Plan Investor is targeting are, by their nature, relatively small and unknown.
The Plan Investor’s estimates of the potential market opportunity for each of
these product candidates are predicated on several key assumptions, such as
industry knowledge and publications, third party research reports and other
surveys. If any of the assumptions proves to be inaccurate, then the actual
market for Lojuxta, AP101 or the Plan Investor’s other product candidates from
time to time, could be smaller than the Plan Investor estimates of the potential
market opportunity. If that turns out to be the case, the Plan Investor’s
product revenue may be limited and it may be unable to achieve or maintain
profitability. For additional risks associated with the Plan Investor’s
business, please reference the Amyrt Pharma Plc Annual Report at
https://www.amrytpharma.com/wp-content/uploads/2018/06/Amyrt-Annual-Report-2017_FINAL_v22_single_lowres.pdf.
106

GRAPHIC [g128141kgi116.gif]

 



ARTICLE XII. RIGHTS OFFERING PROCEDURES31 12.1. Overview of Rights Offering. In
connection with the transactions contemplated by the Plan, Eligible Holders of
Claims in Classes 4 and 6B will have the opportunity to participate in the
Rights Offering whereby such holders will have the right to purchase shares of
New Common Stock at a 20% discount of the implied value of each share. The Plan
contemplates an equity raise of $60 million — $42 million on account of the
Rights Offering to be conducted in these Chapter 11 Cases and $18 million on
account of a separate equity raise conducted by the Plan Investor (to be issued
to existing shareholders of the Plan Investor) for shares of New Common Stock in
the Plan Investor — all of which will be backstopped by the Backstop Parties.
Although the Debtors will offer all Eligible Holders in Class 4 and 6B the
opportunity to participate in the Rights Offering, the Debtors may be unable to
obtain sufficient commitments from such holders to purchase the full amount of
the Rights Offering Stock. To guard against this possibility, the Bridge Lenders
have agreed, pursuant to the Backstop Commitment Agreement, to backstop the
Rights Offering (as well as the Plan Investor Equity Raise) and to purchase any
of the Rights Offering Stock that are not subscribed for by such Eligible
Holders. In addition, each Eligible Holder will also have the right to elect to
purchase additional shares of Rights Offering Stock that (a) are not timely,
duly and validly subscribed and paid for by the Eligible Holders that timely
vote to accept the Plan in accordance with the Rights Offering Procedures, and
(b) also are not timely, duly and validly subscribed and paid for by Plan
Investor Shareholders identified by the Plan Investor (provided that the Plan
Investor shall only have the right to identify such Plan Investor Shareholders
if the Plan Investor has fully sold the $18 million Plan Investor Equity Raise
by the Subscription Expiration Deadline). The Rights Offering will expire on
[August 15, 2019] at 4:00 p.m. (prevailing Eastern time) (the “Subscription
Expiration Deadline”). The Debtors have designated Prime Clerk as the
“Subscription Agent” for the Rights Offering. 31 Capitalized terms used in this
Section not otherwise defined herein or in the Plan shall have the meanings
given to them in the Rights Offering Procedures. In addition, this Section is
only intended to provide a summary of the Rights Offering Procedures. To the
extent of any inconsistency between this summary and the Rights Offering
Procedures, the Rights Offering Procedures shall govern. A copy of the Rights
Offering Procedures, and corresponding subscription form, are annexed hereto as
Exhibit 4 107

GRAPHIC [g128141kgi117.gif]

 



12.2. The Rights Offering Procedures. The Rights Offering Procedures, and
corresponding subscription form, set forth the specific requirements and
procedures pursuant to which the Rights Offering will be conducted. Generally,
the Rights Offering Procedures provide, among other things, that: 1. To
facilitate the exercise of the Subscription Rights, beginning on the
Subscription Commencement Date, the Debtors will send a Subscription Form to
each Eligible Holder, or its nominee, together with appropriate instructions for
completion, execution and timely delivery of the Subscription Form and the
payment of the purchase price for the Rights Offering Stock. 2. In order to
validly exercise the Subscription Rights, on or prior to [August 15, 2019] at
4:00 p.m., or any earlier date provided by a holder’s Nominee, each Eligible
Holder must: a. return a duly completed and executed “Beneficial Holder
Subscription Form” to the Subscription Agent, or its Nominee; b. return the IRS
Form W-9 or IRS Form W-8, as applicable, to the Subscription Agent, or its
Nominee; and c. pay, or arrange for the payment of, the applicable Purchase
Price to the Subscription Agent by wire transfer ONLY of immediately available
funds in accordance with the instructions included in Item 3 of the Beneficial
Holder Subscription Form, on or before the Subscription Expiration Deadline. 3.
Instructions for completing the Beneficial Holder Subscription Form are included
in the Rights Offering Procedures. 4. Cash remitted to the Subscription Agent as
the Purchase Price in accordance with the Rights Offering will be deposited and
held by the Subscription Agent in a segregated escrow account until administered
in connection with the settlement of the Rights Offering on the Effective Date.
The Subscription Agent may not use such funds for any other purpose prior to
such Effective Date and may not encumber or permit such funds to be encumbered
with any lien or similar encumbrance. Such funds held by the Subscription Agent
shall not be deemed part of the Debtors’ bankruptcy estate or property of the
Plan Investor. 5. If the Rights Offering is not consummated, any cash paid to
the Subscription Agent will be returned, without interest, to the Eligible
Holders as soon as reasonably practicable after the date on which the Rights
Offering is terminated. 12.3. Backstop Commitment. As required pursuant to the
terms of the RSA, the Plan Investor and the Backstop Parties intend to enter
into the Backstop Commitment Agreement prior to the Disclosure Statement
Hearing. Pursuant to the Backstop Commitment Agreement, a copy of which will be
108

GRAPHIC [g128141kgi118.gif]

 



filed with the Bankruptcy Court as part of the Plan Supplement, the Backstop
Parties agreed to purchase any Unsubscribed Shares from the Rights Offering and
the Plan Investor Equity Raise for a fee equal to $3 million — i.e., 5% of the
$60 million raised under the Rights Offering and the Plan Investor Equity Raise.
The Backstop Commitment Fee is earned immediately upon the Subscription
Commencement Date and is payable by the Plan Investor on the Effective Date as
set forth in, and subject to the terms and conditions of, the Backstop
Commitment Agreement. ARTICLE XIII. CERTAIN UNITED STATES FEDERAL INCOME TAX
CONSEQUENCES OF THE PLAN 13.1. Introduction. The following discussion summarizes
certain U.S. federal income tax consequences expected to result from the
consummation of the Plan. This discussion is only for general information
purposes and only describes the expected federal income tax consequences to
certain U.S. Holders and Non-U.S. Holders (each as defined below) entitled to
vote on the Plan. It is not a complete analysis of all potential federal income
tax consequences and does not address any tax consequences arising under any
state, local or foreign tax laws or federal estate or gift tax laws, and does
not address the Medicare tax on net investment income. This discussion is based
on the Internal Revenue Code of 1986, as amended (“IRC”), Treasury Regulations
promulgated thereunder, judicial decisions, and published rulings and
administrative pronouncements of the IRS, all as in effect on the date of this
Disclosure Statement. These authorities may change, possibly retroactively,
resulting in federal income tax consequences different from those discussed
below. No ruling has been or will be sought from the IRS, and no legal opinion
of counsel will be rendered, with respect to the matters discussed below. There
can be no assurance that the IRS will not take a contrary position regarding the
federal income tax consequences resulting from the consummation of the Plan or
that any contrary position would not be sustained by a court. As used in this
summary, a “U.S. Holder” means any beneficial owner of a Claim, New Common Stock
or Interest (as the case may be) that is, for U.S. federal income tax purposes:
(i) a U.S. citizen or a resident alien for U.S. federal income tax purposes,
(ii) a corporation (or other entity taxable as a corporation for U.S. federal
income tax purposes) created or organized under the laws of the United States,
any State thereof or the District of Columbia, (iii) an estate the income of
which is subject to U.S. federal income taxation regardless of its source, or
(iv) a trust which (a) is subject to the primary supervision of a court within
the United States and for which one or more U.S. persons have authority to
control all substantial decisions, or (b) has a valid election in effect under
applicable Treasury Regulations to be treated as a U.S. person. This discussion
assumes that U.S. Holders have held their Claims and will hold any property
received for such Claims as “capital assets” within the meaning of IRC Section
1221 (generally, property held for investment). In addition, this discussion
assumes that the Debtors’ obligations under the Claims will be treated as debt
for federal income tax purposes. 109

GRAPHIC [g128141kgi119.gif]

 



This discussion does not address all federal income tax considerations that may
be relevant to a particular holder in light of that holder’s particular
circumstances or to holders subject to special rules under the federal income
tax laws, such as financial institutions, insurance companies, brokers, dealers
or traders in securities, commodities or currencies, tax-exempt organizations,
tax-qualified retirement plans, 10% U.S. Holders (as defined below), holders
subject to the alternative minimum tax, holders required under IRC Section
451(b) to conform the timing of income accruals with respect to the notes to
their financial statements, holders holding Claims as part of a hedge, straddle
or other risk reduction strategy or as part of a conversion transaction or other
integrated investment, holders who have a functional currency other than the
U.S. dollar and holders that acquired the Claims in connection with the
performance of services. As used in this summary, a “Non-U.S. Holder” means a
holder of a Claim, New Common Stock or Interest (as the case may be), other than
an entity or arrangement classified as a partnership for U.S. federal income tax
purposes, that is not a U.S. Holder. This summary does not address all aspects
of U.S. federal income taxes that may be relevant to Non-U.S. Holders in light
of their personal circumstances, and does not deal with federal taxes (other
than the federal income tax) or with non-U.S., state, local or other tax
considerations. Special rules, not discussed here, may apply to certain Non-U.S.
Holders, including U.S. expatriates, controlled foreign corporations, passive
foreign investment companies and corporations that accumulate earnings to avoid
U.S. federal income tax. Non-U.S. Holders should consult their own tax advisors
to determine the U.S. federal, state, local and other tax consequences that may
be relevant to them. In the case of a holder that is classified as a partnership
for U.S. federal income tax purposes, the tax treatment of a partner generally
will depend upon the status of the partner and the activities of the
partnership. If you are a partner of a partnership that holds a Claim, New
Common Stock or Interest, then you should consult your own tax advisors. In
addition, this discussion does not address the treatment of any fees to be paid
pursuant to the Plan. New Warrants. The New Warrants and the New Common Stock
have substantially identical economic rights and the New Warrants are
exercisable into New Common Stock for nominal consideration. Accordingly, the
New Warrants should be treated as New Common Stock for federal income tax
purposes, this tax disclosure assumes such treatment and references to “New
Common Stock” include the New Warrants. U.S. HOLDERS AND NON-U.S. HOLDERS SHOULD
CONSULT THEIR TAX ADVISORS REGARDING THE U.S. FEDERAL INCOME TAX CONSEQUENCES TO
THEM OF THE CONSUMMATION OF THE PLAN AS WELL AS ANY TAX CONSEQUENCES ARISING
UNDER ANY STATE, LOCAL OR FOREIGN TAX LAWS, OR ANY OTHER FEDERAL TAX LAWS. 13.2.
Federal Income Tax Consequences to the Debtors. (a) Cancellation of Indebtedness
and Reduction of Tax Attributes. 110

GRAPHIC [g128141kgi120.gif]

 



The Debtors generally should realize cancellation of indebtedness income (“COD
Income”) to the extent the sum of (i) the fair market value of any property
received by holders is less than (ii) the sum of (x) the adjusted issue price of
any debt exchanged pursuant to the Plan, and (y) the amount of any unpaid
accrued interest on such debt to the extent previously deducted by the Debtors.
COD Income realized by a Debtor will be excluded from income if the discharge of
debt occurs in a case brought under the Bankruptcy Code, the debtor is under the
court’s jurisdiction in such case and the discharge is granted by the court or
is pursuant to a chapter 11 plan approved by the court (the “Bankruptcy
Exception”). Because the Bankruptcy Exception will apply to the transactions
consummated pursuant to the Plan, the Debtors will not be required to recognize
any COD Income realized as a result of the implementation of the Plan. A debtor
that does not recognize COD Income under the Bankruptcy Exception generally must
reduce certain tax attributes by the amount of the excluded COD Income.
Attributes subject to reduction include net operating losses (“NOLs”), NOL
carryforwards and certain other losses, credits and carryforwards, and the
debtor’s tax basis in its assets (including stock of subsidiaries). NOLs for the
taxable year of the discharge and NOL carryovers to such year generally are the
first attributes subject to reduction. However, a debtor may elect under IRC
Section 108(b)(5) (the “Section 108(b)(5) Election”) to reduce its basis in its
depreciable property first. If the debtor is a member of a consolidated group,
the debtor may treat stock in another group member as depreciable property for
purposes of the Section 108(b)(5) Election, provided the lower-tier member
consents to a corresponding reduction in its basis in its depreciable property.
If a debtor makes a Section 108(b)(5) Election, the limitation on reducing the
debtor’s basis in its assets below the amount of its remaining liabilities,
discussed below, does not apply. The Debtors currently do not intend to make a
Section 108(b)(5) Election and expect to have sufficient NOLs to absorb any
necessary attribute reduction. The Debtors believe that, for federal income tax
purposes, the Debtors’ consolidated group had substantial consolidated NOL and
NOL carryforwards as of the Petition Date. Although the amount of the Debtors’
NOLs will not be determined until the Debtors prepare their consolidated federal
income tax returns for 2018 and the portion of 2019 ending on the consummation
of the Plan , the Debtors currently anticipate that, although it is expected
that NOL carryforwards will remain after consummation of the plan, the value of
the remaining NOL carryforwards will be significantly reduced after application
of the attribute reduction rules and certain limitations under IRC Section 382
(described below). (b) Section 382 Limitation on NOLs. Under IRC Section 382, if
a corporation or a consolidated group with NOLs (a “Loss Corporation”) undergoes
an “ownership change,” the Loss Corporation’s use of its pre-change NOLs (and
certain other tax attributes) generally will be subject to an annual limitation
in the post-change period. In general, an “ownership change” occurs if the
percentage of the value of the Loss Corporation’s stock owned by one or more
direct or indirect “five percent shareholders” increases by more than fifty
percentage points over the lowest percentage of value owned by the five percent
shareholders at any time during the applicable testing period (an “Ownership
Change”). 111

GRAPHIC [g128141kgi121.gif]

 



An exception to the foregoing annual limitation rules generally applies when
so-called “qualified creditors” of a debtor corporation in chapter 11 receive,
in respect of their Claims, at least 50 percent of the vote and value of the
stock of the debtor corporation (or a controlling corporation if also in chapter
11) as reorganized pursuant to a confirmed chapter 11 plan (the “382(l)(5)
Exception”). If the requirements of the 382(l)(5) Exception are satisfied, a
debtor’s pre-change NOLs (and certain other tax attributes) would not be limited
on an annual basis, but, instead, NOL carryforwards would be reduced by the
amount of any interest deductions claimed by the debtor during the three taxable
years preceding the effective date of the plan of reorganization, and during the
part of the taxable year prior to and including the effective date of the plan
of reorganization, in respect of all debt converted into stock pursuant to the
reorganization. If the 382(l)(5) Exception applies and the Debtors undergo
another “ownership change” within two years after the Effective Date, then the
Debtors’ pre-change NOLs (and certain other tax attributes) thereafter would be
effectively eliminated in their entirety. The Debtors currently expect that the
382(l)(5) Exception will not be available. Where the 382(l)(5) Exception is not
applicable to a corporation in bankruptcy (either because the debtor corporation
does not qualify for it or the debtor corporation otherwise elects not to
utilize the 382(l)(5) Exception), another exception will generally apply (the
“382(l)(6) Exception”). Under the 382(l)(6) Exception, the annual limitation
will be calculated by reference to the lesser of (a) the value of the debtor
corporation’s new stock (with certain adjustments) immediately after the
ownership change or (b) the value of such debtor corporation’s assets
(determined without regard to liabilities) immediately before the ownership
change. This differs from the ordinary rule that requires the fair market value
of a debtor corporation that undergoes an “ownership change” to be determined
before the events giving rise to the change. The 382(l)(6) Exception also
differs from the 382(l)(5) Exception in that, under it, a debtor corporation is
not required to reduce its NOL carryforwards by the amount of interest
deductions claimed within the prior three-year period, and a debtor corporation
may undergo a change of ownership within two years without automatically
triggering the elimination of its pre-change NOLs (and certain other tax
attributes). The resulting limitation would be determined under the regular
rules for ownership changes. The Debtors expect the consummation of the Plan
will result in an Ownership Change of the Debtors’ consolidated group. As a
result of such Ownership Change and certain previous potential Ownership
Changes, it is expected that the application of IRC Section 382 will
significantly reduce the value of any remaining NOL carryforwards. In addition,
the Debtors do not expect to have a material net unrealized built-in loss on the
Effective Date. If the Debtors have a net unrealized built-in-loss, it could
limit the Debtors’ ability to utilize certain deductions after the Ownership
Change. 13.3. Federal Income Tax Consequences to the Plan Investor. (a)
Potential Application of IRC 7874. A corporation is generally considered a tax
resident in the jurisdiction of its organization or incorporation for U.S.
federal income tax purposes. The Plan Investor is a U.K. entity and would
generally be classified as a foreign corporation (and, therefore, not a U.S. tax
resident) under these rules. Even so, the IRS may assert that the Plan Investor
should be treated 112

GRAPHIC [g128141kgi122.gif]

 



as a U.S. corporation (and, therefore, a U.S. tax resident) for U.S. federal
income tax purposes pursuant to IRC Section 7874. Under IRC Section 7874, if the
former stockholders of the Debtors hold 80% or more of the vote or value of the
shares of the Plan Investor by reason of holding the Debtors’ common stock (the
percentage (by vote and value) of the Plan Investor’s common shares considered
to be held (for purposes of IRC Section 7874) by former stockholders of the
Debtors immediately after consummation of the Plan by reason of holding common
stock of the Debtors, the “Section 7874 Percentage”), and the Plan Investor's
expanded affiliated group after consummation of the Plan does not have
substantial business activities in the U.K. relative to its worldwide business
activities, the Plan Investor would be treated as a U.S. corporation for U.S.
federal income tax purposes. Under Treasury Regulations, each creditor of a
Debtor will be treated as a shareholder of the Debtor and any claim of the
creditor against the Debtor will be treated as stock of the Debtor for purposes
of determining the Section 7874 Percentage. If the Section 7874 Percentage were
determined to be at least 60% (but less than 80%), IRC Section 7874 would cause
the Plan Investor to be treated as a “surrogate foreign corporation” if the Plan
Investor does not have substantial business activities in the U.K. relative to
its worldwide business activities. If the Plan Investor were to be treated as a
surrogate foreign corporation, several limitations could apply to the Debtors
including, but not limited to, (i) the prohibition of the Debtors’ use of NOLs,
foreign tax credits, or other tax attributes to offset the income or gain
recognized by reason of the transfer of property to a foreign related person
during the 10-year period following the consummation of the Plan or any income
received or accrued during such period by reason of a license of any property by
the Debtors to a foreign related person and (ii) the application of IRC Section
4985 and rules related thereto to impose an excise tax on the value of certain
stock compensation of the Debtors held directly or indirectly by certain
“disqualified individuals” (including officers and directors of the Debtors) at
a rate equal to 15%, but only if gain is otherwise recognized by the Debtors’
shareholders as a result of the consummation of the Plan. Under current law, the
Debtors expect that the Plan Investor will be treated as a surrogate foreign
corporation for U.S. federal income taxes but do not expect the Plan Investor to
be treated as a U.S. corporation for U.S. federal income tax purposes. However,
determining the Section 7874 Percentage is complex, subject to factual and legal
uncertainties and there can be no assurance that the IRS will agree with the
Debtors’ position with respect to the Section 7874 Percentage. Holders are urged
to consult their own tax advisors regarding the potential application of IRC
Section 7874 and its potential tax consequences. 13.4. Federal Income Tax
Consequences to Holders of Certain Claims. (a) Exchange of Certain Claims for
New Common Stock. If the exchange of certain Claims for New Common Stock is
treated as an exchange separate from the exchange of certain claims for New
Convertible Notes (discussed below), the receipt of New Common Stock by a U.S.
Holder in exchange for its Claims generally will be a taxable transaction for
U.S. federal income tax purposes. A U.S. Holder generally will recognize gain or
loss in an amount equal to the difference between (i) the fair market value on
the Effective Date of the New Common Stock received in exchange for its Claims
and (ii) the 113

GRAPHIC [g128141kgi123.gif]

 



U.S. Holder’s adjusted tax basis in its Claims. A U.S. Holder’s adjusted tax
basis in its Claims generally will equal (a) such U.S. Holder’s cost for its
Claims, (b) increased by any market discount (as discussed below) previously
included in gross income by the U.S. Holder with respect to its Claims and (c)
decreased (but not below zero) by any bond premium previously amortized by the
U.S. Holder with respect to its Claims. Except with respect to accrued interest
and to the extent that gain is recharacterized as ordinary income pursuant to
the market discount rules discussed below, such gain or loss generally will be
capital gain or loss and will be a long-term capital gain or loss if the U.S.
Holder’s holding period for its Claims exceeds one year at the time of the
exchange. Long-term capital gains recognized by non-corporate U.S. Holders
(including individuals) are currently eligible for reduced rates of taxation.
The deductibility of capital losses is subject to limitations. If, instead, the
exchange of certain Claims for New Common Stock is treated as a part of a single
exchange of Claims for New Common Stock and New Convertible Notes, and such
exchange is treated as part of a recapitalization transaction, see the
discussion below under Federal Income Tax Consequences to U.S. Holders –
Exchange of Certain Claims for New Convertible Notes (b) Exchange of Certain
Claims for New Convertible Notes. The U.S. federal income tax consequences of
the Plan may, to the extent certain Claims are exchanged for New Convertible
Notes depend in part upon: (i) whether such Claim is based on an obligation that
constitutes a “security” for U.S. federal income tax purposes, and (ii) whether
all or a portion of the consideration received for such Claim is an obligation
that constitutes a “security” for U.S. federal income tax purposes. The term
“security” is not defined in the IRC or in the Treasury Regulations issued
thereunder and has not been clearly defined by judicial decisions. The
determination of whether a particular debt obligation constitutes a “security”
depends on an overall evaluation of the nature of the debt, including whether
the holder of such debt obligation is subject to a material level of
entrepreneurial risk and whether a continuing proprietary interest is intended
or not. One of the most significant factors considered in determining whether a
particular debt obligation is a security is its original term. In general, debt
obligations issued with a weighted-average maturity at issuance of less than
five (5) years do not constitute securities, whereas debt obligations with a
weighted-average maturity at issuance of ten (10) years or more constitute
securities. In addition, a right to acquire stock and, presumably, a right to
acquire a “security” generally can also be treated as a “security.” The New
Convertible Notes will have a maturity of five and a half (5.5) years and the
Convertible Notes, as related to the Convertible Notes Claim, have a maturity of
five (5) years. Accordingly, the New Convertible Notes and the Convertible Notes
may each constitute a “security.” However, the Roll Up Loan, as related to the
Roll Up Loan Claim, has a maturity of less than one (1) year and thus may not be
treated as a “security.” In the event that the New Convertible Notes and the
obligations underlying a U.S. Holder’s Claim each constitute a “security” for
U.S. federal income tax purposes, the U.S. Holder’s receipt of the New
Convertible Notes should be treated as a “recapitalization” for U.S. federal
income tax purposes. Accordingly, each such U.S. Holder generally will not
recognize any loss upon the exchange of its Claim, but will recognize gain
(computed as described in the next section), if any, to the extent of the fair
market value of any consideration received (including Shares of New Common Stock
and Subscription Rights (subject to the discussion below) to the extent such
shares and rights, as applicable, are treated as received with such 114

GRAPHIC [g128141kgi124.gif]

 



securities pursuant to a single exchange) other than the securities as described
in the preceding paragraph. Thus, a U.S. Holder that has a gain would recognize
such gain to the extent of the fair market value of the New Common Stock and
Subscription Rights (subject to the discussion below) received. A U.S. Holder
will also have interest income to the extent of any consideration allocable to
accrued but unpaid interest not previously included in income, as described
below under “Federal Income Tax Consequences to U.S. Holders – Other
Considerations.” In a recapitalization exchange, a U.S. Holder’s tax basis in
the New Convertible Notes should equal such U.S. holder’s adjusted tax basis in
its Convertible Notes Claim, increased by any gain or interest income recognized
in the exchange, and decreased by the fair market value of the taxable
consideration received. In general, the U.S. Holder’s holding period for such
portion of the New Convertible Notes would include the U.S. Holder’s holding
period for its Convertible Notes Claim, except to the extent that such New
Convertible Notes were issued in respect of a Claim for accrued but unpaid
interest. Holders receiving New Convertible Notes are urged to consult their own
tax advisors regarding the appropriate status for U.S. federal income tax
purposes of their Claims and the potential tax consequences thereof. (c)
Exchange of New Money Bridge Loan Claims for New Term Loan Facility Obligations.
The U.S. federal income tax consequences of the exchange of New Money Bridge
Loan Claims for New Term Loan Facility Obligations may in part be determined by
whether each item exchanged constitutes a “security” for U.S. federal income tax
purposes, as discussed above under “Federal Income Tax Consequences to U.S.
Holders – Exchange of Convertible Note Claims for New Convertible Notes.” The
New Money Bridge Loan, as related to the New Money Bridge Loan Claim, has a
maturity of less than one (1) year. It is therefore expected that the New Money
Bridge Loan will not constitute a “security” and the exchange of New Money
Bridge Loan Claims for New Term Loan Facility Obligations will not be treated as
a “recapitalization” for U.S. federal income tax purposes. Accordingly, such
exchange generally will be a taxable transaction for U.S. federal income tax
purposes., the results of which, subject to the discussion on “– Contingent
Payment Debt Instruments” and “– Original Issue Discount” below, are described
in further detail above under “Federal Income Tax Consequences to U.S. Holders –
Exchange of Certain Claims for New Common Stock.” (d) Satisfaction of Claims for
Cash. A U.S Holder of a Claim which is satisfied for cash in connection with the
Plan generally will recognize gain or loss equal to the difference between (i)
the amount of cash received by the U.S. Holder in satisfaction of the Claim
(excluding any cash received that is attributable to accrued and unpaid
interest) and (ii) the U.S. Holder’s adjusted tax basis in the Claim. Subject to
the market discount rules discussed below, any gain or loss recognized on the
satisfaction of a Claim for cash in connection with the Plan generally will be
capital gain or loss and will be long-term capital gain or loss if, at the time
of the exchange, the U.S. Holder’s holding period is more than one year. The
deductibility of capital losses is subject to limitations. 115

GRAPHIC [g128141kgi125.gif]

 



(e) Rights Offering. Although it is not free from doubt, the Subscription Rights
and their subsequent exercise may be characterized as the exercise of options to
acquire New Common Stock for U.S. federal income tax purposes. The discussion
herein assumes that the Subscription Rights are respected as options to acquire
New Common Stock. It is uncertain whether a Subscription Right will be
considered to have value upon receipt by a U.S. Holder. If the IRS attributed
value to such Subscription Right, a U.S. Holder may have a taxable event upon
receipt of such Subscription Right, and would recognize gain or loss to the
extent described in “Federal Income Tax Consequences to U.S. Holders – Exchange
of Certain Claims for New Common Stock” and “Federal Income Tax Consequences to
U.S. Holders – Exchange of Certain Claims for New Convertible Notes,” as
applicable. U.S Holders receiving Subscriptions Rights should consult their tax
advisors regarding potential taxation relating to the receipt of Subscription
Rights. A U.S. Holder of Subscription Rights generally would not recognize any
gain or loss upon the exercise of such Subscription Rights. A U.S. Holder’s
aggregate tax basis in the New Common Stock received upon exercise of a
Subscription Right should be equal to the sum of (i) the amount paid upon
exercise of the Subscription Rights and (ii) the holder’s tax basis in the
Subscription Rights. A U.S. Holder’s holding period in the New Common Stock
received upon exercise of a Subscription Right generally should commence the day
following the exercise of the right. It is uncertain whether a U.S. Holder that
receives but does not exercise a Subscription Right should be treated as
receiving anything of additional value in respect of its Claim. If the U.S.
Holder is treated as having received a Subscription Right of value (despite its
subsequent lapse), such that it obtains a tax basis in the right, the U.S.
Holder generally would recognize a loss to the extent of the U.S. Holder’s tax
basis in the Subscription Right. In general, such loss would be a capital loss,
long-term or short-term, depending upon whether the requisite holding period was
satisfied (which in the case of a recapitalization exchange, even if the right
goes unexercised, should include the holding period of the First Lien Debt
Secured Claim exchanged therefor). (f) Certain Consequences of Ownership of New
Common Stock The following is a discussion of certain U.S. federal income tax
consequences that may be relevant with respect to the ownership and disposition
of New Common Stock. This discussion addresses only the U.S. federal income tax
considerations of holders that will receive New Common Stock under the Plan and
that will hold such New Common Stock as a capital asset. This discussion assumes
that the Plan Investor will be treated as a foreign corporation for all U.S.
federal income tax purposes. Distributions on New Common Stock. Subject to the
discussion of PFIC and CFC rules discussed below, any distributions made by the
Plan Investor with respect to the New Common Stock will generally constitute
taxable dividends to U.S. Holders to the extent of the Plan Investor’s current
or accumulated earnings and profits, as determined under U.S. federal 116

GRAPHIC [g128141kgi126.gif]

 



income tax principles. Distributions in excess of those earnings and profits
will be treated first as a nontaxable return of capital to the extent of the
U.S. Holder’s tax basis in its New Common Stock, and thereafter as capital gain.
Dividends may be eligible for a reduced rate of U.S. income tax for individual
U.S. Holders, although such treatment is not free from doubt. Because the Plan
Investor is not a U.S. corporation, holders that are corporations and are not
10% U.S. Holders will generally not be entitled to claim a dividends-received
deduction with respect to distributions they receive from the Plan Investor.
Distributions taxable as dividends generally will be treated as foreign source
“passive category income” for United States foreign tax credit purposes. Sale or
Exchange of New Common Stock. Subject to the discussion of PFIC and CFC rules
discussed below, gain or loss recognized on a sale, exchange, or other taxable
disposition of New Common Stock will generally equal the difference, if any,
between the amount realized and the holder’s adjusted tax basis in the New
Common Stock at the time of such sale, exchange, or other taxable disposition.
Assuming such New Common Stock is held as a capital asset, any such gain or loss
will be long-term capital gain or loss if the holding period for the New Common
Stock exchanged is more than one year at that time. The deductibility of capital
losses is subject to limitations. Passive Foreign Investment Company Status. The
Plan Investor will be a passive foreign investment company for U.S. federal
income tax purposes (a “PFIC”) if either (i) 75% or more of its gross income in
a taxable year consists of “passive income” (generally including dividends,
interest, gains from the sale, or exchange of investment property) or (ii) at
least 50% of its assets in a taxable year (averaged over the year and generally
determined based upon either value or tax basis depending on the application of
certain tests) produce or are held for the production of passive income. For
purposes of determining whether the Plan Investor will be a PFIC, the Plan
Investor will be treated as earning and owning a proportionate share of the
income and assets, respectively, of its subsidiaries that have made U.S. tax
elections to be disregarded as separate entities as well as of any other
corporate subsidiary in which it owns at least 25% of the value of the
subsidiary’s stock. For purposes of these tests, income derived from the
performance of services does not constitute passive income. By contrast,
royalties and rental income would generally constitute passive income unless the
Plan Investor were treated under specific rules as deriving its royalties and
rental income in the active conduct of a trade or business. Based on the past
and anticipated future operations of the Plan Investor and the Debtors, the
Debtors do not believe that the Plan Investor has been a PFIC or that the Plan
Investor will be a PFIC with respect to future taxable years. However, no
assurance can be given that the IRS or a court of law will accept this position,
and there is a risk that the IRS or a court of law could determine that the Plan
Investor is a PFIC. Moreover, there can be no assurance that the Plan Investor
will not become a PFIC in any future taxable year because (i) there are
uncertainties in the application of the PFIC rules, (ii) the PFIC test is an
annual test, and (iii) although the Plan Investor intends to manage its business
so as to avoid PFIC status to the extent consistent with its other business
goals, there could be changes in the nature and extent of operations in future
years. Subject to the QEF Election (as defined herein) and mark-to-market
election discussions below, if the Plan Investor was to be treated as a PFIC for
any taxable year (and regardless of whether it remains a PFIC for subsequent
taxable years), (i) each U.S Holder who 117

GRAPHIC [g128141kgi127.gif]

 



is treated as owning New Common Stock during such taxable year for purposes of
the PFIC rules would be required to allocate any excess distributions received
(i.e., the portion of any distributions received by the U.S Holder on New Common
Stock in a taxable year in excess of 125 percent of the average annual
distributions received by the U.S Holder in the three preceding taxable years,
or, if shorter, the U.S Holder’s holding period for the New Common Stock) and
any gain realized from the disposition of New Common Stock ratably over the U.S
Holder’s holding period of the New Common Stock; (ii) the amount allocated to
the current taxable year, and any taxable year prior to the first taxable year
in which the Plan Investor was a PFIC, would be treated as ordinary income; and
(iii) the amount allocated to each other taxable year will be subject to tax at
the highest tax rate in effect for that year and the interest charge generally
applicable to underpayments of tax will be imposed on the resulting tax
attributable to each such taxable year. A U.S Holder who holds New Common Stock
during a period when the Plan Investor is a PFIC generally will be subject to
the foregoing rules for that taxable year and all subsequent taxable years with
respect to that U.S Holder’s ownership of New Common Stock, even if the Plan
Investor ceased to be a PFIC, subject to certain exceptions for holders of New
Common Stock who make a QEF election or mark-to-market election discussed below.
U.S. Holders are urged to consult their tax advisors regarding the PFIC rules,
including as to the advisability of choosing to make a QEF election or
mark-to-market election. The above rules relating to the taxation of excess
distributions and dispositions will not apply to a holder who has made a timely
“qualified electing fund” (“QEF”) election for all taxable years that the holder
has held its New Common Stock and the Plan Investor was a PFIC. Instead, each
holder who has made a timely QEF election is required, for each taxable year
that the Plan Investor is a PFIC, to include in income a pro rata share of the
Plan Investor’s ordinary earnings as ordinary income and a pro rata share of the
Plan Investor’s net capital gain as long-term capital gain, regardless of
whether the Plan Investor has made any distributions of the earnings or gain.
The U.S. Holder’s basis in its New Common Stock will be increased to reflect
taxed but undistributed income. Distributions of income that had been previously
taxed will result in a corresponding reduction in the basis of the New Common
Stock and will not be taxed again once distributed. A U.S. Holder making a QEF
election would generally recognize capital gain or loss on the sale, exchange or
other disposition of New Common Stock. If the Plan Investor determines that it
is a PFIC for any taxable year, it may provide each holder with all necessary
information in order to make the QEF election described above. If the Plan
Investor does not provide such information, then a QEF election would not be
available. As an alternative to the tax treatment discussed above, a U.S. Holder
of PFIC stock which is “marketable stock” (i.e., “regularly traded” on a
national securities exchange which is registered with the SEC or a national
market system established under the 1934 Securities and Exchange Act) may in
certain circumstances elect to mark to market its PFIC stock. As a result of
such election, in any taxable year the Plan Investor is a PFIC, a U.S. Holder
would be required to recognize gain or loss to the extent of the difference
between the fair market value of the PFIC stock at the end of the taxable year
and such U.S. Holder’s basis in the PFIC stock. Loss recognition as a result of
such election is limited to the amount of prior inclusions of income with
respect to such PFIC stock. The availability of the mark-to-market 118

GRAPHIC [g128141kgi128.gif]

 



election to a holder will be dependent on whether the New Common Stock is listed
on a qualified exchange and whether such stock is regularly traded. Controlled
Foreign Corporation Status. If more than 50% of the total value or total
combined voting power of all classes of the Plan Investor’s stock is owned,
directly, indirectly, or constructively by certain U.S. holders, each of whom
own, after applying attribution rules, either 10% or more of the total combined
voting power of all classes of the Plan Investor’s stock or 10% or more of total
value of the Plan Investor’s stock (each such holder, a “10% U.S. Holder”), the
Plan Investor (or certain non-U.S. subsidiaries of the Plan Investor, as
applicable) would be treated as a “controlled foreign corporation” (“CFC”). This
classification would result in the application of many complex rules, including
the required inclusion in income by 10% U.S. Holders of their pro rata share of
any “Subpart F income,” “global intangible low-taxed income” and any investments
in “U.S. property” (each as defined by the IRC) of the Plan Investor. In
addition, under Section 1248 of the IRC, if the Plan Investor was a CFC at any
time during the five-year period ending with the sale or exchange of the Plan
Investor’s stock by a 10% U.S. Holder, gain from such sale or exchange would
generally be treated as dividend income to the extent of the Plan Investor’s
earnings and profits attributable to the shares sold or exchanged. If the Plan
Investor was to become a CFC, the PFIC rules discussed above would generally not
apply with regard to any 10% U.S. Holder. The Plan Investor intends to undertake
certain corporate conversions and make certain tax elections with respect to its
subsidiaries prior to the Effective Date. The effect of these actions would be
that these subsidiaries would be disregarded from the Plan Investor for U.S.
federal income tax purposes. If these steps are not or cannot be undertaken
prior to the Effective Date, each of these subsidiaries would be treated as a
CFC, regardless of whether the Plan Investor is a CFC, and 10% U.S. Holders may
need to include in income their pro rata share of any “Subpart F income,”
“global intangible low-taxed income” and any investments in “U.S. property”
(each as defined by the IRC) of these subsidiaries. Because of the complexity of
Subpart F, a more detailed review of these rules is beyond the scope of this
discussion and any holder that may become a 10% U.S. Holder should consult its
tax advisor. (g) Certain Consequences of Ownership of New Convertible Notes and
New Term Loan Facility Obligations. Subject to the discussion below under
“Certain Consequences of Ownership of New Convertible Notes and New Term Loan
Facility Obligations– Contingent Payment Debt Instruments” and “– Original Issue
Discount,” interest paid on New Convertible Notes and New Term Loan Facility
Obligations will be includible in a U.S. Holder’s gross income as ordinary
interest income in accordance with the U.S. Holder’s usual method of tax
accounting. Upon the sale, exchange or retirement of New Convertible Notes or
New Term Loan Facility Obligations, a U.S. Holder generally will recognize
taxable gain or loss equal to the difference, if any, between the amount
realized on the sale, exchange or retirement, other than accrued but unpaid
interest which will be taxable as such, and such U.S. Holder’s adjusted tax
basis in the relevant New Convertible Note or New Term Loan Facility Obligation.
Such gain 119

GRAPHIC [g128141kgi129.gif]

 



or loss will be capital gain or loss except to the extent that gain is treated
as ordinary income pursuant to the market discount rules discussed below.
Contingent Payment Debt Instruments. Under certain circumstances and at the Plan
Investor’s election, the Debtors may become obligated to make payments on the
New Term Loan Facility in excess of stated principal and interest. The
obligation to make these payments may implicate the provisions of the Treasury
Regulations relating to contingent payment debt instruments. Treasury
Regulations provide special rules for contingent payment debt instruments which,
if applicable, could cause the timing, amount and character of a holder’s
income, gain or loss with respect to the Notes to be different from the
consequences discussed herein. Although the issue is not free from doubt, the
Debtors intend to take the position that the possibility of the payment of such
additional amounts will not result in the New Term Loan Facility being treated
as a contingent payment debt instrument under the applicable Treasury
Regulations. The Debtors’ position is binding on a holder subject to U.S.
federal income taxation unless such holder discloses on its tax return that such
holder is taking a contrary position. This position is not binding on the IRS,
which may take a contrary position and treat the New Term Loan Facility as a
contingent payment debt instrument. The remainder of this discussion assumes
that the Notes are not treated as contingent payment debt instruments. Holders
should consult with their tax advisors about the potential tax consequences if
the New Term Loan Facility is determined to be a contingent payment debt
instrument. Original Issue Discount. The New Term Loan Facility will be issued
with original Issue Discount (“OID”) for U.S. federal income tax purposes
because a portion of the stated interest on the New Term Loan Facility will not
be unconditionally payable in cash at least annually. The portion of the
interest payments that will be unconditionally payable in cash at least annually
will be “qualified stated interest” for U.S. federal income tax purposes and
will be includible in a U.S. Holder’s gross income as ordinary interest income
as described above. The amount of OID under the New Term Loan Facility will be
equal to the excess of the sum of all principal and interest payments provided
by the New Term Loan Facility (initially taking into account the payment
schedule assumption that only cash interest will be paid, as described below)
over the “issue price” and the sum of all payments treated as qualified stated
interest in respect of the New Term Loan Facility. The amount of OID that a U.S.
Holder must include in income will generally equal the sum of the “daily
portions” of OID with respect to the New Term Loan Facility for each day during
the taxable year or portion of the taxable year on which the U.S. Holder held
such New Term Loan Facility (“accrued OID”). The daily portion is determined by
allocating to each day in any “accrual period” a pro rata portion of the OID
allocable to that accrual period. The “accrual period” for the New Term Loan
Facility may be of any length and may vary in length over the term of the New
Term Loan Facility, provided that each accrual period is no longer than one year
and each scheduled payment of principal or interest occurs on the first day or
the final day of an accrual period. The amount of OID allocable to any accrual
period other than the final accrual period is an amount equal to the product of
the New Term Loan Facility’s adjusted issue price (“AIP”) at the beginning of
such accrual period and its yield to maturity (determined on the basis of
compounding at the close of each accrual period and properly adjusted for the
length of the accrual period) less amounts treated as qualified stated interest
for such period. The AIP of the New Term Loan Facility at the beginning of any
accrual period is 120

GRAPHIC [g128141kgi130.gif]

 



equal to its issue price increased by the accrued OID for each prior accrual
period and reduced by any cash payments made on such New Term Loan Facility on
or before the first day of the accrual period, other than payments of qualified
stated interest. A U.S. Holder’s basis in the New Term Loan Facility will also
be increased by the accrued OID for each prior accrual period and reduced by any
cash payments made on such New Term Loan Facility, other than payments of
qualified stated interest on or before the first day of the accrual period. OID
allocable to a final accrual period is the difference between the amount payable
at maturity other than a payment of qualified stated interest and the AIP at the
beginning of the final accrual period. Each payment made in cash under the New
Term Loan Facility, other than payments of qualified stated interest, will be
treated first as a payment of any accrued OID that has not been allocated to
prior payments and second as a payment of principal. A U.S. Holder generally
will not be required to include separately in income cash payments received on
the New Term Loan Facility to the extent such payments constitute payments of
previously accrued OID or payments of principal. The yield to maturity of the
New Term Loan Facility is the discount rate that causes the present value of all
principal and interest payments to be made under the New Term Loan Facility to
equal the issue price of such New Term Loan Facility. For purposes of computing
the yield to maturity of the New Term Loan Facility, the Plan Investor and the
Debtors expect to take the position that the Debtors and each Holder are
entitled to use a payment schedule in which all of the interest on the New Term
Loan Facility is initially assumed to be paid only in cash. This assumption is
made solely for U.S. federal income tax purposes and does not constitute a
representation regarding the likelihood that interest on the New Term Loan
Facility will be paid only in cash. If, contrary to this assumption any portion
of the interest is paid in kind, then solely for the purposes of determining the
amount of OID on the New Term Loan Facility, the yield to maturity on the New
Term Loan Facility will be redetermined as described below. If, for any interest
payment period, any interest is paid in kind (“PIK interest”), a U.S. Holder’s
OID calculation for future periods will be adjusted by treating the New Term
Loan Facility as if it had been reissued for an amount equal to its AIP on the
date preceding the first date of such interest payment period, and
re-calculating the yield to maturity of the reissued New Term Loan Facility by
treating the amount of PIK interest (and of any prior PIK interest) as a payment
that will be made on the maturity date of such New Term Loan Facility. Any PIK
interest will not be treated as a payment of interest on an original New Term
Loan Facility for U.S. federal income tax purposes. Instead, any PIK interest
together with the original New Term Loan Facility will be treated as a single
New Term Loan Facility for U.S. federal income tax purposes. The rules regarding
OID are complex and the rules described above may not apply in all cases.
Accordingly, U.S. Holders should consult their own tax advisors regarding their
application. (h) Other Considerations. Accrued Interest. There is general
uncertainty regarding the extent to which the receipt of cash or other property
in exchange for a debt instrument should be treated as attributable to unpaid
accrued interest. In accordance with the Plan, the Debtors take the position 121

GRAPHIC [g128141kgi131.gif]

 



that property distributed pursuant to the Plan will first be allocable to the
principal amount of a U.S. Holder’s Claim and then, to the extent necessary, to
any unpaid accrued interest thereon. The IRS, however, could take a contrary
position. To the extent any property received pursuant to the Plan is considered
attributable to unpaid accrued interest, a U.S. Holder will recognize ordinary
income to the extent the value of the property exceeds the amount of unpaid
accrued interest previously included in gross income by the holder. A U.S.
Holder’s tax basis in such property should be equal to the amount of interest
income treated as satisfied by the receipt of the property, and its holding
period in the property should begin on the day after the Effective Date. A U.S.
Holder generally will be entitled to recognize a loss to the extent any accrued
interest previously included in its gross income is not paid in full. U.S.
HOLDERS SHOULD CONSULT THEIR TAX ADVISORS REGARDING THE EXTENT TO WHICH
CONSIDERATION RECEIVED UNDER THE PLAN SHOULD BE TREATED AS ATTRIBUTABLE TO
UNPAID ACCRUED INTEREST. Market Discount. A U.S. Holder of Claims acquired other
than at original issuance with a tax basis less than the amount payable at
maturity with respect to such Claims generally will be subject to the market
discount rules of the IRC (unless such difference is less than a prescribed de
minimis amount). Under the market discount rules, a U.S. Holder is required to
treat any principal payment on, or any gain recognized on the sale, exchange,
retirement or other disposition of, Claims as ordinary income to the extent of
the accrued market discount that has not previously been included in income at
the time of such payment or disposition pursuant to an election by the U.S.
holder to include market discount in income as it accrues. The election referred
to in the preceding sentence will apply, once made, to all market discount bonds
acquired by the U.S. Holder in the tax year during which the election is made
and all market discount bonds acquired by the U.S. Holder in all subsequent
years. Any market discount will be considered to accrue on a straight-line basis
during the period from the date of acquisition of the Claims to their maturity
date, unless the U.S. Holder irrevocably elects to compute the accrual of market
discount on a constant yield basis. Additional Tax on Investment Income. Certain
individuals, estates and trusts are required to pay a 3.8% Medicare tax on “net
investment income” including, among other things, interest (including OID) and
net gain from sales or other dispositions in respect of securities, subject to
certain exceptions. U.S. Holders should consult their tax advisors regarding the
effect, if any, of this tax on their ownership and disposition of a Debtor’s
securities. (i) Information Reporting and Backup Withholding. The Debtors (or
their paying agent) may be obligated to furnish information to the IRS regarding
the consideration received by U.S. Holders (other than corporations and other
exempt holders) pursuant to the Plan. U.S. Holders may be subject to backup
withholding (currently, at a rate of 24%) on the consideration (including OID)
received pursuant to the Plan.Certain U.S. Holders (including corporations)
generally are not subject to backup withholding. A U.S. Holder that is 122

GRAPHIC [g128141kgi132.gif]

 



not otherwise exempt generally may avoid backup withholding by furnishing to the
Debtors (or their paying agent) its taxpayer identification number and
certifying, under penalties of perjury, that the taxpayer identification number
provided is correct and that the U.S. Holder has not been notified by the IRS
that it is subject to backup withholding. Backup withholding is not an
additional tax. Taxpayers may use amounts withheld as a credit against their
federal income tax liability or may claim a refund of any excess amounts
withheld by timely filing an appropriate claim for refund with the IRS. 13.5.
Federal Income Tax Consequences to Non-U.S. Holders. (a) Consequences to
Non-U.S. Holders of the Plan. Subject to the rules discussed below under
“Federal Income Tax Consequences to Non-U.S. Holders – FATCA Withholding,” any
gain realized by a Non-U.S. Holder on the exchange of its Claim generally will
be exempt from U.S. federal income and withholding tax, provided that such
Non-U.S. Holder is not an individual who is present in the United States for 183
days or more in the taxable year of disposition or who is subject to special
rules applicable to former citizens and residents of the United States. Any
interest income (including OID) realized by a Non-U.S. Holder on the exchange of
its Claim generally will be exempt from U.S. federal income or withholding tax,
provided that: • such Non-U.S. Holder does not own, actually or constructively,
10% or more of the total combined voting power of all classes of the voting
stock of a Debtor, is not a controlled foreign corporation related, directly or
indirectly, to a Debtor through stock ownership, and is not a bank receiving
interest described in IRC Section 881(c)(3)(A); • the statement requirement set
forth in IRC Section 871(h) or Section 881(c) has been fulfilled with respect to
the beneficial owner, as discussed below; and such Non-U.S. Holder is not an
individual who is present in the United States for 183 days or more in the
taxable year of disposition or who is subject to special rules applicable to
former citizens and residents of the United States. • The statement requirement
referred to in the second bullet point of the preceding paragraph generally will
be fulfilled if the beneficial owner of the cash received on the exchange
certifies on IRS Form W-8BEN or W-8BEN-E (or such successor form as the IRS
designates) under penalties of perjury that it is not a U.S. person and provides
its name and address. The Non-U.S. Holder must provide the form to the Debtors
or their Disbursing Agent, or in the case of a note held through a securities
clearing organization, bank or other financial institution holding customers’
securities in the ordinary course of its trade or business, to such
organization, bank or other financial institution, which must in turn provide to
the Debtors or their Disbursing Agent a statement that it has received the form
and furnish a copy thereof; provided that a non-U.S. financial institution will
fulfill this requirement by filing IRS Form W-8IMY if it has entered into an
agreement with the IRS to be treated as a qualified intermediary. These forms
must be periodically updated. 123

GRAPHIC [g128141kgi133.gif]

 



If a Non-U.S. Holder is engaged in a trade or business in the United States, and
if any gain or interest income realized on the exchange of its Claim is
effectively connected with the conduct of such trade or business, the Non-U.S.
Holder, although exempt from the withholding tax discussed in the preceding
paragraphs, generally will be subject to regular U.S. federal income tax on such
gain or interest income (including OID) in the same manner as if it were a U.S.
Holder. In lieu of the certificate described in the preceding paragraph, such a
Non-U.S. Holder will be required to provide a properly executed IRS Form W-8ECI
(or such successor form as the IRS designates), in the manner described above,
in order to claim an exemption from withholding tax. In addition, if such a
Non-U.S. Holder is a corporation, it may be subject to a branch profits tax
equal to 30% (or such lower rate provided by an applicable treaty) of its
effectively connected earnings and profits for the taxable year, subject to
certain adjustments. (b) Consequences to Non-U.S. Holders of the Plan. Subject
to the rules discussed below under “Federal Income Tax Consequences to Non-U.S.
Holders – FATCA Withholding,” any gain or interest income (including OID)
realized by a Non-U.S. Holder on the exchange of its Claim generally will be
exempt from U.S. federal income or withholding tax, provided that: such Non-U.S.
Holder does not own, actually or constructively, 10% or more of the total
combined voting power of all classes of the voting stock of a Debtor, is not a
controlled foreign corporation related, directly or indirectly, to a Debtor
through stock ownership, and is not a bank receiving interest described in IRC
Section 881(c)(3)(A); the statement requirement set forth in IRC Section 871(h)
or IRC Section 881(c) has been fulfilled with respect to the beneficial owner,
as discussed below; and such Non-U.S. Holder is not an individual who is present
in the United States for 183 days or more in the taxable year of disposition or
who is subject to special rules applicable to former citizens and residents of
the United States. The statement requirement referred to in the second bullet
point of the preceding paragraph generally will be fulfilled if the beneficial
owner of the cash received on the exchange certifies on IRS Form W-8BEN or
W-8BEN-E (or such successor form as the IRS designates) under penalties of
perjury that it is not a U.S. person and provides its name and address. The
Non-U.S. Holder must provide the form to the Debtors or their Disbursing Agent,
or in the case of a note held through a securities clearing organization, bank
or other financial institution holding customers’ securities in the ordinary
course of its trade or business, to such organization, bank or other financial
institution, which must in turn provide to the Debtors or their Disbursing Agent
a statement that it has received the form and furnish a copy thereof; provided
that a non-U.S. financial institution will fulfill this requirement by filing
IRS Form W-8IMY if it has entered into an agreement with the IRS to be treated
as a qualified intermediary. These forms must be periodically updated. If a
Non-U.S. Holder is engaged in a trade or business in the United States, and if
any gain or interest income realized on the exchange of its Claim is effectively
connected with 124

GRAPHIC [g128141kgi134.gif]

 



the conduct of such trade or business, the Non-U.S. Holder, although exempt from
the withholding tax discussed in the preceding paragraphs, generally will be
subject to regular U.S. federal income tax on such gain or interest income
(including OID) in the same manner as if it were a U.S. Holder. In lieu of the
certificate described in the preceding paragraph, such a Non-U.S. Holder will be
required to provide a properly executed IRS Form W-8ECI (or such successor form
as the IRS designates), in the manner described above, in order to claim an
exemption from withholding tax. In addition, if such a Non-U.S. Holder is a
corporation, it may be subject to a branch profits tax equal to 30% (or such
lower rate provided by an applicable treaty) of its effectively connected
earnings and profits for the taxable year, subject to certain adjustments. (c)
FATCA Withholding. Pursuant to IRC Sections 1471 through 1474, commonly known as
the Foreign Account Tax Compliance Act (“FATCA”), a 30% withholding tax (“FATCA
withholding”) may be imposed on certain payments to certain foreign financial
institutions, investment funds and other non-U.S. persons receiving payments on
a holder’s behalf if the holder or such persons fail to comply with certain
information reporting requirements. An intergovernmental agreement between the
United States and an applicable foreign country, or future Treasury Regulations,
may modify this regime. Payments of interest (including OID) that a holder
receives in respect of a Claim, as applicable, could be affected by this
withholding if such holder is subject to the FATCA information reporting
requirements and fails to comply with them or if such holder holds the Claim
indirectly through a non-U.S. person (e.g., a foreign bank or broker) that fails
to comply with these requirements (even if payments to a holder would not
otherwise have been subject to FATCA withholding). Non-U.S. Holders should
consult their own tax advisors regarding the relevant U.S. law and other
official guidance on FATCA withholding. THE FOREGOING DISCUSSION OF FEDERAL
INCOME TAX CONSIDERATIONS IS FOR GENERAL INFORMATION PURPOSES ONLY AND IS NOT
TAX ADVICE. EACH U.S. HOLDER SHOULD CONSULT ITS OWN TAX ADVISOR REGARDING THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE PLAN DESCRIBED HEREIN.
ARTICLE XIV. CERTAIN UNITED KINGDOM INCOME TAX CONSEQUENCES OF THE PLAN 14.1.
Introduction The following discussion is intended to be a general guide to
certain U.K. tax consequences of holding New Common Stock, under current law and
the current practice of Her Majesty’s Revenue & Customs (“HMRC”), either of
which is subject to change at any time, possibly with retrospective effect.
Except where otherwise stated, this discussion applies only to shareholders who
are not (and have not recently been) resident or (in the case of individuals)
domiciled for tax purposes in the U.K., who hold their New Common Stock as an
investment and who are the 125

GRAPHIC [g128141kgi135.gif]

 



absolute beneficial owners of their New Common Stock. This discussion may not
apply to certain shareholders, such as dealers in securities, market makers,
brokers, life insurance companies, collective investment schemes, shareholders
who are exempt from tax and shareholders who have (or are deemed to have)
acquired their New Common Stock by virtue of an office or employment. Such
shareholders may be subject to special rules. The following statements do not
purport to be a comprehensive description of all U.K. tax considerations that
may be relevant to any particular shareholder. Any person who is in any doubt as
to their tax position should consult an appropriate professional tax advisor.
14.2. Dividends The Plan Investor is not required to withhold tax at source from
dividends paid to the holders of the New Common Stock. 14.3. Capital Gains U.K.
tax is not normally charged on any capital gains realised by non-U.K.
shareholders in the Plan Investor unless, in the case of a corporate
shareholder, at or before the time the gain accrues, the holding of New Common
Stock is used in or for the purposes of a trade carried on by the non-resident
shareholder through a permanent establishment in the U.K. or for the purposes of
that permanent establishment. Similarly, an individual shareholder who carries
on a trade, profession or vocation in the U.K. through a branch or agency may be
liable for U.K. tax on the gain if such shareholder disposes of shares that are,
or have been, used, held or acquired for the purposes of such trade, profession
or vocation or for the purposes of such branch or agency. 14.4. Inheritance Tax
The New Common Stock are assets situated in the United Kingdom for the purposes
of U.K. inheritance tax. A gift of New Common Stock by, or the death of, an
individual shareholder may (subject to certain exemptions and reliefs and the
provisions of any applicable capital taxes treaty) give rise to a liability to
U.K. inheritance tax even if the shareholder is neither domiciled nor deemed to
be domiciled in the United Kingdom. 14.5. Stamp Taxes No stamp duty or stamp
duty reserve tax (“SDRT”) should be payable in respect of the issue of the New
Common Stock. On the basis that the New Common Stock will be included in the
official list of the NASDAQ Global Select Market and that such market will
continue to have the status of a “recognised stock exchange” for U.K. stamp
taxes purposes, stamp duty or SDRT will be payable in respect of any future
conveyance, transfer or sale of, or agreement to transfer, New Common Stock
(including any transfer effected on a paperless basis through CREST) at the rate
of 0.5% of the amount or value of the consideration. The stamp tax will
generally be met by the new beneficial owner. 126

GRAPHIC [g128141kgi136.gif]

 



ARTICLE XV. SECURITIES LAW MATTERS 15.1. General. The Plan provides for the Plan
Investor to issue New Common Stock to holders of Class 4 Novelion Intercompany
Loan Claims and Class 6B Other General Unsecured Claims. The Plan also provides
for the offer and issuance of the Rights Offering Stock pursuant to the Rights
Offering to Eligible Holders of Claims in Class 4 and Class 6B. The Debtors
believe that the New Common Stock and the Subscription Rights constitute
“securities,” as defined in Section 2(a)(1) of the Securities Act, section 101
of the Bankruptcy Code, and applicable state securities laws. No registration
statement will be filed under the Securities Act or any state securities laws
relating to the initial offer and distribution on the Effective Date under the
Plan of the New Common Stock or the Subscription Rights. For the avoidance of
doubt, while the Rights Offering shall be conducted in reliance upon the
exemption from registration under the Securities Act provided in section 1145 of
the Bankruptcy Code, the Debtors are not seeking such an exemption for the New
Common Stock issued pursuant to the Plan Investor Equity Raise or with respect
to any shares purchased by existing shareholders of the Plan Investor that are
not Eligible Holders. 15.2. Initial Offer and Sale of Securities Under Federal
Securities Laws. Section 1145(a)(1) of the Bankruptcy Code exempts the offer and
sale of securities under a plan of reorganization from registration under the
Securities Act and under state securities laws if three principal requirements
are satisfied: (a) the securities must be offered and sold “under a plan” of
reorganization and must be securities of the debtor, of an affiliate
“participating in a joint plan” with the debtor or of a successor to the debtor
under the plan; (b) the recipients of the securities must hold a prepetition or
administrative expense claim against the debtor or an interest in the debtor or
such affiliate; and (c) the securities must be issued entirely in exchange for
the recipient’s claim against or interest in the debtor, or “principally” in
such exchange and “partly” for cash or property. The Debtors believe that the
provisions of section 1145(a)(l) of the Bankruptcy Code exempt the initial offer
and distribution of the New Common Stock and Subscription 127

GRAPHIC [g128141kgi137.gif]

 



Rights32 on the Effective Date under the Plan from federal and state securities
registration requirements. Notwithstanding any language to the contrary
contained in the Disclosure Statement, Plan, Confirmation Order, and/or Plan
Documents, Class 4 shall not be allowed to participate in the Rights Offering in
an amount greater than the allowed Novelion Intercompany Loan Claim. 15.3.
Subsequent Transfers. The New Common Stock and Rights Offering Stock received by
holders of Class 4 Novelion Intercompany Loan Claims and Class 6B Other General
Unsecured Claims under the Plan shall be treated as having been issued in a
public offering for purposes of resales and subsequent transfers by such persons
of the New Common Stock and Rights Offering Stock, unless the holder is an
“underwriter” with respect to such securities. Section 1145(b) of the Bankruptcy
Code defines four types of “underwriters”: (i) a Person who purchases a claim
against, an interest in, or a claim for an administrative expense against the
debtor with a view to distributing any security received in exchange for such
claim or interest; (ii) a Person who offers to sell securities offered or sold
under a plan for the holders of such securities; (iii) a Person who offers to
buy securities offered or sold under a plan from the holders of such securities,
if the offer to buy is: (A) with a view to distributing such securities; and (B)
under an agreement made in connection with the plan, the consummation of the
plan, or with the offer or sale of securities under the plan; and (iv) a Person
who is an “issuer” (as defined in section 2(a)(11) of the Securities Act) with
respect to the securities. Under section 2(a)(11) of the Securities Act, an
“issuer” includes any Person directly or indirectly controlling or controlled by
the issuer, or any Person under direct or indirect common control of the issuer.
32 To qualify for exemption under section 1145(a)(1) of the Bankruptcy Code, the
amount raised in the rights offering must be less than the value of the claims
of participating creditors. While there is no clear rule to determine whether
the rights offering is “principally” in exchange for claims or interests, the
SEC has consistently taken the position that the amount of the new money raised
cannot exceed 75% of the value of the claims. See, e.g., Bennett Petroleum
Corp., SEC No-Action Letter, 1983 WL 28907 (Dec. 27, 1983); Jet Florida System,
Inc., SEC No-Action Letter, 1987 WL 107448 (Jan. 12, 1987). 128

GRAPHIC [g128141kgi138.gif]

 



To the extent that Persons who receive New Common Stock and Rights Offering
Stock pursuant to the Plan are deemed to be underwriters or “affiliates” of the
issuer, resales by such Persons would not be exempted from registration under
the Securities Act or other applicable law by section 1145 of the Bankruptcy
Code. Persons deemed to be affiliates may, however, be permitted to resell such
New Common Stock and Rights Offering Stock without registration pursuant to the
provisions of Rule 144 under the Securities Act or another available exemption
under the Securities Act. In addition, such Persons will also be entitled to
resell their New Common Stock and Rights Offering Stock in transactions
registered under the Securities Act following the effectiveness of the
registration statement, which the Plan Investor will file as soon as reasonably
practicable after the Effective Date, registering the resale of all of the New
Common Stock and the Rights Offering Stock that are “control” securities. The
Debtors believe that Novelion is not an “underwriter” as defined in section
1145(b) of the Bankruptcy Code with respect to the New Common Stock and Rights
Offering Stock to be issued by the Plan Investor to Novelion under the Plan.
Novelion has not: (i) purchased a claim against or interest in any of the
Debtors with a view to distributing any security received in exchange for such
claim or interest; (ii) offered to sell any securities being offered under the
Plan for the holders of such securities; or (iii) offered to buy any securities
being offered under the Plan from the holders of such securities. Nor is
Novelion an “issuer” as such term is used in section 2(a)(11) of the Securities
Act nor an “affiliate” thereof; Novelion does not directly or indirectly
control, is not directly or indirectly controlled by, or under direct or
indirect common control of, the issuer (i.e., the Plan Investor). As Novelion is
not an “underwriter” or “affiliate,” the New Common Stock and Rights Offering
Stock issued to Novelion under the Plan shall be treated as having been issued
in a public offering for purposes of resales and transfers by Novelion. Holders
of New Common Stock and Rights Offering Stock who are deemed “affiliates” of the
issuer may resell New Common Stock and Rights Offering Stock pursuant to the
limited safe harbor resale provision under Rule 144 of the Securities Act.
Generally, if the issuer is a “reporting company” (i.e., an issuer that has been
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) for at least 90 days), Rule 144 would
permit the public sale of securities received by such Person if, at the time of
the sale, certain current public information regarding the issuer is available
and only if such Person also complies with the volume, manner of sale and notice
requirements of Rule 144. If the issuer is not a “reporting company”, adequate
current public information as specified under Rule 144 is available if certain
company information is made publicly available, as specified in Section (c)(2)
of Rule 144. The Debtors expect that Aegerion and the Plan Investor will jointly
file a Form F-1 registration statement (“Form F-1”) with the SEC and will use
their reasonable best efforts for the Form F-1 to be declared effective as soon
as reasonably practicable after the Effective Date. Aegerion and the Plan
Investor will also use their reasonable best efforts to cause the closing shares
to be listed and approved for trading on NASDAQ on the Effective Date or as soon
as reasonably practicable thereafter. Upon such filings, the Plan Investor will
be a “reporting company” in the United States and will be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. 129

GRAPHIC [g128141kgi139.gif]

 



Whether or not any particular Person would be deemed to be an underwriter or
affiliate of the issuer with respect to the New Common Stock, Rights Offering
Stock or other security to be issued pursuant to the Plan would depend upon
various facts and circumstances applicable to that Person. Accordingly, the
Debtors express no view as to whether any particular Person receiving New Common
Stock, Rights Offering Stock or other securities under the Plan would be an
underwriter with respect to such New Common Stock, Rights Offering Stock or
other securities, whether such Person may freely resell such securities or the
circumstances under which they may resell such securities. ARTICLE XVI.
PROCEDURES FOR DISTRIBUTIONS UNDER THE PLAN 16.1. Distributions. The Disbursing
Agent shall make all Plan Distributions to the appropriate holders of Allowed
Claims in accordance with the terms of the Plan. Distributions to holders of
Allowed General Unsecured Claims (on account of Convertible Notes Claims) shall
be made by the Convertible Notes Trustee and deemed completed when made to the
indenture trustee as Disbursing Agent. Plan Distributions on account of the
Bridge Loan Claim (other than the payment of any unpaid fees and expenses of the
Bridge Loan Administrative Agent which shall be paid to the Bridge Loan
Administrative Agent in Cash on the Effective Date) shall not be made to the
Bridge Loan Administrative Agent but instead shall be distributed directly to
the Bridge Loan Lenders as reflected on the registry maintained by the Bridge
Loan Administrative Agent as of the Confirmation Date. The Debtors will request
such registry from the Bridge Loan Administrative Agent. 130

GRAPHIC [g128141kgi140.gif]

 



16.2. No Postpetition Interest on Claims. Other than as specifically provided in
the Plan or the Confirmation Order, or required by applicable bankruptcy or
non-bankruptcy law, postpetition interest shall not accrue or be paid on any
Claims, and no holder of a Claim shall be entitled to interest accruing on such
Claim on or after the Petition Date. 16.3. Date of Distributions. Unless
otherwise provided in the Plan, any Plan Distributions and deliveries to be made
pursuant to the Plan shall be made on the applicable Distribution Date;
provided, that the Reorganized Debtors may utilize periodic distribution dates
to the extent that use of a periodic distribution date does not delay payment of
the Allowed Claim more than sixty (60) days. For the avoidance of doubt, and
notwithstanding anything in the Plan to the contrary, all such Plan
Distributions and deliveries that are to be made in Cash thereunder on the
applicable Distribution Date shall be made from Plan Cash unless otherwise
provided in the Plan. In the event that any payment or act under the Plan is
required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on or as
soon as reasonably practicable after the next succeeding Business Day, but shall
be deemed to have been completed as of the required date. 16.4. Distribution
Record Date. As of the close of business on the Distribution Record Date, the
various lists of holders of Claims in each of the Classes, as maintained by the
Debtors, or their agents, shall be deemed closed and there shall be no further
changes in the record holders of any of the Claims after the Distribution Record
Date. Neither the Debtors nor the Disbursing Agent shall have any obligation to
recognize any transfer of Claims occurring after the close of business on the
Distribution Record Date. Additionally, with respect to payment of any Cure
Amounts or any Cure Disputes in connection with the assumption and/or assignment
of the Debtors’ executory contracts and unexpired leases, neither the Debtors,
the Disbursing Agent nor the Plan Investor shall have any obligation to
recognize or deal with any party other than the non-Debtor party to the
applicable executory contract or unexpired lease, even if such non-Debtor party
has sold, assigned or otherwise transferred its Claim for a Cure Amount. 16.5.
Disbursing Agent. Powers of Disbursing Agent. The Disbursing Agent shall be
empowered to: (i) effectuate all actions and execute all agreements,
instruments, and other documents necessary to perform its duties under the Plan;
(ii) make all applicable Plan Distributions or payments contemplated hereby;
(iii) employ professionals to represent it with respect to its responsibilities;
and (iv) exercise such other powers as may be vested in the Disbursing Agent by
order of the Bankruptcy Court (including any order issued after the Effective
Date), pursuant to the Plan, or as deemed by the Disbursing Agent to be
necessary and proper to implement the provisions thereof. Expenses Incurred by
the Disbursing Agent on or After the Effective Date. Except as otherwise ordered
by the Bankruptcy Court, and subject to the written agreement of 131

GRAPHIC [g128141kgi141.gif]

 



the Reorganized Debtors, the amount of any reasonable and documented fees and
expenses incurred by the Disbursing Agent on or after the Effective Date
(including taxes) and any reasonable compensation and expense reimbursement
Claims (including reasonable attorney and other professional fees and expenses)
of the Disbursing Agent shall be paid in Cash by the Reorganized Debtors. The
foregoing fees and expenses shall be paid in the ordinary course, upon
presentation of invoices to the Reorganized Debtors and without the need for
approval by the Bankruptcy Court, as set forth in Section 3.2(b) of the Plan. In
the event that the Disbursing Agent and the Reorganized Debtors are unable to
resolve a dispute with respect to the payment of the Disbursing Agent’s fees,
costs and expenses, the Disbursing Agent may elect to submit any such dispute to
the Bankruptcy Court for resolution. Bond. The Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its
duties unless otherwise ordered by the Bankruptcy Court and, in the event that
the Disbursing Agent is so otherwise ordered, all costs and expenses of
procuring any such bond or surety shall be borne by the Reorganized Debtors.
Furthermore, any such entity required to give a bond shall notify the Bankruptcy
Court and the U.S. Trustee in writing before terminating any such bond that is
obtained. Cooperation with Disbursing Agent. The Reorganized Debtors shall use
all commercially reasonable efforts to provide the Disbursing Agent with the
amount of Claims and the identity and addresses of holders of Claims, in each
case, that are entitled to receive Plan Distributions, as set forth in the
Debtors’ or the applicable Reorganized Debtors’ books and records. The
Reorganized Debtors will cooperate in good faith with the Disbursing Agent to
comply with the withholding and reporting requirements outlined in Section 8.16
of the Plan. 16.6. Delivery of Distribution. Subject to the provisions contained
in this Article VIII, the applicable Disbursing Agent will issue, or cause to be
issued, and authenticate, as applicable, all Plan Consideration, and subject to
Bankruptcy Rule 9010, make all Plan Distributions or payments to any holder of
an Allowed Claim as and when required by the Plan at: (a) the address of such
holder on the books and records of the Debtors or their agents; or (b) at the
address in any written notice of address change delivered to the Debtors or the
applicable Disbursing Agent, including any addresses included on any filed
proofs of Claim or transfers of Claim filed with the Bankruptcy Court. In the
event that any Plan Distribution to any holder is returned as undeliverable, no
distribution or payment to such holder shall be made unless and until the
applicable Disbursing Agent has been notified of the then current address of
such holder, at which time or as soon as reasonably practicable thereafter such
Plan Distribution shall be made to such holder without interest; provided,
however, such Plan Distributions or payments shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code at the expiration of the later of
one year from (i) the Effective Date, and (ii) the first Distribution Date after
such holder’s Claim is first Allowed. The Convertible Notes Indenture Trustee
shall be deemed to be the holder of all Allowed Convertible Notes Claims in
Class 6B for purposes of distributions to be made hereunder, and all
distributions on account of such Allowed Claims shall be made to or at the
direction of the Convertible Notes Indenture Trustee except as otherwise
provided herein. As 132

GRAPHIC [g128141kgi142.gif]

 



soon as practicable following the Effective Date, the Convertible Notes
Indenture Trustee shall arrange to deliver or direct the delivery of such
distributions to or on behalf of the holders of Allowed Convertible Notes Claims
in Class 6B in accordance with the terms of the Convertible Notes Indenture and
the Plan. Distributions of the New Convertible Notes to be held through DTC
shall be made through the facilities of DTC in accordance with DTC’s customary
practices. All New Convertible Notes to be distributed pursuant to the Plan
shall be issued in the names of such holders, their nominees of record, or their
permitted designees as of the Distribution Record Date in accordance with DTC’s
book-entry procedures, to the extent applicable; provided that such New
Convertible Notes are permitted to be held through DTC’s book-entry system;
provided, further, that to the extent that the New Convertible Notes are not
eligible for distribution in accordance with DTC’s customary practices, the
Reorganized Debtors will take such reasonable actions as may be required to
cause distributions of the New Convertible Notes under the Plan. No
distributions will be made other than through DTC if the New Convertible Notes
are permitted to be held through DTC’s book entry system. Any distribution that
otherwise would be made to any holder eligible to receive a distribution of a
security available solely through DTC who does not own or hold an account
eligible to receive a distribution through DTC on a relevant distribution date
shall be forfeited. The Reorganized Debtors will cause distributions of New
Common Stock to be made to the CREST account of the holders of Allowed
Convertible Notes Claims, or failing that, to the Convertible Notes Indenture
Trustee to be held on behalf of the holders of Allowed Convertible Notes Claims
and in accordance with the customary practices of the applicable depositary. All
New Common Stock to be distributed pursuant to the Plan shall be issued in the
names of such holders, their nominees of record, or their permitted designees as
of the Distribution Record Date; provided, that to the extent that the New
Common Stock is American Depositary Shares representing common stock or is not
eligible for distribution as set forth herein, the Reorganized Debtors will take
such reasonable actions as may be required to cause distributions of the New
Common Stock under the Plan. Notwithstanding anything in the Plan to the
contrary, and without limiting the exculpation and release provisions of the
Plan, the Convertible Notes Indenture Trustee shall not have any liability to
any entity with respect to distributions made or directed to be made by the
Convertible Notes Indenture Trustee except for fraud or intentional misconduct.
16.7. Unclaimed Property. Except with respect to holders of Unimpaired Claims,
one year from the later of (i) the Effective Date, and (ii) the first
Distribution Date after such holder’s Claim is first Allowed, all unclaimed
property, wherever located, or interests in property distributable thereunder on
account of such Claim shall revert to the Reorganized Debtors or their
respective successors or assigns of the Reorganized Debtors, and any claim or
right of the holder of such Claim to such property, wherever located, or
interest in property shall be discharged and forever barred. The Reorganized
Debtors and the Disbursing Agent shall have no obligation to attempt to locate
any holder of an Allowed Claim other than by reviewing the Debtors’ books and
records, and the proofs of Claim filed against the Debtors, as reflected on the
claims register maintained by the Claims Agent. 133

GRAPHIC [g128141kgi143.gif]

 



16.8. Satisfaction of Claims. Unless otherwise specifically provided in the
Plan, any Plan Distributions and deliveries to be made on account of Allowed
Claims thereunder shall be in complete settlement, satisfaction and discharge of
such Allowed Claims. 16.9. Manner of Payment Under Plan. Except as specifically
provided in the Plan, at the option of the Reorganized Debtors, any Cash payment
to be made thereunder may be made by a check or wire transfer or as otherwise
required or provided in applicable agreements or customary practices of the
Debtors or the applicable Reorganized Debtor, as the case may be.
16.10.Fractional Shares; De Minimis Cash Distributions. Neither the Reorganized
Debtors nor the Disbursing Agent shall have any obligation to make a Plan
Distribution that is less than one (1) share of New Common Stock or $50.00 in
Cash. No fractional shares of New Common Stock shall be distributed. When any
Plan Distribution would otherwise result in the issuance of a number of shares
of New Common Stock that is not a whole number, the shares of the New Common
Stock subject to such Plan Distribution will be rounded to the next higher or
lower whole number as follows: (i) fractions equal to or greater than ½ will be
rounded to the next higher whole number; and (ii) fractions less than ½ will be
rounded to the next lower whole number; provided, that the foregoing shall not
apply to any rounding of the Rights Offering Stock, the distribution of which
shall be governed by the Rights Offering Procedures and Section 7.3 of the Plan.
The total number of shares of New Common Stock to be distributed on account of
Allowed Claims will be adjusted as necessary to account for the rounding
provided for in the Plan. No consideration will be provided in lieu of
fractional shares that are rounded down. Fractional shares of New Common Stock
that are not distributed in accordance with Section 8.11 of the Plan shall be
cancelled. 16.11.Distributions on Account of Allowed Claims Only.
Notwithstanding anything in the Plan to the contrary, no Plan Distribution shall
be made on account of a Claim until such Claim becomes an Allowed Claim plus any
postpetition interest on such Claim, to the extent such interest is permitted
under the Plan. 16.12.No Distribution in Excess of Amount of Allowed Claim.
Notwithstanding anything in the Plan to the contrary, no holder of an Allowed
Claim shall, on account of such Allowed Claim, receive a Plan Distribution of a
value in excess of the Allowed amount of such Claim. 16.13.Exemption from
Securities Laws. The issuance of and the distribution under the Plan of the Plan
Securities shall be exempt from registration under the Securities Act and any
other applicable securities laws pursuant to section 1145 of the Bankruptcy
Code, to the maximum extent permitted thereunder. 134

GRAPHIC [g128141kgi144.gif]

 



The New Common Stock (including the Rights Offering Stock and New Common Stock
issuable upon the exercise of New Warrants) issued under the Plan will be issued
without registration under the Securities Act or any similar federal, state, or
local law in reliance upon section 1145 of the Bankruptcy Code. New Common Stock
(including the Rights offering and New Common Stock issuable upon the exercise
of New Warrants) issued under the Plan in reliance upon section 1145 of the
Bankruptcy Code shall be exempt from, among other things, the registration
requirements of Section 5 of the Securities Act and any other applicable U.S.
state or local law requiring registration prior to the offering, issuance,
distribution, or sale of securities except with respect to an entity that is an
“underwriter” as defined in subsection (b) of section 1145 of the Bankruptcy
Code. For the avoidance of doubt, Novelion shall not be deemed an “underwriter”
as defined in subsection (b) of section 1145 of the Bankruptcy Code. The New
Common Stock (including the Rights Offering Stock and New Common Stock issuable
upon the exercise of New Warrants) issued pursuant to section 1145 of the
Bankruptcy Code also does not constitute “restricted securities” as defined in
Rule 144(a)(3) under the Securities Act, and, subject to the terms of the New
Registration Rights Agreement and the Amended Memorandum of Association, is
freely tradable and transferable by any holder thereof that: (a) is not an
“affiliate” of the Reorganized Debtors as defined in Rule 144(a)(1) under the
Securities Act; (b) has not been such an “affiliate” within 90 days of such
transfer; and (c) has not acquired the New Common Stock from an “affiliate”
within one year of such transfer. 16.14.Setoffs and Recoupments. Except as
expressly provided in the Plan, each Reorganized Debtor may, pursuant to section
553 of the Bankruptcy Code, set off and/or recoup against any Plan Distributions
to be made on account of any Allowed Claim, any and all claims, rights and
Causes of Action that such Reorganized Debtor may hold against the holder of
such Allowed Claim to the extent such setoff or recoupment is either (a) agreed
in amount among the relevant Reorganized Debtor(s) and holder of such Allowed
Claim, or (b) otherwise adjudicated by the Bankruptcy Court or another court of
competent jurisdiction; provided, however, that neither the failure to
effectuate a setoff or recoupment nor the allowance of any Claim thereunder
shall constitute a waiver or release by a Reorganized Debtor or its successor of
any and all claims, rights and Causes of Action that such Reorganized Debtor or
its successor may possess against the applicable holder. 16.15.Withholding and
Reporting Requirements. In connection with the Plan and all Plan Distributions
thereunder, the Reorganized Debtors shall comply with all withholding and
reporting requirements imposed by any federal, state, provincial, local or
foreign taxing authority, and all Plan Distributions thereunder shall be subject
to any such withholding and reporting requirements. The Reorganized Debtors
shall be authorized to take any and all action that may be necessary or
appropriate to comply with such withholding and reporting requirements,
including requiring a holder of a Claim to submit appropriate tax and
withholding certifications. Notwithstanding any other provision of the Plan: (a)
each holder of an Allowed Claim that is to receive a Plan Distribution under the
Plan shall have sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed by any governmental unit, including
income, withholding and other tax obligations on account of such distribution;
and (b) no Plan Distributions shall be required to be made to or on behalf of
such holder pursuant to the Plan unless and until such holder has made
arrangements 135

GRAPHIC [g128141kgi145.gif]

 



satisfactory to the Reorganized Debtors for the payment and satisfaction of such
tax obligations or has, to the Reorganized Debtors’ satisfaction, established an
exemption therefrom. 16.16. Hart-Scott Rodino Antitrust Improvements Act. Any
New Common Stock to be distributed under the Plan to an entity required to file
a Premerger Notification and Report Form under the Competition Laws shall not be
distributed until the notification and waiting period applicable under such
Competition Laws to such entity shall have expired or been terminated or any
applicable authorizations, approvals, clearances or consents have been obtained.
ARTICLE XVII. PROCEDURES FOR RESOLVING CLAIMS 17.1. Claims Process. Other than
with respect to Fee Claims, only the Reorganized Debtors shall be entitled to
object to Claims after the Effective Date. Any objections to those Claims (other
than Administrative Expense Claims) shall be served and filed on or before the
later of: (a) the date that is 180 days after the Effective Date; and (b) such
other date as may be fixed by the Bankruptcy Court, whether fixed before or
after the date specified in clause (a) thereof. Any Claims filed after the Bar
Date or Administrative Bar Date, as applicable, shall be deemed disallowed and
expunged in their entirety without further order of the Bankruptcy Court or any
action being required on the part of the Debtors or the Reorganized Debtors,
unless the Person wishing to file such untimely Claim has received the
Bankruptcy Court’s authorization to do so. Notwithstanding any authority to the
contrary, an objection to a Claim shall be deemed properly served on the
claimant if the objecting party effects service in any of the following manners:
(a) in accordance with Federal Rule of Civil Procedure 4, as modified and made
applicable by Bankruptcy Rule 7004; (b) by first class mail, postage prepaid, on
the signatory on the proof of claim as well as all other representatives
identified in the proof of claim or any attachment thereto; or (c) if counsel
has agreed to or is otherwise deemed to accept service, by first class mail,
postage prepaid, on any counsel that has appeared on the claimant’s behalf in
the Chapter 11 Cases (so long as such appearance has not been subsequently
withdrawn). From and after the Effective Date, the Reorganized Debtors may
settle or compromise any Disputed Claim without approval of the Bankruptcy
Court. 17.2. Amendment to Claims. From and after the Effective Date, no proof of
Claim may be amended to increase or assert additional claims not reflected in a
previously timely filed Claim (or Claim scheduled on the applicable Debtor’s
Schedules, unless superseded by a filed Claim), and any such Claim shall be
deemed disallowed and expunged in its entirety without further order of the
Bankruptcy Court or any action being required on the part of the Debtors or the
Reorganized Debtors unless the claimant has obtained the Bankruptcy Court’s
prior approval to file such amended or increased Claim. Notwithstanding anything
to the contrary in this Section, proofs of Claim and amendments of any kind to
proofs of Claim may be filed by Governmental Units in accordance 136

GRAPHIC [g128141kgi146.gif]

 



with the deadlines set by the Order Establishing Deadline for Filing Proofs of
Claim and Approving the Form and Manner of Notice Thereof [Docket No. 51]. 17.3.
Disputed Claims. Disputed Claims shall not be entitled to any Plan Distributions
unless and until they become Allowed Claims. 17.4. Estimation of Claims. The
Debtors and/or Reorganized Debtors may request that the Bankruptcy Court enter
an Estimation Order with respect to any Claim, pursuant to section 502(c) of the
Bankruptcy Code, for purposes of determining the Allowed amount of such Claim
regardless of whether any Person has previously objected to such Claim or
whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy
Court shall retain jurisdiction to estimate any Claim at any time (including
during the pendency of any appeal with respect to the allowance or disallowance
of such Claims). In the event that the Bankruptcy Court estimates any contingent
or unliquidated Claim for allowance or distribution purposes, that estimated
amount will constitute either the Allowed amount of such Claim or a maximum
limitation on such Claim, as determined by the Bankruptcy Court. If the
estimated amount constitutes a maximum limitation on such Claim, the objecting
party may elect to pursue any supplemental proceedings to object to any ultimate
allowance of such Claim. All of the objection, estimation, settlement, and
resolution procedures set forth in the Plan are cumulative and not exclusive of
one another. Claims may be estimated and subsequently compromised, settled,
resolved or withdrawn by any mechanism approved by the Bankruptcy Court. 137

GRAPHIC [g128141kgi147.gif]

 



CONCLUSION The Debtors believe that confirmation and implementation of the Plan
is preferable to any of the alternatives described herein because it will
provide the greatest recovery to holders of Claims. Other alternatives would
involve significant delay, uncertainty and substantial administrative costs and
are likely to reduce any return to creditors who hold Claims. Accordingly, the
Debtors urge the holders of impaired Claims in Classes 3, 4 and 6B who are
entitled to vote on the Plan to vote to accept the Plan and to evidence such
acceptance by returning their Ballots to the Voting Agent so that they will be
received not later than 4:00 p.m. (prevailing Eastern time) on [August 15,
2019]. Dated: July [], 2019 New York, New York Respectfully submitted, Aegerion
Pharmaceuticals, Inc. on behalf of itself and its affiliated Debtors By: John R.
Castellano Chief Restructuring Officer Counsel: WILLKIE FARR & GALLAGHER LLP
Paul V. Shalhoub Andrew S. Mordkoff 787 Seventh Avenue New York, NY 10019 (212)
728-8000 Counsel for the Debtors and Debtors in Possession 138

GRAPHIC [g128141kgi148.gif]

 